Name: Commission Regulation (EU) No 164/2010 of 25Ã January 2010 on the technical specifications for electronic ship reporting in inland navigation referred to in ArticleÃ 5 of Directive 2005/44/EC of the European Parliament and of the Council on harmonised river information services (RIS) on inland waterways in the Community
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  information and information processing;  technology and technical regulations
 Date Published: nan

 6.3.2010 EN Official Journal of the European Union L 57/1 COMMISSION REGULATION (EU) No 164/2010 of 25 January 2010 on the technical specifications for electronic ship reporting in inland navigation referred to in Article 5 of Directive 2005/44/EC of the European Parliament and of the Council on harmonised river information services (RIS) on inland waterways in the Community THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2005/44/EC of the European Parliament and of the Council of 7 September 2005 on harmonised river information services (RIS) on inland waterways in the Community (1), and in particular Article 5, paragraph 1, point (b), thereof, Whereas: (1) RIS should be developed and implemented in a harmonised, interoperable and open way. (2) The technical specifications for electronic ship reporting in inland navigation should be defined. (3) The technical specifications for electronic ship reporting should be based on the technical principles set out in Annex II to the Directive. (4) The technical specifications should take due account of the work carried out by relevant international organisations. Continuity shall be ensured with other modal traffic management services, in particular maritime vessel traffic management and information services. (5) They should also take due account of the work carried out by the expert group on electronic ship reporting which is composed of representatives of the authorities of the Member States responsible for the implementation of electronic ship reporting, and official members from other governmental bodies as well as observers from the industry. (6) The technical specifications should correspond to the current state of the art. Experiences gained from the application of Directive 2005/44/EC as well as future technical progress may make it necessary to amend the technical specifications. Amendments to the technical specifications should take due account of the work carried out by the expert group on electronic ship reporting. (7) The measures provided for in this Regulation are in accordance with the opinion of the Committee established pursuant to Article 7 of Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters certificates for the carriage of goods and passengers by inland waterways (2), HAS ADOPTED THIS REGULATION: Article1 The technical specifications for electronic ship reporting in inland navigation are defined in the Annex. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 January 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 255, 30.9.2005, p. 152. (2) OJ L 373, 31.12.1991, p. 29. ANNEX TABLE OF CONTENTS 1. Part I: Message implementation manual convention 1.1. Introduction 1.2. UN/EDIFACT message structure 1.2.1. Description of the segments and data elements 1.2.2. Syntax 1.2.2.1. Character sets 1.2.2.2. Interchange structures 1.2.2.3. Interchange 1.2.2.4. Order of segments and groups of segments within a message 1.2.2.5. Segment structure 1.2.2.6. Data element structure 1.2.2.7. Compressing 1.2.2.8. Representation of numeric data element values 1.3. Messages 1.3.1. ERINOT 1.3.2. PAXLST 1.3.3. ERIRSP 1.3.4. BERMAN 1.4. Amendment procedures 2. Part II: Codes and references 2.1. Introduction 2.2. Clarifications 2.2.1. Terminology 2.2.2. WCO and the HS 2.3. Definitions 2.4. Classifications and code descriptions 2.4.1. Updating of codes and reference tables 2.4.2. Descriptions of the code tables 2.4.2.1. Vessel and convoy type 2.4.2.2. Official ship number (OFS) 2.4.2.3. IMO ship identification number 2.4.2.4. Electronic reporting number (for ship identification) ERN 2.4.2.5. Unique European vessel identification number 2.4.2.6. Harmonised system code (HS) 2.4.2.7. Combined Nomenclature (CN) 2.4.2.8. Standard goods classification for transport statistics/revised (NST) 2000 2.4.2.9. UN dangerous goods number (UNDG) 2.4.2.10. International maritime dangerous goods code (IMDG) 2.4.2.11. ADN/R/D 2.4.2.12. UN country code 2.4.2.13. UN location code  UN/LOCODE 2.4.2.14. Fairway section code 2.4.2.15. Terminal code 2.4.2.16. Freight container size and type code 2.4.2.17. Container identification code 2.4.2.18. Package type 2.4.2.19. Handling instructions 2.4.2.20. Purpose of call 2.4.2.21. Nature of cargo 2.5. Unique European vessel identification number 2.6. Definition of the ERI vessel types 2.7. Location codes 2.7.1. Data elements 2.7.2. Example Abbreviations Appendices Message implementation manuals Appendix 1 (Dangerous) goods reporting (IFTDGN)  ERINOT Appendix 2 Passenger and crew list (PAXLST) Appendix 3 ERINOT response and receipt message (APERAK)  ERIRSP Appendix 4 Berth management port notification (BERMAN) 1. PART I: MESSAGE IMPLEMENTATION MANUAL CONVENTION 1.1. Introduction The technical specifications define the structure of four messages for electronic ship reporting in inland navigation, based on the UN/EDIFACT message structure (see also chapter 1.2) and customised, where required, for the purpose of inland navigation. In the case that electronic ship reporting in inland navigation is required by national or international law, these technical specifications shall be applied. The messages are: 1. (Dangerous) goods reporting (IFTDGN)  ERINOT 2. Passenger and crew lists (PAXLST) 3. ERINOT response and receipt message (APERAK)  ERIRSP 4. Berth management port notification (BERMAN) In the Appendices (message implementation manuals) the exact use of the messages, data elements and codes is defined in order to ensure a common understanding and usage of the messages. The use of XML technology is another possibility. The standardisation of XML message definition for the purpose of electronic ship reporting in inland navigation is dealt with by the relevant working group supporting the Committee established pursuant to Article 7 of Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters certificates for the carriage of goods and passenger. 1.2. UN/EDIFACT message structure The following elaborations are based on ISO 9735. UN/EDIFACT messages are composed of segments. The structure of a message is described in a branching diagram indicating the position and the mutual relationship of the segments and segment groups. For each segment the data elements are defined which are to be used in a message. Some data elements are combined to form composite data elements. The messages follow a fixed syntax as defined in ISO 9735. A segment and a data element within a segment are either mandatory or conditional. Mandatory segments and/or data elements contain important data for a receiving application and shall be filled with sensible, in other words valid data. Conditional elements need not to be present in a message. Each message starts with two or three segments, the interchange header (UNB) and the message header (UNH). Where required also the service string advice (UNA) is used as a first segment to define which character sets are used in the message. Each message finishes with the segments message trailer (UNT) and interchange trailer (UNZ). Thus each message is contained in one interchange, and an interchange contains only one single message. 1.2.1. Description of the segments and data elements In the message descriptions the following indicators are used: Column 1 contains the name in form of the acronym (TAG) of the , represented by the hierarchy of segment names on higher levels. This indication is derived from the branching diagram. Column 2 contains the name in form of the acronym (TAG) of the , the number of the and the number of the . Column 3 indicates the on which the segment is situated in the branching diagram. Column 4 indicates whether the segment or data element is (M) or (C). Column 5 defines the of the data element. Column 6 gives the UN/EDIFACT of the data element. The names of segments are written in bold upper cases, the names of composite data elements are written in normal upper cases and the names of data elements are written in normal lower cases. Column 7 gives a of the data elements (fields). If a fixed value is to be used, the value is indicated in quotes. 1.2.2. Syntax The full description of the data elements in the service segments is part of ISO 7372 Trade Data Elements Directory. 1.2.2.1. Character sets For the characters in the sets below, the 7-bit codes in the basic code table in ISO 646 shall be used, unless the corresponding 8-bit codes in ISO 6937 and ISO 8859 or other bit codes are specifically agreed between the interchanging partners through the usage of the UNA segment. Level A character set: Description Code Remarks Letters upper case A to Z Numerals 0 to 9 Space character Full stop . Comma , Hyphen/minus sign  Opening parenthesis ( Closing parenthesis ) Oblique stroke (slash) / Equals sign = Apostrophe ' Reserved for use as segment terminator Plus sign + Reserved for use as segment tag and data element separator Colon : Reserved for use as component data element separator Question mark ? Reserved for use as release character? immediately preceding one of the characters ' + : ? restores their normal meaning. For example, 10? + 10 = 20 means 10 + 10 = 20. Question mark is represented by ??. The following characters are also part of the level A character set. Description Code Exclamation mark ! Quotation mark " Percentage sign % Ampersand & Asterisk * Semi-colon ; Less-than sign < Greater-than sign > 1.2.2.2. Interchange structures The service string advice, UNA, and the service segments UNB to UNZ shall appear in the order stated in an interchange. See chapter 1.2.2.3. There may be several functional groups within an interchange. A message consists of segments. The structures for segments and for data elements therein are shown in chapter 1.2.2.5. 1.2.2.3. Interchange An interchanges consists of: Service String Advice UNA Conditional           Interchange Header UNB Mandatory |       Message Header UNH Mandatory | | User Data Segments described in the Annex implementation manual |       Message Trailer UNT Mandatory           Interchange Trailer UNZ Mandatory 1.2.2.4. Order of segments and groups of segments within a message Message structure diagrams and the order of the segments following the processing rules can be found in the Appendices. 1.2.2.5. Segment structure Segment Tag: Mandatory Segment Code: Mandatory component data element Component D.E. separator: Conditional Nesting and repeating indication: Conditional component data element(s) Data element separator: Mandatory Simple or composite data elements: Mandatory or Conditional as specified in the relevant segments directory and implementation manual Segment Terminator: Mandatory 1.2.2.6. Data element structure Simple Data Element: Mandatory or Conditional as specified in the relevant implementation guideline. Composite Data Element: In accordance with segments directory and as specified in the implementation manual. Component data elements and Component data element separators: Mandatory (see restriction below) Data element separator: Mandatory (see restriction below) Restriction: There shall be no component data element separator after the last component data element in a composite data element and no data element separator after the last data element in a segment. 1.2.2.7. Compressing In data elements for which the Data Elements Directory specifies variable length and in the case that there are no other restrictions, insignificant character positions shall be suppressed. In the case of insignificant characters, leading zeroes and trailing spaces shall be suppressed. However, a single zero before a decimal sign is significant and a zero may be significant (e.g. to indicate a temperature) if so stated in the data elements specification of the implementation manuals. When compressing messages, the following rules shall be followed. (a) Exclusion of segments Conditional segments containing no data shall be omitted (including their segment tags). (b) Exclusion of data elements by omission Data elements are identified by their sequential positions within the segment as stated in the Segment Directory. If a conditional data element is omitted and if it is followed by another data element, its position shall be indicated by retention of its data element separator. Tag+DE+DE+++DE+DE+DE |_|_______________ These two data elements are omitted (c) Exclusion of data elements by truncation If one or more conditional data elements at the end of a segment are omitted, the segment may be truncated by the segment terminator, i.e. contiguous trailing data element separators are not required to be transmitted. Tag+DE+DE+++DE' Using the example from 2.2.7 b, the last two data elements have been omitted and by '|____ the segment has been truncated. (d) Exclusion of component data elements by omission Component data elements are identified by their given sequential positions within a composite data element. If a conditional component data element is omitted and is followed by another component data element, its given position shall be represented by its component data element separator. Tag+DE+CE:CE+CE:::CE' |_|_____ Two component data elements omitted in the last composite data element. (e) Exclusion of component data elements by truncation One or more conditional component data elements at the end of a composite data element may be excluded by truncation by the data element separator or, if at the end of a segment, by the segment terminator. Tag+DE+CE+CE' The last component data element in the first composite data element |___|___ has been omitted and also three component data elements in the last composite data element. In both cases the composite data elements have been truncated, indicated in the first case by the data element separator and in the second case by the segment terminator. 1.2.2.8. Representation of numeric data element values (a) Decimal sign The ISO representation for a decimal sign is the comma (,) but a point on the line (.) is allowed (see ISO 31-0: 1981). Both these characters are part of the Level A and B sets. When the service string advice, UNA, is used, its third character specifies the character used in the interchange. It is however strongly recommended to use as a default the (,) to represent a decimal sign under all circumstances. The decimal sign shall not be counted as a character of the value when computing the maximum field length of a data element. However, allowance shall be made for the character in transmission and reception. When a decimal sign is transmitted, there shall be at least one digit before and after the decimal sign. For values represented by integers only, neither a decimal sign nor decimal zeroes are used unless there is a need to indicate the degree of precision. Preferred: 0,5 and 2 and 2,0 Not allowed: ,5 or .5 or 2, or 2. (b) Triad separator Triad separators shall not be used in interchange. Allowed: 2500000 Not allowed: 2,500,000 or 2.500.000 or 2 500 000 (c) Sign Numeric data element values shall be regarded as positive. Although conceptually a deduction is negative, it shall be represented by a positive value and such cases shall be indicated in the data elements directory. lf a value is to be indicated as negative, it shall in transmission be immediately preceded by a minus sign, e.g. -112. The minus sign shall not be counted as a character of the value when computing the maximum field length of a data element. However, allowance shall be made for the character in transmission and reception. Legend: Ref. The numeric reference tag for the data element as stated in ISO 7372 UNTDED and, when preceded by S, reference for a composite data element used in service segments. Name Name of COMPOSITE DATA ELEMENT in capital letters Name of DATA ELEMENT in capital letters Name of Component data element in small letters Repr. Data value representation: a  alphabetic characters n  numeric characters an  alphanumeric characters a3  3 alphabetic characters, fixed length n3  3 numeric characters, fixed length an3  3 alphanumeric characters, fixed length a..3  up to 3 alphabetic characters n..3  up to 3 numeric characters an..3  up to 3 alphanumeric characters M  Mandatory element C  Conditional element. When the composite data element is used, a mandatory component data element in a conditional composite data element shall appear. If in the message implementation manuals a smaller number is used than the ISO standard requires, then this shall be indicated within brackets. The remaining space in a data element shall be filled with space characters. The usage indicators in the message implementation manuals are as follows: UNSM Usage Usage Indicator in this message implementation manual Mandatory (M) Mandatory (M) mandatory (M) Conditional (C) Required (R) always required (M) Conditional (C) Advised (A) usage of e.g. a certain code set is strongly advised Conditional (C) Dependent (D) usage of the entity depends upon well defined conditions Conditional (C) Optional (O) usage is at the need or discretion of the sender of the message Conditional (C) Not Used (X) not to be used (n. a.) In the implementation manuals of the messages the usage indicators are used explicitly to ensure a uniform use within electronic ship reporting in inland navigation. Throughout the document reference is made to indicators (M, R, A, D, O and X) which are shown adjacent to data items and which dictate for the message the agreed usage of the entities. In the following table the indicators and their respective uses are set out: Status (S) Value Description Remark M Mandatory Indicates that this item is mandatory in the standard message. R Required Indicates that this entity shall be sent in this message implementation and use is here mandatory. A Advised Indicates that a recognised international code-set i.e. UN, ISO or ERI code set is highly recommended for use in this implementation over any local codes. D Dependent Indicates that the use of the entity depends upon a well-defined condition or set of conditions. These conditions shall be clearly specified in the relevant implementation guideline. O Optional Indicates that this entity is at the need or discretion of the sender of the message. X Not to be used in this message implementation (n. a.). 1.3. Messages 1.3.1. ERINOT The ERI notification message (ERINOT) shall be used for the reporting of voyage related information and of information on dangerous and non-dangerous cargo carried on-board vessels sailing on inland waterways. The ERINOT message is a specific use of the UN/EDIFACT International Forwarding and Transport Dangerous Goods Notification (IFTDGN) message as it has been developed within the PROTECT (1) organisation. The ERINOT message is based on the EDIFACT directory 98.B and the PROTECT implementation version 1.0. For the data and codes contained in the message applications based on these message specifications, use has been made of the UN Directory D98B. The ERINOT message encompasses the following types:  transport notification from vessel to authority (identifier VES), from ship to shore;  transport notification from carrier to authority (identifier CAR), from shore to shore;  passage notification (identifier PAS), from authority to authority. The following message functions show what sort of message can be expected:  new message (identifier 9);  modification of message (identifier 5);  cancellation of message (identifier 1). 1.3.2. PAXLST The PAXLST message is based on the UN/EDIFACT message PAXLST. It shall be used for the exchange of data in inland navigation between the captain/skipper or carrier and designated authorities such as ISPS terminals, customs, immigration, police. The message shall be also used to transfer passenger/crew data from a designated authority in the country of departure to the appropriate authorities in the country of arrival of the means of transport. 1.3.3. ERIRSP The ERI response message (ERIRSP) is derived from the UN/EDIFACT APERAK message. It may be generated by for instance a RIS centre. The response messages with respect to the different functions (new, modification or cancellation) of the ERINOT message have all the same structure. The response to a modification or a cancellation contains information whether or not the modification or cancellation has been processed by the receiving system. 1.3.4. BERMAN The Berth Management (BERMAN) message combines the pre-arrival notification respectively general declaration into one single notification which is based on the EDIFACT message BERMAN from the UN/EDIFACT D04B directory. The implementation manual is based on the guidelines as defined by the PROTECT group. The BERMAN message shall be sent by vessels sailing on inland waterways before arriving at or departing from a berth or a port and provides information about the time of arrival and the services required to ensure a prompt handling, to support procedures and to facilitate controls. The message incorporates the legal requirements regarding the notification of a ship to a port. It supports one request for the ship  be it for entering the port, berthing on arrival of the ship, leaving the berth on departure of the ship or shifting of berths for the ship within the port or for transiting only through the port area. The arrival and transit notification contains all details regarding the movement of the ship from outside the port area to the first berth in the port area or in case of transit to the point where the vessel is leaving. Required additional services to be arranged for arrival at a berth can be specified. The estimated time of arrival (ETA) at the entry point and where required leaving point and previous place of call of the ship are required information elements. 1.4. Amendment procedures Proposals for amendments to the message implementation manuals shall be sent together with an explanation, why the amendment is needed to the chairperson of the Electronic Reporting expert group. The chairperson shall distribute the proposal to the members of the expert group as well as to the European Commission. As regards the expert group, the relevant procedures as defined in the Terms of Reference for the Electronic Reporting expert group shall apply. The European Commission will proceed with any amendment in accordance with the procedures established in the RIS Directive. In this context, due account shall be taken of the work of the expert group. 2. PART II: CODES AND REFERENCES 2.1. Introduction In Part II the various codes and references which shall be used in electronic ship reporting for inland navigation are defined. The usage of codes and reference numbers does serve the purpose of unambiguousness. The use of codes and references will lead to less misinterpretations and easy translation into any language. Therefore the usage of codes and references is mandatory for those codes indicated in the messages and included here and strongly recommended whenever other data has to be interchanged between various computer applications and between parties using different languages provided that the relevant data element allows an existing and published code value. In the following, the definitions and descriptions of the used codes and references are described, for the actual code tables a reference will be made towards the relevant chapters of this Annex or where available an URL (Internet address) will be given. 2.2. Clarifications 2.2.1. Terminology The following clarifications serve to ensure that the meaning of the used information elements in electronic ship reporting is clear and unambiguous and that through clear descriptions the maintenance of data and references is facilitated and ensured. 1. Data Dictionary A data dictionary is in essence a centralised storage of information on data such as the meaning, the links with other data, the source, the usage, and the classification. The dictionary is used for the efficient planning, management and evaluation of the collection, recording and usage of data. The data dictionary or lexicon is primary and originally a book containing words arranged in alphabetical order with definitions, etymologies and other information. 2. Data Element Directory A data element directory is in essence a book with directions listing names and particulars of a specific group of information elements. In information technology it is also a table with identification symbols and pointers to the matching data. The TDED (Trade Data Elements Directory) ISO 7372 has an adopted agreed set of standard data elements for various areas of application. It contains a number, a data element name, a description of the concept to explain the agreed meaning in order to determine the content of the information (data value) to be provided with the data element. A specification of the character representation of the data value, with indication of space (number of characters) is provided, together with the synonyms of data element names where appropriate and used. 3. Data repository A data repository is in essence a place where things are stored, e.g. a warehouse. Quite often the term data warehouse is used to indicate the place of storage of common data. The data repository is used in the development of XML and ebXML to indicate the place of storage of the so called core components. The first catalogues of core components are available as draft proposals for standards, see also www.unece.org/cefact/. Under ebXML a repository item is associated with a set of standard metadata defined as attributes of the registry object class. These attributes reside outside of the actual repository and provide descriptive information about the repository item. 4. Glossary A list and explanation of e.g. difficult technical terms, it is often described as a partial dictionary. The terms are often alphabetically listed to be used for reference in projects, books or studies. 5. Vocabulary A list of words and often phrases, abbreviations etc. usually arranged in alphabetical order and defined or otherwise identified as in a dictionary or glossary. 2.2.2. WCO and the H.S. The World Customs Organisation (WCO) has developed a number of standards and guidelines pertaining to the interchange of data in the area of goods and cargo declarations. The WCO maintains the Harmonised System (HS) which provides a 6-digit classification system for goods and commodities, the HS is used for classifying goods covering over 5 000 descriptions of the products or groups of products most commonly produced and traded. The structure of this numeric system is such that it provides a legal and logical structure, which puts group's products or categories of products into headings, chapters and into sections. It can be used by customs but is meant also for statistics, manufacturers, transport, import and export. The structure is as follows: XX Heading XXXX Harmonised System XXXX.XX HS Code For additional local use the code can be expanded as follows: XXXX.XX.XX Code for Combined Nomenclature XXXX.XX.XX.XX Statistics number XXXX.XXXX.XXX TARIC code Moreover there are further local subdivisions of up to 21 positions to indicate e.g. the national tax code. The Kyoto Convention of the WCO describes in detail the procedures and processes and the information elements for transit and import/export declarations. 2.3. Definitions The following definitions (2) are used for the purpose of these technical specifications. A traffic organisation service is a service to prevent the development of dangerous vessel traffic situations by managing traffic movements and to provide for the safe and efficient movement of vessel traffic within the VTS area. Agent means any person mandated or authorised to act for or to supply information on behalf of the operator of the vessel. Asynchronous message means a message that can be delivered by the sender without explicitly having to wait for the processing of the message by the receiver. The receiver decides when to process the message. Barge means a vessel that has no propulsion of its own. Code means a character string used as an abbreviated means of a) recording or identifying information b) to represent or identify information using a specific symbolic form that can be recognised by a computer. [ISO TC154/SC1] Competent authority means the authorities and organisations authorised by the governments to receive and pass on information reported pursuant to this standard. Consignee means the party such as mentioned in the transport document by whom the goods, cargo or containers are to be received. Consignor means the merchant by whom, in whose name or on whose behalf a contract of carriage of goods has been concluded with a carrier or any party by whom, in whose name or on whose behalf the goods are actually delivered to the consignee in relation to the contract of carriage (Synonyms: Shipper, Sender). Dangerous goods means (3) :  goods classified in the UNDG Code,  goods classified in the ADN/ADNR Code,  goods classified in the IMDG Code,  dangerous liquid substances listed in the IBC Code,  liquefied gases listed in the IGC Code,  solids referred to in Appendix B of the BC Code, Data element means a unit of data which, in a certain context, is considered indivisible and for which the identification, description and value representation has been specified. EDI number means the electronic address of the sender or receiver of a message (e.g. the sender and receiver of the cargo). This may be an E-mail address, an agreed identifier or e.g. a number of the European Article Numbering Association (EAN number). Electronic data interchange (EDI) means the transfer of structured data by agreed standards from applications on the computer of one party to applications on the computer of another party by electronic means. Forwarder means the party arranging the carriage of goods including connecting services and/or associated formalities on behalf of shipper and consignee. Implementation guidelines means a manual describing in detail how a certain standard message will be implemented and which segments, data elements, codes and references will be used and how. Location means any named geographical place, such as a port, an inland freight terminal, an airport, a container freight station, a terminal or any other place where customs clearance and/or regular receipt or delivery of goods can take place, with permanent facilities used for goods movements associated with international trade/transport and used frequently for these purposes. The location should be recognised as such by a competent national body. Logistics means the planning, execution and control of the movement and placement of people and/or goods and of the supporting activities related to such movement and placement within a system organised to achieve specific objectives. Manifest means a document listing the specifications of goods including equipment loaded in a means of transport. A manifest often represents an accumulation of Bills of Lading for official and administrative purposes. Means of transport: represents the type of vehicle used for the transport of goods such as barge, truck, vessel or train. Message code: a unique six character alphabetic reference identifying a message type. Mode of transport means a method of transport used for the conveyance of goods e.g. by rail, by road, by sea, by inland waterways. Monitoring means to follow by means of any of various devices the progress and performance of vessels and to warn the responsible parties of any deviations from the expected, respectively planned performance. Multimodal transport means the carriage of goods (containers) by at least two different modes of transport. Nautical support is support given by tugboats or boatmen to assist in safe navigation and mooring. Navigational information is information provided to the skipper on-board to support in on-board decision making. Navigational support is support given by pilots on-board or in special circumstances on shore (pilotage from shore) to prevent the development of dangerous vessel traffic situations. Operator means the owner or manager of the ship. Polluting goods means (3):  oils as defined in Annex I to the MARPOL Convention,  noxious liquid substances as defined in Annex II to the MARPOL Convention,  harmful substances as defined in Annex III to the MARPOL Convention. Procedure means the steps to be followed in order to comply with a formality, including the timing, format and transmission method for the submission of required information. Qualifier means a data element whose value shall be expressed as a code that gives specific meaning to the function of another data element or a segment. [ISO 9735] Radar means any of several systems or devices using transmitted and reflected radio waves for detecting a reflecting object, such as a vessel and determining its direction, distance, speed and heading. It can be used for navigation and detection. Reference number serves to refer to or mention a relation or where applicable a restriction. Risk (Customs) means the likelihood of an event that may occur in the international movement and trade of goods threatening the Community's security and safety, posing a risk to public health environment and consumers. Risk management (Customs) means the systematic identification and implementation of all measures necessary for limiting exposure of risks. This includes activities such as collecting of data and information, analysing and assessing risk prescribing and taking action and regular monitoring and review of the process and its outcomes, based on international, Community and national sources and strategies. Segment (EDI) means a predefined and identified set of functionally related data elements values which are identified by their sequential positions within the set. A segment starts with a segment tag and ends with a segment terminator. It can be a service segment or a user data segment. Segment code means a code which uniquely identifies each segment as specified in a segment directory. [ISO 9735] Shipmaster means the person on-board of the ship being in command and having the authority to take all decisions pertaining to navigation and ship management. (Synonyms: captain, skipper, boat master). Shipper see consignor. Single window means a facility that allows parties involved in trade and transport to lodge standardised information with a single entry point to fulfil all regulatory requirements. If information is electronic then individual data elements should only be submitted once (4). Tag means a unique identifier for a segment or data element. [ISO 9735] Tracing means the action of retrieving information concerning the whereabouts of cargo, cargo items, consignments or equipment. Tracking means the function of maintaining status information, including current location, of cargo, cargo items, consignments or equipment (containers either full or empty). Transport notification means the announcement of an intended voyage of a ship to a competent authority. UN/EDIFACT means the UN rules for Electronic Data Interchange for Administration, Commerce and Transport. They comprise a set of standards, directories and guidelines for the electronic interchange of structured data, and in particular that related to trade in goods or services between independent computerised information systems. Recommended within the framework of the UN, the rules are approved and published by the UN/ECE in the UN Trade Data Interchange Directory (UNTDID) and are maintained under agreed procedures. Vessel (synonym: ship) means an inland waterway vessel or sea-going ship. In inland navigation, this term includes also small crafts, ferry boats and floating equipment. Vessel support services are services given to the skipper by e.g. bunker stations and repair organisation. Vessel traffic monitoring means providing information orally as well as electronically as well as giving directions in interaction with and response to vessels in a traffic flow to optimise the smooth (efficient) and safe transport. Vessel traffic services (VTS) means a service implemented by a competent authority, designed to improve the safety and efficiency of vessel traffic and to protect the environment. The service should have the capability to interact with the traffic and to respond to traffic situations developing in the area. VTS area means the delineated, formally declared service area of the VTS. A VTS area may be subdivided in sub-areas or sectors. VTS services means an information service, but also others, such as a navigational assistance service, or a traffic organisation service, or both. 2.4. Classifications and code descriptions In order to minimise interpreting work to be done by the receivers of messages, classifications and code lists shall be used to the highest possible extent. Existing codes shall be used in order to avoid creating additional work on the assembling and maintenance of new code lists. The following classifications shall be used in inland ship reporting: 1. Vessel and convoy type (UN Recommendation 28) 2. Official ship number (OFS) 3. IMO ship identification number (IMO) is the Lloyds Register as published for every seagoing vessel number without the letters LR 4. ERI ship identification number 5. ENI European navigation identification (unique European vessel number) 6. Harmonised commodity description and coding system (HS, goods) 7. Combined Nomenclature (CN, goods) 8. Standard goods classification for transport statistics (goods) 9. UN dangerous goods number (UNDG) 10. International maritime dangerous goods code (IMDG) 11. ADN/ADNR 12. UN code for country and nationality 13. UN code for trade and transport locations (UNLOCODE) 14. Fairway section code 15. Terminal code 16. Freight container size and type code 17. Container identification code 18. Package type code 19. Handling instructions 20. Purpose of call 21. Nature of cargo In the following, details and remarks on the application of these codes in inland navigation and user guidelines are given. The vessel and convoy type codes are depicted in various languages in the code tables. The combination of the elements of the above named codes 12 to 15 is defined in Chapter 2.7. 2.4.1. Updating of codes and reference tables The need to maintain uniform codes and references and the strong requirement to keep the various tables stable and uniform, requires stringent procedures and processes for the maintenance, publication and usage of the various codes. To facilitate the maintenance of all codes and reference tables used in electronic reporting messages, the codes and references are divided into six categories. Category A International codes and references maintained by an official organisation and used in a singular fashion. New or change codes will be published by the international organisation which also indicates at which time the new codes shall be implemented. The implementation of changes to the tables is coordinated by this organisation however for the reporting under the electronic ship reporting specifications, the ERI Expert Group shall indicate as from when the codes are to be used in the messages. Examples are the UNDG (5) IMDG (6) ADN/ADNR/D (7) and the HS/TARIC (8) codes. Category B International codes and references maintained by an recognised international organisation such as ISO or UNECE; the publication of changes to the tables takes place at regular intervals as a result of user requirements, the changes are coordinated by the user communities. Examples are the UN/LOCODES (9), the type of means of transport, transport mode, country and currency codes, freight costs and charges. Category C Business related codes and references maintained by a private respectively public-private organisation such as EAN, Lloyds, Protect. Examples are IMO numbers, EAN address codes. Category D Regional codes and references maintained by a public organisation for usage in a certain area. Examples are fairway section codes, ECDIS references. Category E National codes and references maintained by a public, respectively public private partnership. Examples are NST/R. Category F Standard codes and references used in the reporting and which are part of the standard message and described in the message as such. Changes should be coordinated by the controlling bodies. Examples are qualifiers, syntax codes, identifiers, function codes. The international codes and references mentioned under Category A are generally originating from the shipper of the goods. The codes are to be supplied obligatory in accordance with the respective legal requirements and rules and regulations to enable and facilitate control by the competent authorities and emergency measures. For all the other categories a subset consisting of the codes and references used in electronic reporting and other messages for inland waterway transport is often maintained by the controlling agency. In this way the harmonised use and implementation of new and changed entrees to these code tables can be executed in a coordinated way. The controlling agency of the various messages can be found under UNH data element 0051 or in the message implementation manuals themselves or in the respective code tables as mentioned underneath. 2.4.2. Descriptions of the code tables 2.4.2.1. Vessel and Convoy Type FULL TITLE Codes for types of means of transport Annex 2, chapter 2.5: Inland water transport ABBREVIATION UN Recommendation 28 ORIGINATING AUTHORITY UNECE/CEFACT http://www.unece.org/cefact LEGAL BASIS UN Recommendation 28, ECE/Trade/276; 2001/23 CURRENT STATUS Operational IMPLEMENTATION DATE March 2001 AMENDMENT UN/CEFACT 2002 STRUCTURE 4-digit alphanumeric code: 1 digit: 1 for maritime navigation, 8 for inland navigation 2 digits for vessel or convoy 1 digit for subdivision as defined in chapter 6 SUCCINCT DESCRIPTION This recommendation establishes a common code list for the identification of the type of means of transport. It has a particular relevance to transport organisations and providers, Customs and other authorities, statistical offices, forwarders, shippers, consignees and other parties concerned with transport. LINKED CLASSIFICATIONS UN Recommendation No. 19 MEDIA THROUGH WHICH AVAILABLE http://www.unece.org/cefact/recommendations/rec_index.htm http://www.RISexpertgroups.org LANGUAGES English ADDRESS OF RESPONSIBLE AGENCY EC REMARKS The main set of code values is governed by an international body (UNECE). To ensure harmonisation, one single set of code values representing also additional vessel types can be used by all RIS applications. Example 8010 Motor freighter (Inland) 1500 General cargo vessel (sea) Usage in the implementation manuals TDT/C228/8179 (convoy) EQD(B)/C224/8155 (vessel) Annexes UNECE Recommendation No. 28: Codes for types of means of transport, Inland Navigation code list description in various languages as nationally required 2.4.2.2. Official ship number (OFS) FULL TITLE Official ship number ABBREVIATION OFS ORIGINATING AUTHORITY Central Commission for the Navigation of the Rhine (CCNR) LEGAL BASIS § 2.18 Rheinschiffsuntersuchungsordnung CURRENT STATUS Operational IMPLEMENTATION DATE ------ AMENDMENT ------ STRUCTURE 2-digit country code (an) 5 digit register no. (an) Country codes: 01 - 19 France 20 - 39 The Netherlands 40 - 49 Germany 60 - 69 Belgium 70 - 79 Switzerland 80 - 99 Other countries SUCCINCT DESCRIPTION ----- LINKED CLASSIFICATIONS ----- USAGE Inland navigation MEDIA THROUGH WHICH AVAILABLE ----- LANGUAGES ----- ADDRESS OF RESPONSIBLE AGENCY Central Commission for the Navigation of the Rhine, 2, Place de la Republique, 67082 Strasbourg Cedex, FRANCE REMARKS This code is replaced by the European Vessel Identification Number as defined in the Rheinschiffsuntersuchungsordnung and Article 2.18 of Annex II to Directive 2006/87/EC (10). Example 4112345 Germany, Gerda Usage in the implementation manuals TDT/C222/8213 EQD(1)/C237/8260 SGP/C237/8260 2.4.2.3. IMO ship identification number FULL TITLE IMO ship identification number ABBREVIATION IMO No ORIGINATING AUTHORITY International Maritime Organisation/Lloyds LEGAL BASIS IMO Resolution A.600(15), SOLAS chapter XI, regulation 3 CURRENT STATUS Operational IMPLEMENTATION DATE ----- AMENDMENT Updated daily STRUCTURE Lloyds Register of Shipping (LR) number (seven digits). SUCCINCT DESCRIPTION The IMO Resolution aims at assigning a permanent number to each ship for identifying purposes. LINKED CLASSIFICATIONS ----- USAGE For seagoing ships MEDIA THROUGH WHICH AVAILABLE www.ships-register.com. LANGUAGES English ADDRESS OF RESPONSIBLE AGENCY International Maritime Organisation 4 Albert Embankment London SE1 7SR United Kingdom Example Vessel dwt 2774 Danchem East 9031624 Usage in the implementation manuals TDT/C222/8213 EQD(1)/C237/8260 SGP/C237/8260 2.4.2.4. Electronic reporting number (for ship identification) ERN FULL TITLE Electronic reporting number (for ship identification) ABBREVIATION ERN ORIGINATING AUTHORITY Rijkswaterstaat, the Netherlands LEGAL BASIS ----- CURRENT STATUS Operational IMPLEMENTATION DATE ----- LIMIT OF OPERATIONAL LIFE ----- AMENDMENT ----- STRUCTURE 8-digit number SUCCINCT DESCRIPTION ----- LINKED CLASSIFICATIONS ----- USAGE In electronic reporting for ships which do not have an OFS nor an IMO number MEDIA THROUGH WHICH AVAILABLE www.risexpertgroups.org LANGUAGES ADDRESS OF RESPONSIBLE AGENCY ERI-helpdesk@risexpertgroups.org REMARK This code will is replaced by the European vessel identification number as defined in Article 2.18 of Annex II to Directive 2006/87/EC. Example 12345678 Renate Usage in the implementation guides TDT/C222/8213 EQD(1)/C237/8260 SGP/C237/8260 2.4.2.5. Unique European vessel identification number FULL TITLE Unique European vessel identification number ABBREVIATION ENI ORIGINATING AUTHORITY European Union LEGAL BASIS Directive 2006/87/EC; Directive 2005/44/EC CURRENT STATUS ----- IMPLEMENTATION DATE ----- LIMIT OF OPERATIONAL LIFE ----- AMENDMENT Continuously STRUCTURE 8-digit-number SUCCINCT DESCRIPTION The unique European navigation identification or the unique European vessel identification number aims at assigning a permanent number to each hull for identifying purposes. LINKED CLASSIFICATIONS IMO number, ERN number, OFS number USAGE In electronic ship reporting, tracking and tracing and certification of vessels for inland vessels. MEDIA THROUGH WHICH AVAILABLE (a) Competent authorities shall keep a register. Access will be granted to competent authorities of other Member States. (b) European vessel number database (c) Contracting States of the Mannheim Convention and to other parties based on administrative agreements. LANGUAGES ----- ADDRESS OF RESPONSIBLE AGENCY EU Member States and the contract parties to the Mannheim Convention REMARK The unique European vessel identification number ENI consists of eight Arabic numerals. The first three digits are the code of the assigning competent authority. The next five digits are a serial number. See also Chapter 2.5. Example 12345678 Usage in the implementation manuals TDT, EQD (V1 and V2-V15) CNI/GID and CNI/GID/DGS, Tag 1311 2.4.2.6. Harmonised system code (HS) FULL TITLE Harmonised commodity description and coding system ABBREVIATION HS; Harmonised System ORIGINATING AUTHORITY World Customs Organisation LEGAL BASIS International Convention on the Harmonised Commodity Description and Coding System CURRENT STATUS Operational IMPLEMENTATION DATE 1-1-2007 AMENDMENT In principle revised every five years. STRUCTURE 7 466 headings, organised in four hierarchical levels Level 1: sections coded by Roman numerals (I to XXI) Level 2 chapters identified by two-digit numerical codes Level 3: headings identified by four-digit numerical codes Level 4: subheadings identified by six-digit numerical code SUCCINCT DESCRIPTION HS convention is a classification of goods by criteria based on raw material and the stage of production of commodities. HS is the heart of the whole process of harmonisation of international economic classifications being jointly conducted by the United Nations Statistics Division and Eurostat. Its items and sub-items are the fundamental terms on which industrial goods are identified in product classifications. Objectives: to harmonise (a) external trade classifications to guarantee direct correspondence; and (b) countries external trade statistics and to guarantee that these are comparable internationally. LINKED CLASSIFICATIONS Combined Nomenclature (CN): full agreement on six-digit-level; NST/R on 3-digit level. USAGE Products MEDIA THROUGH WHICH AVAILABLE World Customs Organisation Rue de lIndustrie, 26-39 1040 Brussels, BELGIUM www.wcoomd.org Customs Cooperation Council, Brussels LANGUAGES Dutch, English, French, German etc. ADDRESS OF RESPONSIBLE AGENCY A subset of the codes used for electronic reporting will be maintained through the ERI expert group. REMARKS The HS classification is further disaggregated at European Union level into a classification called Combined Nomenclature (CN) Example 730110 Sheet piling of iron or steel 310210 Mineral or chemical fertilisers, ammonium sulphate Usage in the implementation manuals CNI/GID/FTX(1)/C108/4440 CNI/GID/FTX(2)/C108/4440 2.4.2.7. Combined Nomenclature (CN) FULL TITLE Combined Nomenclature ABBREVIATION CN ORIGINATING AUTHORITY EU Commission, Statistical Office EUROSTAT LEGAL BASIS EU Council, Regulation (EEC) No 2658/87 of 23 July 1987 CURRENT STATUS Operational IMPLEMENTATION DATE ----- AMENDMENT Annual revisions at 1 January STRUCTURE 8-digit numerical code: 19 581 headings organised in five hierarchical levels: Level 1: sections coded by Roman numerals (I to XXI) Level 2 chapters identified by two-digit numerical codes Level 3: headings identified by four-digit numerical codes Level 4: subheadings identified by six-digit numerical code Level 5: categories identified by eight-digit numerical codes SUCCINCT DESCRIPTION The Combined Nomenclature is the goods classification used within the EU for the purposes of foreign trade statistics. It is also used by the EU for customs duty purposes. The classification is based on the Harmonised System (HS) which it sub-divides where necessary for purposes of external trade, agricultural regulation and customs duties. The CN was introduced in 1988 together with the HS. LINKED CLASSIFICATIONS HS code: full agreement on six-digit-level NST/R on 3-digit level USAGE Products MEDIA THROUGH WHICH AVAILABLE http://ec.europa.eu/taxation_customs LANGUAGES all languages of the EU ADDRESS OF RESPONSIBLE AGENCY European Commission, DG TAXUD REMARKS ----- Usage in the implementation manuals Indirectly through HS code 2.4.2.8. Standard goods classification for transport statistics/revised (NST) 2000 FULL TITLE Nomenclature uniforme de marchandises pour les statistiques de transport/Standard goods classification for transport statistics/revised ABBREVIATION NST 2000 ORIGINATING AUTHORITY European Commission (Statistical Office/Eurostat) LEGAL BASIS EU regulation on statistics CURRENT STATUS ----- IMPLEMENTATION DATE 1.1.2007 AMENDMENT Regularly every two years STRUCTURE 2 digit NST 2000 Level 1: a 2-digit CPA subdivision SUCCINCT DESCRIPTION HS Code in one way (HS > NST), Commodity Classification for Transport Statistics in Europe (CSTE) LINKED CLASSIFICATIONS Products HS Code in one way (HS > NST) USAGE Products MEDIA THROUGH WHICH AVAILABLE http://ec.europa.eu/comm/eurostat/ramon/nomenclatures/index.cfm?TargetUrl=LST_NOM_DTL&StrNom=NSTR_1967&StrLanguageCode=EN&IntPcKey LANGUAGES Dutch, English, French, German etc. ADDRESS OF RESPONSIBLE AGENCY Statistical Office of the European Communities Eurostat) Unit C2 Batiment BECH A3/112 2920 Luxembourg, LUXEMBOURG REMARKS ----- (a) Standard goods classification for transport statistics/revised (NST/R) FULL TITLE Nomenclature uniforme de marchandises pour les statistiques de transport/Standard goods classification for transport statistics/revised ABBREVIATION NST/R ORIGINATING AUTHORITY European Commission (Statistical Office/Eurostat) LEGAL BASIS ------ CURRENT STATUS Operational, but presently under revision IMPLEMENTATION DATE 1.1.1967 AMENDMENT Regularly every two years STRUCTURE 3-digit numerical code. Level 1: 10 chapters, identified by one-digit numerical codes (0 to 9) Level 2: 52 groups identified by two-digit numerical codes Level 3: 176 headings identified by three-digit numerical codes SUCCINCT DESCRIPTION The NST/R was devised by Eurostat for the harmonisation of statistics on national and international transport in the Member States of the European Communities LINKED CLASSIFICATIONS Commodity Classification for Transport Statistics in Europe (CSTE), HS code in one way (HS > NST/R) USAGE Products MEDIA THROUGH WHICH AVAILABLE http://ec.europa.eu/comm/eurostat/ramon/nomenclatures/index.cfm?TargetUrl=LST_NOM_DTL&StrNom=NSTR_1967&StrLanguageCode=EN&IntPcKey= LANGUAGES Dutch, English, French, German etc. ADDRESS OF RESPONSIBLE AGENCY Statistical Office of the European Communities (Eurostat) Unit C2 Batiment BECH A3/112 2920 Luxembourg, LUXEMBOURG REMARKS ----- Example 729 Composite and other manufactured fertilisers 321 Motor sprit Usage in the implementation manuals CNI/GID/FTX(2)/C108/4440 (b) Standard goods classification for transport statistics/revised  the Netherlands (NST/R NL) FULL TITLE Standard goods classification for transport statistics/revised  the Netherlands ABBREVIATION NST/R-NL ORIGINATING AUTHORITY ----- LEGAL BASIS ----- CURRENT STATUS Operational IMPLEMENTATION DATE ----- AMENDMENT Regularly every two years STRUCTURE 4-digit numerical code SUCCINCT DESCRIPTION The NST/R-NL is based on the 3-digit NST/R classification of Eurostat LINKED CLASSIFICATIONS NST/R, HS Code in one way (HS > NST/R) USAGE Statistics MEDIA THROUGH WHICH AVAILABLE ----- LANGUAGES Dutch ADDRESS OF RESPONSIBLE AGENCY ----- REMARKS On level 4 not compatible with NST/R-FR and NST/R-DE Example 7290 Mengmeststoffen en andere gefabriceerde meststoffen 3210 Benzine Usage in the implementation manuals CNI/GID/FTX(2)/C108/4440 (c) Standard goods classification for transport statistics/revised  France (NST/R FR) FULL TITLE Nomenclature uniforme de marchandises pour les statistiques de transport ABBREVIATION NST/R-FR ORIGINATING AUTHORITY ----- LEGAL BASIS ----- CURRENT STATUS Operational IMPLEMENTATION DATE ----- AMENDMENT Regularly every two years STRUCTURE 4-digit numerical code SUCCINCT DESCRIPTION The NST/R-FR is based on the 3-digit NST/R classification of Eurostat LINKED CLASSIFICATIONS NST/R, HS Code in one way (HS > NST/R) USAGE Waterway charges invoicing, statistics MEDIA THROUGH WHICH AVAILABLE ----- LANGUAGES French ADDRESS OF RESPONSIBLE AGENCY ----- REMARKS On level 4 not compatible with NST/R-NL and NST/R-DE Example 7291 Engrais composÃ ©s et autres engrais manufacturÃ ©s 3210 Essence de pÃ ©trole Usage in the implementation guidelines CNI/GID/FTX(2)/C108/4440 (d) Standard goods classification for transport statistics/revised  Germany (NST/R DE) FULL TITLE GÃ ¼terverzeichnis fÃ ¼r den Verkehr auf deutschen BinnenwasserstraÃ en ABBREVIATION GV-BinnenwasserstraÃ en; NST/R-DE ORIGINATING AUTHORITY Wasser- und Schifffahrtsdirektion West, MÃ ¼nster LEGAL BASIS By order of the Ministry of Transport, Germany CURRENT STATUS Operational IMPLEMENTATION DATE 1.1.1986 AMENDMENT Regularly every two years STRUCTURE 4-digit numerical code Level 1: 10 chapters, identified by one-digit numerical code (0 to 9) Level 2: 52 groups identified by two-digit numerical codes Level 3: 176 headings identified by three-digit numerical codes Level 4: 1-digit amendment specific for invoicing and statistics SUCCINCT DESCRIPTION The GV-BinnenwasserstraÃ en is based on the 3-digit NST/R classification of Eurostat and the GÃ ¼terverzeichnis 1969 of the Statistisches Bundesamt LINKED CLASSIFICATIONS NST/R, HS Code in one way (HS > NST/R) GÃ ¼terverzeichnis fÃ ¼r die Verkehrsstatistik (GV) USAGE Waterway charges invoicing, Statistics MEDIA THROUGH WHICH AVAILABLE WSD West, MÃ ¼nster LANGUAGES German ADDRESS OF RESPONSIBLE AGENCY See above REMARKS On level 4 not compatible with NST/R-FR and NST/R-NL Example 7290 Mineralische MehrstoffnÃ ¤hrdÃ ¼nger 3210 Benzin Usage in the implementation manuals CNI/GID/FTX(2)/C108/4440 2.4.2.9. UN dangerous goods number (UNDG) FULL TITLE UN Recommendations on the transport of dangerous goods Annex Model Regulations Part 3 Dangerous Goods List Appendix A List of generic and NOS proper shipping names ABBREVIATION UN Model Regulations; UNDG ORIGINATING AUTHORITY UNECE LEGAL BASIS ----- CURRENT STATUS Operational IMPLEMENTATION DATE As of 1956, the model regulations 1996 AMENDMENT STRUCTURE 4 digit numerical code SUCCINCT DESCRIPTION The UN recommendations on the transport of dangerous goods address the following main areas:  List of dangerous goods most commonly carried and their identification and classification;  Consignment procedures;  Standards for packaging, test procedures and certification  Standards for multi-modal tank-containers, test procedures and certification LINKED CLASSIFICATIONS IMDG code USAGE Transport of dangerous goods MEDIA THROUGH WHICH AVAILABLE http://www.unece.org/trans/danger/publi/unrec/ LANGUAGES English ADDRESS OF RESPONSIBLE AGENCY Transport Division United Nations Economic Commission for Europe Palais des nations CH 1211 Geneve 10 www.unece.org REMARKS In this standard only the 4-digit UN number is used (not class and division) Example 1967 Gas sample, non-pressurised, toxic Usage in the implementation manuals CNI/GID/DGS/C234/7124 2.4.2.10. International maritime dangerous goods code (IMDG) FULL TITLE International maritime dangerous goods code ABBREVIATION IMDG code ORIGINATING AUTHORITY International Maritime Organisation IMO LEGAL BASIS ----- CURRENT STATUS Operational IMPLEMENTATION DATE 18 May 1965 AMENDMENT 1.1.2001 (30th amendment) approximately every 2 years STRUCTURE 2-digit numerical code: 1-digit numerical for class 1-digit numerical for division SUCCINCT DESCRIPTION The IMDG code governs the vast majority of shipments of hazardous material by water. The code is recommended to governments for adoption as the basis for national regulations in conjunction with the SOLAS convention. LINKED CLASSIFICATIONS The code is based on the UN Recommendations on the transport of dangerous goods (UNDG) USAGE Maritime transport of dangerous and harmful goods MEDIA THROUGH WHICH AVAILABLE www.imo.org LANGUAGES Dutch, English, French, German ADDRESS OF RESPONSIBLE AGENCY International Maritime Organisation 4 Albert Embankment London SE1 7SR UNITED KINGDOM REMARKS For inland shipping the IMO code can be used as this code is often already known, where necessary an ADN/R code corresponding with the IMDG code should be inserted Example 32 Flammable liquid, not otherwise specified (Ethanol) Usage in the implementation manuals CNI/GID/DGS/C205/8351 2.4.2.11. ADN/R/D FULL TITLE Accord europÃ ©en relatif au transport international des marchandises dangereuses par voie de navigation intÃ ©rieure (du Rhin, du Danube) ABBREVIATION ADN/R/D ORIGINATING AUTHORITY Central Commission for the Navigation on the Rhine Commission du Danube UN Economic Commission for Europe LEGAL BASIS ----- CURRENT STATUS Operational IMPLEMENTATION DATE Operational AMENDMENT Regularly every two years as indicated STRUCTURE For goods on dry cargo vessel:  UN number  Name of the substance (acc. to table A of part 3 of ADNR)  Class  Danger classification code  Packing group  Hazard Identification placard (label) For goods on tank vessels  UN number  Name of substance (acc. to table C of part 3 of ADNR)  Class  Packing group SUCCINCT DESCRIPTION The ADN, the European Agreement concerning the international carriage of dangerous goods by inland waterways which will replace the various regional agreements. LINKED CLASSIFICATIONS ADN, ADR USAGE Transport of dangerous goods in inland navigation MEDIA THROUGH WHICH AVAILABLE www.ccr-zkr.org www.danubecom-intern.org http://www.unece.org/trans/danger/publi/adn/adn_treaty.html LANGUAGES Dutch, French, German ADDRESS OF RESPONSIBLE AGENCY Central Commission for the Navigation on the Rhine, 2, Place de la Republique, 67082 Strasbourg Cedex, FRANCE UN Economic Commission for Europe, Palais des Nations, CH 1211 Geneva 10, SWITZERLAND REMARKS The provisions of the ADN agreement, the European Agreement concerning the international carriage of dangerous goods by inland waterways (ADN) are applicable on the Rhine (ADNR) and on the Danube (ADND). The 2007 edition of ADR/RID/ADN is harmonised with the 14th revised edition of the UN Model Regulations and has entered into force on 1 January 2007. Example for dry cargo vessel: for tank vessel: 1203; petrol; 3; F1; III; 3 1203; petrol; 3;;III; Usage in the implementation manuals CNI/GID/DGS/C205/8078 2.4.2.12. UN country code FULL TITLE International standard codes for the representation of the names of countries ABBREVIATION ISO 3166-1 ORIGINATING AUTHORITY International Organisation for Standardisation (ISO) LEGAL BASIS UN Recommendation 3 (codes for the representation of the names of countries) CURRENT STATUS Operational IMPLEMENTATION DATE 1974 AMENDMENT As per ISO 3166-1 STRUCTURE Two-letter-alpha code (to be used in principle) Three-digit numeric code (alternatively) SUCCINCT DESCRIPTION ISO provides a unique two-letter code for each country listed, as well as a three-digit numeric code which is intended as an alternative for all applications that need to be independent of the alphabet. LINKED CLASSIFICATIONS UN/LOCODE USAGE This code is used as one element in the combined location code of this standard MEDIA THROUGH WHICH AVAILABLE UNECE www.unece.org/locode LANGUAGES English ADDRESS OF RESPONSIBLE AGENCY http://www.unece.org/cefact REMARKS See Chapter 2.7 for the combination of the alpha country code with the location code Example BE Belgium Usage in the implementation manuals ERINOT Message: TDT/C222/8453 NAD(1)/3207 NAD(2)/3207 ERIRSP Message NAD(1)/3207 2.4.2.13. UN location code  UN/LOCODE FULL TITLE UN code for trade and transport locations ABBREVIATION UN/LOCODE ORIGINATING AUTHORITY UNECE/CEFACT LEGAL BASIS UN/ECE Recommendation 16 CURRENT STATUS Operational IMPLEMENTATION DATE 1980 AMENDMENT 2006-2 STRUCTURE ISO 3166-1 country code (alpha 2-digit) followed by a space and a 3-digit-alpha code for the place names (5 digits) Place name (a ¦29) Subdivision ISO 3166-2, optional (a ..3) Function, mandatory (an5) Remarks, optional (an ..45) Geographical coordinates (000N 0000 W, 000 S 00000 E) SUCCINCT DESCRIPTION UN recommends a five-letter alphabetic code for abbreviating the names of locations of interest to international trade, such as ports, airports, inland freight terminals, and other locations were customs clearance of goods can take place, and whose names need to be represented unambiguously in data interchange between participants in international trade. LINKED CLASSIFICATIONS UN country code USAGE This code is used as one element in the combined location code of this standard. MEDIA THROUGH WHICH AVAILABLE www.unece.org/locode LANGUAGES English ADDRESS OF RESPONSIBLE AGENCY UNECE REMARKS See Chapter 2.7 for combination of elements in the location code Example BEBRU Belgium Brussels Usage in the implementation manuals TDT/LOC (1..9)/C517/3225 CNI/LOC(1..2) /C517/3225 See: This document and implementation manuals Definition of the revised location and terminal code by Ministry of Transport and Public Works Traffic and Transport Advisory Service May 2002 2.4.2.14. Fairway section code FULL TITLE Fairway section code ABBREVIATION ORIGINATING AUTHORITY National administrations of waterways LEGAL BASIS ----- CURRENT STATUS operational IMPLEMENTATION DATE ----- AMENDMENT ----- STRUCTURE 5-digit numerical code SUCCINCT DESCRIPTION The waterway network is divided into sections. These may be whole rivers and canals over several 100 km or small sections. The position of a location inside a section may be given by hectometre or by the name (code) of a terminal or passage point. LINKED CLASSIFICATIONS UNLOCODE USAGE Numbering of the waterways in a national network. This code is used as one element in the combined location code of this standard. MEDIA THROUGH WHICH AVAILABLE ----- LANGUAGES ----- ADDRESS OF RESPONSIBLE AGENCY National administrations of waterways. Coordination through the ERI expert group. REMARKS See Chapter 2.7 for combination of elements in the location code Example 03937 Rhein, RÃ ¼desheimer Fahrwasser 02552 Oude Maas at Dordrecht Usage in the implementation manuals TDT/LOC/C517/3225 CNI/LOC/C517/3225 See: See this document and implementation manuals Definition of the revised location and terminal code Remark 1: If there is no fairway code available, the field should be filled in with zeros Remark 2: See Chapter 2.7 for combination of elements in the location code 2.4.2.15. Terminal code FULL TITLE Terminal code ABBREVIATION FROM ----- ORIGINATING FROM National waterway authorities LEGAL BASIS ----- CURRENT STATUS Version 2, April 2000 IMPLEMENTATION DATE ----- AMENDMENT Regularly STRUCTURE Type of terminal (1-digit numeric) number of terminal (5-digit alphanumeric) SUCCINCT DESCRIPTION A further specification of the location of a terminal within the location of the port in the country LINKED CLASSIFICATIONS UNLOCODE USAGE This code is used as one element in the combined location code of this standard. See Chapter 2.7 for combination of elements in the location code and rules for maintenance of the respective code sets MEDIA THROUGH WHICH AVAILABLE www.risexpertgroups.org LANGUAGES ----- ADDRESS OF RESPONSIBLE AGENCY National administrations of waterways. Coordination through the ERI expert group. REMARKS It is of the utmost importance that maintenance of the codes is done in such way that maximum stability and consistency is achieved to ensure that no changes are necessary apart from additions and deletions. See Chapter 2.7 for combination of elements in the location code Example LEUVE Leuvehaven at Rotterdam, NL Usage in the implementation guidelines TDT/LOC/C517/3225 CNI/LOC/C517/3225 See: Implementation manuals and this document Definition of the revised location and terminal code Remark 1: If there is no terminal code available, the field should be filled in with zeros Remark 2: Each country will be responsible for its own data. Coordination and central distribution will be made by Rijkswaterstaat of the Netherlands Remark 3: At present, a terminal code is maintained by Bureau Telematica for Rijkswaterstaat 2.4.2.16. Freight container size and type code FULL TITLE Freight containers  coding, identification and marking ABBREVIATION ----- ORIGINATING AUTHORITY International Organisation for Standardisation (ISO) LEGAL BASIS ISO 6346, chapter 4 and annexes D and E CURRENT STATUS Operational IMPLEMENTATION DATE ----- AMENDMENT 3rd edition 1995-12-01 STRUCTURE Container size; two alphanumeric characters(first for length, second for combination of height and width) Container type: two alphanumeric characters SUCCINCT DESCRIPTION Size and type codes established for each sort of containers LINKED CLASSIFICATIONS ISO 6346 coding identification and marking USAGE Whenever known and indicated in the commercial exchange of information MEDIA THROUGH WHICH AVAILABLE www.iso.ch/iso/en LANGUAGES English ADDRESS OF RESPONSIBLE AGENCY http://www.bic-code.org/ REMARKS The size type codes are displayed on the containers and as such shall be used in the electronic reporting whenever available from other exchanged information e.g. during the booking. Size Type codes shall be used as a whole i.e. the information shall not be broken into its component parts (ISO 6346:1995) Example for size 42 Length: 40 ft.; height: 8 ft. 6 in.; width: 8 ft. Example for type GP general purpose container BU Dry bulk container Usage in the implementation manuals Where appropriate EQD segment 2.4.2.17. Container identification code FULL TITLE Freight containers  coding, identification and marking ABBREVIATION ISO size type codes ORIGINATING AUTHORITY International Organisation for Standardisation LEGAL BASIS ISO 6346, chapter 3, Annex A CURRENT STATUS Implemented throughout the world on all freight containers IMPLEMENTATION DATE 1995 AMENDMENT ----- STRUCTURE Owner code: Three letters Equipment category identifier: one letter Serial number: six numerals Check digit: one numeral SUCCINCT DESCRIPTION The identification system is intended for general application, for example in documentation, control and communications (including automatic data processing systems), as well as for display on the containers themselves LINKED CLASSIFICATIONS ISO 668, ISO 1496, ISO 8323 USAGE ----- MEDIA THROUGH WHICH AVAILABLE www.iso.ch/iso/en http://www.bic-code.org/ LANGUAGES English ADDRESS OF RESPONSIBLE AGENCY Bureau International des Conteneurs (BIC), 167 rue de Courcelles, 75017 Paris, France, http://www.bic-code.org/ REMARKS ----- Example KNLU4713308 NEDLLOYD maritime freight container with serial number 471330, (8 is the check digit) Usage in the implementation manuals CNI/GID/DGS/SGP/C237/8260 2.4.2.18. Package type FULL TITLE Codes for types of packages and packing materials ABBREVIATION UNECE Recommendation 21 ORIGINATING AUTHORITY UN CEFACT LEGAL BASIS ----- CURRENT STATUS operational IMPLEMENTATION DATE August 1994 (ECE/TRADE/195) AMENDMENT Trade/CEFACT/2002/24 STRUCTURE 2-character alphanumeric code value Code-value name 2-digit numeric code value description SUCCINCT DESCRIPTION A numeric code system to describe the appearance of goods as presented for transport to facilitate identification, recording, handling, and establishing handling tariffs. LINKED CLASSIFICATIONS ----- USAGE ----- MEDIA THROUGH WHICH AVAILABLE www.unece.org/cefact LANGUAGES English, French, German ADDRESS OF RESPONSIBLE AGENCY ----- REMARKS The numeric code value is not used in this standard Example BG Bag BX Box Usage in the implementation manuals CNI/GID/C213/7065 2.4.2.19. Handling instructions FULL TITLE Handling instruction description code ABBREVIATION UN/EDIFACT data element 4079 ORIGINATING AUTHORITY UN CEFACT LEGAL BASIS ----- CURRENT STATUS Operational IMPLEMENTATION DATE 25 July 2005 AMENDMENT Trade/CEFACT/2005/ STRUCTURE Repr: an..3 Code-value name 3-digit alpha code value description SUCCINCT DESCRIPTION An alpha code system to describe handling instructions for the tasks to be executed in a port to facilitate the handling of the vessel and establishing handling tariffs. LINKED CLASSIFICATIONS ----- USAGE un/edifact messages MEDIA THROUGH WHICH AVAILABLE www.unece.org/cefact LANGUAGES English ADDRESS OF RESPONSIBLE AGENCY ----- REMARKS The numeric code value is not used in this standard Example LOA Loading DIS Discharge RES Re-stow Usage in the implementation manuals LOC/HAN/C524/4079 2.4.2.20. Purpose of call FULL TITLE Conveyance call purpose description code ABBREVIATION POC C525 ORIGINATING AUTHORITY UN CEFACT LEGAL BASIS ----- CURRENT STATUS Operational IMPLEMENTATION DATE 25 July 2005 AMENDMENT Trade/CEFACT/2005 STRUCTURE Repr an..3 2-character numeric code value Code-value name SUCCINCT DESCRIPTION A numeric code system to describe the purpose of the call of the vessel to facilitate identification and recording, LINKED CLASSIFICATIONS HAN USAGE edifact messages MEDIA THROUGH WHICH AVAILABLE www.unece.org/cefact LANGUAGES English ADDRESS OF RESPONSIBLE AGENCY ----- REMARKS The numeric code value is used in this standard Example 1 Cargo operations 23 Waste disposal Usage in the implementation manuals TSR/POC/C525/8025 2.4.2.21. Nature of cargo FULL TITLE Cargo type classification code ABBREVIATION UN/EDIFACT 7085 cargo type ORIGINATING AUTHORITY UN CEFACT LEGAL BASIS ----- CURRENT STATUS Operational IMPLEMENTATION DATE 25 July 2005 AMENDMENT Trade/CEFACT/2005 STRUCTURE AN..3 2-character numeric code value Code-value name 2-digit numeric code value description SUCCINCT DESCRIPTION A numeric code system to specify the classification of a type of cargo as transported to facilitate identification, recording, handling, and establishing tariffs. LINKED CLASSIFICATIONS HAN USAGE edifact messages MEDIA THROUGH WHICH AVAILABLE www.unece.org/cefact LANGUAGES English ADDRESS OF RESPONSIBLE AGENCY ----- REMARKS The numeric code value is used in these technical specifications Example 5 Other non-containerised 30 Cargo in bulk Usage in the implementation manuals TSR/LOC/HAN/C703/7085 2.5. Unique European vessel identification number  The unique European vessel identification number (ENI), in the following referred to as European vessel identification number is defined in Article 2.18 of Annex II to Directive 2006/87/EC.  Unless the craft possesses a European vessel identification number at the time when it needs a European vessel identification number to participate in river information services (RIS), it shall be assigned to that craft by the competent authority of the Member State in which the craft has been registered or has its home port.  As far as crafts from countries where an assignation of a European vessel identification number is not possible are concerned, the European vessel identification number shall be assigned by the competent authority of the Member State, where the vessel needs a European vessel identification number for the participation in RIS for the first time.  The competent authority shall issue a certificate, which documents the assignation of the European vessel identification number.  Only one single European vessel identification number can be assigned to one craft. The European vessel identification number is issued only once and remains unchanged throughout the whole lifetime of the craft.  The owner of a craft, or his representative, shall apply to the competent authority for assignment of the European vessel identification number. The owner or his representative shall also be responsible for having the European vessel identification number affixed to the craft.  Each Member State shall notify the Commission of the competent authorities responsible for assigning European vessel identification numbers. The Commission shall keep a register of those competent authorities and of competent authorities notified by third countries, and shall make the register available to the Member States. On request this register shall also be made available to competent authorities of third countries.  Each competent authority in accordance with the previous paragraph shall make all necessary arrangements in order to inform all other competent authorities listed in the register kept in accordance with the previous paragraph of each European vessel identification number it assigns as well as of data for the identification of the vessel set out in Appendix IV of Annex II of Directive 2006/87/EC.  These data may be made available to competent authorities of other Member States, Contracting States of the Mannheim Convention and, as far as an equivalent level of privacy is guaranteed, to third countries on the basis of administrative agreements in order to perform administrative measures for maintaining safety and ease of navigation. 2.6. Definition of the ERI vessel types USEV/C M Code Subdiv Name Description No 8 00 0 Vessel, type unknown Vessel of unknown type. V 8 01 0 Motor freighter Motorised vessel designed for carrying general cargo. V 8 02 0 Motor tanker Motorised vessel designed for carrying cargo in tanks V 8 02 1 Motor tanker, liquid cargo, type N Motorised vessel designed for carrying liquid cargo. V 8 02 2 Motor tanker, liquid cargo, type C Motorised vessel designed for carrying special chemicals V 8 02 3 Motor tanker, dry cargo Motorised vessel designed for carrying dry cargo as if liquid (e.g. cement) V 8 03 0 Container vessel Vessel designed for carrying containers. V 8 04 0 Gas tanker Vessel with tanks designed for carrying gas. C 8 05 0 Motor freighter, tug Motorised vessel designed for carrying cargo and capable of towing. C 8 06 0 Motor tanker, tug Motorised vessel designed for carrying liquid cargo and capable to tow. C 8 07 0 Motor freighter with one or more ships alongside Motorised vessel designed for carrying general cargo that has one or more vessels alongside. C 8 08 0 Motor freighter with tanker Motorised vessel designed for carrying general cargo alongside a vessel designed for carrying liquid cargo. C 8 09 0 Motor freighter pushing one or more freighters Motorised vessel designed for carrying general cargo, pushing one or more vessels also designed for carrying general cargo. C 8 10 0 Motor freighter pushing at least one tank-ship Motorised vessel designed for carrying general cargo, pushing at least one vessel designed to carry a liquid cargo. No 8 11 0 Tug, freighter Vessel designed to push or pull another vessel that is also capable of carrying general cargo. No 8 12 0 Tug, tanker Vessel designed to push or pull another vessel also capable of carrying liquid cargo. C 8 13 0 Tug, freighter, coupled Vessel designed to push or pull another vessel that is also capable of carrying general cargo tied to one or more other vessels. C 8 14 0 Tug, freighter/tanker, coupled Vessel designed to push or pull another vessel that is also capable of carrying either general or liquid cargo tied to one or more other vessels. V 8 15 0 Freight barge Lighter designed for carrying general cargo. V 8 16 0 Tank barge Lighter designed for carrying cargo in tanks V 8 16 1 Tank barge, liquid cargo, type N Lighter designed for carrying liquid cargo. V 8 16 2 Tank barge, liquid cargo, typec Lighter designed to carrying special chemicals V 8 16 3 Tank barge, dry cargo Lighter designed for carrying dry cargo as if liquid (e.g. cement) V 8 17 0 Freight barge with containers Lighter designed for carrying containers. V 8 18 0 Tank barge, gas Lighter designed for carrying gas. C 8 21 0 Pushtow, one cargo barge Vessel designed for pushing/towing, facilitating the movement of one cargo barge. C 8 22 0 Pushtow, two cargo barges Combination designed for pushing/towing, facilitating the movement of two cargo barges C 8 23 0 Pushtow, three cargo barges Combination designed for pushing/towing, facilitating the movement of three cargo barges C 8 24 0 Pushtow, four cargo barges Combination designed for pushing/towing, facilitating the movement four cargo barges C 8 25 0 Pushtow, five cargo barges Combination designed for pushing/towing, facilitating the movement of five cargo barges. C 8 26 0 Pushtow, six cargo barges Combination designed for pushing/towing, facilitating the movement of six cargo barges. C 8 27 0 Pushtow, seven cargo barges Combination designed for pushing/towing, facilitating the movement of seven cargo barges. C 8 28 0 Pushtow, eight cargo barges Combination designed for pushing/towing, facilitating the movement of eight cargo barges. C 8 29 0 Pushtow, nine cargo barges Combination designed for pushing/towing, facilitating the movement of nine or more cargo barges. C 8 31 0 Pushtow, one gas/tank barge Combination designed for pushing/towing, moving one tanker or gas barge. C 8 32 0 Pushtow, two barges at least one tanker or gas barge Combination designed for pushing/towing, moving two barges of which at least one tanker or gas barge. C 8 33 0 Pushtow, three barges at least one tanker or gasbarge Combination designed for pushing/towing, moving three barges of which at least one is a tanker or gas barge. C 8 34 0 Pushtow, four barges at least one tanker or gasbarge Combination designed for pushing/towing, moving four barges of which at least one tanker or gasbarge. C 8 35 0 Pushtow, five barges at least one tanker or gasbarge Combination designed for pushing/towing, moving five barges of which at least one tanker of gasbarge. C 8 36 0 Pushtow, six barges at least one tanker or gasbarge Combination designed for pushing/towing, moving six barges of which at least one tanker or gasbarge. C 8 37 0 Pushtow, seven barges at least one tanker or gasbarge Combination designed for pushing/towing, moving seven barges of which at least one tanker or gasbarge. C 8 38 0 Pushtow, eight barges at least one tanker or gasbarge Combination designed for pushing/towing, moving eight barges of which at least one tanker or gasbarge. C 8 39 0 Pushtow, nine or more barges at least one tanker or gasbarge Combination designed for pushing/towing, moving nine or more barges of which at least one tanker or gasbarge. V 8 40 0 Tug, single Vessel designed for pushing another vessel that is the only boat used for a tow. No 8 41 0 Tug, one or more tows Vessel designed for pushing another vessel that is involved in one or more concurrent tows. C 8 42 0 Tug, assisting a vessel or linked combination Vessel designed for pushing another vessel that is assisting one vessel or a combination of vessels or tugs and vessels. V 8 43 0 Pushboat, single Vessel designed for pushing. V 8 44 0 Passenger ship, ferry, red cross ship, cruise ship Vessels designed for carrying passengers in general. V 8 44 1 Ferry Vessel designed for carrying passengers and/or vehicles on regular short voyages. V 8 44 2 Red Cross ship Vessel designed for carrying sick and or disabled people V 8 44 3 Cruise ship Vessel designed for carrying passengers accommodated on-board V 8 44 4 Passenger ship without accommodation Vessel designed for carrying passengers but without accommodation such as cabins etc. V 8 45 0 Service vessel, police patrol, port services Vessel designed to perform a specific dedicated service. V 8 46 0 Vessel, work maintenance craft, floating derrick, cable-ship, buoy-ship, dredge. Vessel designed to perform a specific type of work. C 8 47 0 Object, towed, not otherwise specified. An object in tow that is not otherwise specified. V 8 48 0 Fishing boat Vessel designed for fishing. V 8 49 0 Bunkership Vessel designed for carrying and delivering bunkers. V 8 50 0 Barge, tanker, chemical Vessel designed to carry liquid or bulk chemicals. C 8 51 0 Object, not otherwise specified. A floating object that is not otherwise specified. Extra codes for maritime means of transport V 1 50 0 General cargo vessel maritime Vessel designed to carry general cargo V 1 51 0 Unit carrier maritime Vessel designed to carry containers V 1 52 0 Bulk carrier maritime Vessel designed to carry bulk cargo V 1 53 0 Tanker Vessel solely equipped with tanks for carrying cargo V 1 54 0 Liquefied gas tanker Tanker designed to carry liquefied gas V 1 85 0 Craft, pleasure longer than 20 meters Vessel designed for recreation longer than 20 meters V 1 90 0 Fast ship Fast all purpose vessel V 1 91 0 Hydrofoil Vessel with wing-like structure for skimming at high speed V 1 92 0 Catamaran fast Fast vessel designed with two parallel hulls Source: UNECE. 2.7. Location codes 2.7.1. Data elements The location code consists of the following separate elements: Element No Description 1 UN country code (2 digits) 2 UN location code (3 digits) 3 Fairway section No (5 digits) 4 Terminal code or passage point code (5 digits) 5 Fairway section hectometre (5 digits), in the database treated as an attribute to the fairway section number The requested location shall be always presented as a unique code. This can be accomplished in different ways depending on the purpose of reporting and the local situation. The UNLOCODE always consists of the country and location code, together this combination makes the UNLOCODE code unique. 2.7.2. Example Purpose Example Used Elements Code No Full text 1 UN country code 2 UN location code 3 Fairway section number 4 Terminal code 5 Fairway hectometer 1 2 3 4 5 Transport notice, invoice declaration Place of departure/destination 1 Germany; Mainz; Rhine; Frankenbach x x x X DE MAI 03901 00FRB 00000 2 The Netherlands; Rotterdam; Section 2552 (Oude Maas); Leuvehaven x x x X NL RTM 02552 LEUVE 00000 3 The Netherlands; Section 2552 (Oude Maas); km 2,2 x x x NL XXX 05552 00000 00022 4 Germany; Rhine; km 502,3 x x x DE XXX 03900 00000 05023 Traffic notice Passage Point 5 Germany; Rhine; km 502,3 x x x DE XXX 03900 00000 05023 6 Germany; Oberwesel; Rhine; Traffic centre x x x X DE OWE 03901 TRACE 00000 7 Germany; Trier; Mose; lock x X x X De TRI 03201 LOCK 00000 Abbreviations Abbreviations Description AND European Agreement concerning the international carriage of dangerous goods by inland waterways (EU Council Directive 94/95/EC) ADNR RÃ ©glement pour le transport de matiÃ ¨res dangereuses sur le Rhin AIS Automatic identification system BERMAN Berth management (EDI message) CCNR Central Commission for the navigation on the Rhine CN Combined Nomenclature (on goods) of the harmonised system DWT Dead weight EAN European Article Numbering Association ECDIS Electronic chart display and information system EDI Electronic data interchange ENI European vessel identification number ERI Electronic reporting international ERINOT ERI notification (message) ERIRSP ERI response (message) ERN Electronic reporting number ETA Estimated time of arrival ETD Estimated time of departure FAL IMO facilitation convention GPS Global positioning system HS Code Harmonised commodity description and coding system of WCO HTML Hyper text markup language IFTDGN International forwarding and transport dangerous goods notification (message) IMDG International maritime dangerous goods code (number) IMO International Maritime Organisation IMO-FAL Convention on the Facilitation of International Maritime Traffic, 1965, with amendments ISO International Standardisation Organisation ISPS International ship and port facility security (code) LOCODE UNECE location code for ports and freight stations NST 2000 Standard goods classification for transport statistics (to be used from 2007 onwards) NST/R Standard goods classification for transport statistics/revised OFS Official ship number PAXLST Passenger list (message) PROTECT International Organisation of North Europeans Ports dealing with dangerous goods message implementation PCS Port community system RIS River information services SCAC Standard carrier alpha code SOLAS Safety of Lives at Sea IMO Convention UN/CEFACT UN Centre for Trade Facilitation and Electronic Business UN/ECE United Nations Economic Commission for Europe UN/EDIFACT Electronic data interchange for administration, commerce and transport UN/LOCODE United Nations location code UNDG United Nations dangerous goods (number) UNTDID United Nations trade data interchange directory URL Uniform resource allocator (Internet address) VTM Vessel traffic management VTS Vessel traffic services WCO World Customs Organisation XML Extended markup language (1) PROTECT: An organisation of a number of European seaports which have developed common implementation guidelines for standard messages. These guidelines form the basis of the implementation manuals in the technical specifications for electronic reporting. (2) UN/EDIFACT Glossary, edited by UNECE (www.unece.org/trade/untdid/texts/d300_d.htm); Transport & Logistics Glossary, R&D projects in the framework of the European Framework Programmes for RTD  INDRIS (FP4), COMPRIS (FP5), MARNIS (FP6) (3) Source: Directive 2002/59/EC. (4) Source: UNECE recommendation 33. (5) Changes to the codes are agreed and published through the UN every two years. (6) Changes to the codes are published through the IMO every two years. (7) Changes to the codes are agreed and published every two years through the respective responsible organisations. (8) Changes to the full code set are published by the WCO every four years, the subset is adapted based on the Change Requests through the ERI group of experts. (9) Implementation of new or changed codes to be co-ordinated by the ERI Expert Group. (10) Directive of the European Parliament and the Council of 12 December 2006 laying down technical requirements for inland waterway vessels and repealing Council Directive 82/714/EEC (OJ L 389, 30.12.2006, p. 1). Appendix 1 (Dangerous) Goods Reporting (IFTDGN)  ERINOT TABLE OF CONTENTS 1. ERI notification message 1.1 Segment table 1.2. Branching diagram (ERI notification message) 1.3. ERINOT message structure 1.4. Dummy segments 1.5. Empty vessels 1.6. Container transport with non-dangerous goods 1.7. Containers with unknown details on the goods or empty containers 1.8. Exchanging information between RIS authorities 1.9. Cancelling a notification 1. ERI NOTIFICATION MESSAGE The ERI notification message (ERINOT) is a specific use of the UN/EDIFACT International Forwarding and Transport Dangerous Goods Notification (IFTDGN) message as it has been developed within the PROTECT organisation. The ERINOT message is based on EDIFACT directory 98.B and Protect version 1.0. The segment table of ERINOT message is depicted in chapter 1.1. The branching diagram of the ERINOT message is depicted in chapter 1.2. To ensure the usage of the message also under special circumstances such as a convoy of ships, some extra qualifiers have been introduced for the RFF segments in the TDT group. 1.1. Segment table ERI Tag Name S R S R Message header M 1 M 1 Beginning of message M 1 M 1 Date/time/period C 9 C 0 Free text C 9 C 3 Handling instructions C 1 D 1 -------Segment Group 1------- C 9 --- C 3 --- --- --- --- --| Reference M 1 M 1 | Date/time/period C 9 --- ----- --- 0 --- --- --- --- --| -------Segment Group 2------- C 1 --- M 1 --- --- --- --- --| Details of transport M 1 M 1 Reference C 9 M 9 Place/location identification C 1 0 M 9 Date/time/period C 2 --- C --- 2 --- --- --- --- --| -------Segment Group 3------- C 9 --- M --- 2 --- --- --- --- --| Name and address M 1 M 1 | | -------Segment Group 4------- C 9 --- M --- 2 --- --- --- | | Contact information M 1 M 1 | | Communication contact C 9 --- C --- 4 --- --- --- |-- --| -------Segment Group 5------- C 999 --- M -1 9 --- --- --- | Equipment details M 1 M 1 | Measurements C 9 --- M --- 5 --- --- --- | -------Segment Group 6------- M 999 --- M 99 9 --- --- --- --- --| Consignment information M 1 M 1 | Handling instructions C 1 D 1 | Date/time/period C 4 C 2 | Place/location identification C 4 C 2 | | -------Segment Group 7------- C 1 --- C 0 --| | Details of transport M 1 M 1 | | Reference C 9 --- C 0 --| | | -------Segment Group 8------- C 2 --- C 2 --- --| | Name and address M 1 M 1 | | | | -------Segment Group 9------- C 1 C 0 --| | | Contact information M 1 M 1 | | | Communication contact C 1 C 0 --| | | Reference C 1 C 0 --- --| | | -------Segment Group 10----- M 9 9- M 9 9 --- --- --| | Goods item details M 1 M 1 | | Free text C 2 C 2 | | Package identification C 1 C 0 | | | | -------Segment Group 11----- C 9 9- C 9 9 --- --| | | Split goods placement M 1 M 1 | | | Measurements C 9 M 2 --- --| | | | | -------Segment Group 12----- M 1 --- M --- --- --- --| | | Dangerous goods M 1 M 1 | | | Free text M 9 M 2 | | | Measurements M 9 M 1 | | | Place/location identification C 99 C 0 | | | Reference C 9 C 0 | | | | | | -------Segment Group 13----- C 99 C 9 9 --| | | | Split goods placement M 1 M 1 | | | | Place/location identification C 1 C 1 | | | | Measurements C 2 M 2 --- --| --| --- --| Message trailer M 1 1.2. Branching diagram (ERI notification message) BGM Beginning of message; CNI Consignment information; COM Communication contact; CTA Contact information; DGS Dangerous goods; DTM Date/time/period; EQD Equipment details; FTX Free text; GID Goods items details; HAN Handling instructions; LOC Place/location identification; MEA Measurements; NAD Name and address; PCI Package identification; RFF Reference; SGP Split goods placement; TDT Details of transport; UNH Message header; UNT Message trailer; SG Segment group; M Mandatory; C Conditional; Bases: UNTD98.B, PROTECT 1.0 1.3. ERINOT message structure Table 1 defines the structure of the segments and the data elements of the ERI notification message. Table 1: ERI notification message ERINOT Segment Group Segment Composite data element (C) Data element TAG Level Mandatory Conditional Format Name Description Qualifiers in quotation marks 1 2 3 4 5 6 7 UNB 0 M INTERCHANGE HEADER S001 M SYNTAX IDENTIFIER 0001 M a4 Syntax identifier UNOA Controlling agency level A 0002 M n1 Syntax version number 2 S002 M INTERCHANGE SENDER 0004 M an..35 (an25) Sender identification Mailbox number or unique name 0007 C an..4 Partner identification code qualifier n.a. 0008 C an..14 Address for reverse routing n.a. S003 M INTERCHANGE RECIPIENT 0010 M an..35 (an25) Recipient identification Mailbox number or unique name 0007 C an..4 Partner identification code qualifier n.a. 0014 C an..14 Routing address n.a. S004 M DATE/TIME OF PREPARATION 0017 M n6 Date Generation date, YYMMDD 0019 M n4 Time Generation time, HHMM 0020 M an..14 Interchange control reference First 14 positions of the message reference number S005 C RECIPIENTS REFERENCE, PASSWORD n.a 0022 an..14 Recipient's reference/password n.a. 0025 an2 Recipient's reference, password qualifier n.a. 0026 an..14 Application reference n.a. 0029 a1 Processing priority code n.a. 0031 C n1 Acknowledgement request 1 = Sender requests acknowledgement, i.e. UNB and UNZ segments received and identified 0032 an..35 Communications agreement id n.a. 0035 C n1 Test indicator 1 = The interchange relates to a test message UNH 0 M MESSAGE HEADER Identification, specification and heading of a message 0062 M an..14 Message reference number First 14 positions of the message reference number S009 M MESSAGE IDENTIFIER 0065 M an..6 Message type IFTDGN, message type 0052 M an..3 Message version number D 0054 M an..3 Message release number 98B 0051 M an..2 Controlling agency UN 0057 M an..6 Association assigned code ERI12, ERI Version 1.2 0068 O an..35 Common access reference The reference code to have a common denominator for all messages for the same voyage S010 STATUS OF THE TRANSFER n.a. 0070 n..2 Sequence of transfers n.a. 0073 a1 First and last transfer n.a. BGM 0 M BEGINNING OF MESSAGE Identification of the type and function of the message C002 M DOCUMENT/MESSAGE NAME 1001 M an..3 Document/message name code Type of message: VES, from vessel to RIS authority message CAR, from carrier to RIS authority message PAS, passage report from RIS authority to RIS authority (also see section 0) 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 1000 an..35 Document/message name n.a. C106 M DOCUMENT/MESSAGE IDENTIFICATION 1004 M an..35 (an15) Document identifier Message reference number. This number should be as unique as possible, both for sender and for receiver. If a message is received and then passed on to another receiver, the original message reference number should be used. The transitional system should in this case not generate another message reference number 1056 an..9 Version n.a. 1060 an..6 Revision number n.a. 1225 M an..3 Message function code Function of message: 1 = cancellation message 9 = new message, (original) 5 = modification message 4343 C an..3 Response type code AQ FTX (1) 1 C FREE TEXT To notify the number of persons on board and the number of blue cones 4451 M an..3 Text subject code qualifier SAF for safety explanation 4453 an..3 Free text function code n.a. C107 TEXT REFERENCE 4441 an..17 Free text identification n.a. 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C108 M TEXT LITERAL Text 4440 M an.. 70 (n4) Free text Total number of persons on board 4440 C an.. 70 (an1) Free text 0, 1, 2, 3 for number of cones (inland vessel) B for red signal flag (maritime vessel) V for special permit 4440 C an.. 70 (n4) Free text Number of passengers 4440 an.. 70 Free text n.a. 4440 an.. 70 Free text n.a. 3453 an.. 3 Language, coded n.a. 4447 an..3 Text formatting, coded n.a. FTX (2) 1 C FREE TEXT To indicate whether the information in the message may be forwarded by the receiver to other authorities 4451 M an..3 Text subject code qualifier ACK for Privacy statement or Confidential nature 4453 an..3 Free text function code n.a. C107 TEXT REFERENCE 4441 an..17 Free text identification n.a. 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C108 M TEXT LITERAL 4440 M an..70 (a1) Free text Y = Yes, N = No 4440 an..70 Free text n.a. 4440 an..70 Free text n.a. 4440 an..70 Free text n.a. 4440 an..70 Free text n.a. 3453 an..3 Language, coded n.a. 4447 an..3 Text formatting, coded n.a. FTX C Free text Reason for cancellation 4451 M an..3 Text subject code qualifier ACD cancellation reason 4453 an..3 Free text function code n.a. C107 M TEXT REFERENCE Text identification 4441 M an..17 Free text identification CAM mistake in notification CAO transport does not take place CAV the main transport destination has changed CHD the time of arrival has changed 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C108 M Text 4440 M an..70 Free text Free description of the reason 4440 C an..70 Free text Free text for further explanation 4440 C an..70 Free text Free text for further explanation 4440 C an..70 Free text Free text for further explanation 4440 C an..70 Free text Free text for further explanation 3453 C an..3 Language, coded n.a. 4447 C an..3 Text formatting, coded n.a. HAN(1) 1 D C524 M HANDLING INSTRUCTIONS 4079 M Handling instructions, coded Default T T = Transit LLO = Loading LDI = Unloading TSP = Transit in the same port 1131 C Code list qualifier n.a. 3055 C Code list responsible agency, coded n.a. 4078 C Handling instructions n.a. C218 C HAZARDOUS MATERIAL n.a. 7419 C Hazardous material class code, identification n.a. 1131 C Code list qualifier n.a. 3055 C Code list responsible agency, coded n.a. 7418 C Hazardous material class n.a. RFF (1) 1 C REFERENCE Reference to the message for which the current message is a replacement. Mandatory if the message is a modification or a cancellation message C506 M REFERENCE 1153 M an..3 Reference qualifier ACW for reference number to previous message 1154 M an..35 (an15) Reference number Message reference number from BGM, TAG 1004 of the message this message replaces 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. RFF (2) 1 C REFERENCE Reference to transport document C506 M REFERENCE 1153 M an..3 Reference qualifier FF for freight forwarder's reference number 1154 M an..35 Reference number Reference number of the transport document 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. RFF (3) 1 C REFERENCE Reference to a test scenario C506 M REFERENCE 1153 M an..3 Reference qualifier ADD for test number 1154 M an..35 Reference number Test scenario identification, which should be known at the receiving party 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. TDT TDT 1 M DETAILS OF TRANSPORT Specification of the means of transport, the naming vessel within a convoy (a single vessel without barge is also a convoy in this context) 8051 M an..3 Transport stage code qualifier 20 for main carriage transport 8028 C an..17 Conveyance reference number Voyage number, defined by sender of the message C220 M MODE OF TRANSPORT 8067 M an..3 Mode of transport, coded 8 for Inland water transport, 1 for maritime transport (see UN/ECE Rec. 19) 8066 an..17 Mode of transport n.a. C228 M TRANSPORT MEANS 8179 M an..8 (an4) Type of means of transport identification, convoy type Code for ship and convoy types of means of transport from UN/CEFACT Rec. 28, see Part 2, Chapter 4.2.1 8178 an..17 Type of means of transport n.a. C040 CARRIER n.a. 3127 an..17 Carrier identification n.a. 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3128 an..35 Carrier name n.a. 8101 an..3 Transit direction, coded n.a. C401 EXCESS TRANSPORTATION INFORMATION 8457 an..3 Excess transportation reason n.a. 8459 an..3 Excess transportation responsibility n.a. 7130 an..17 Customer authorisation number n.a. C222 M TRANSPORT IDENTIFICATION 8213 M an..9 (an7..8) ID. of means of transport identification Vessel number: 7 digits for OFS or IMO indication, 8 digits for ERN indication and unique European vessel identification number 1131 M an..3 Code list qualifier OFS for a Official Ship Number of CCNR system, see Part 2, Chapter 4.2.2 IMO for an IMO-number, see Part 2, Chapter 4.2.3 ERN for all other ships (Electronic Reporting International Number), see Part 2, Chapter 4.2.4 ENI for a unique European vessel identification number, see Part 2, Chapter 4.2.5 3055 an..3 Code list responsible agency n.a. 8212 M an..35 Id. of the means of transport Name of the ship; If the name results in more than 35 positions, the name of the vessel is shortened 8453 M an..3 Nationality of means of transport ISO two-alpha country code 3166-1, see Part 2, Chapter 4.2.12. If the nationality of the means of transport is not known the 3-digit code of the competent authority which issued the European vessel identification number should be used. 8281 an..3 Transport ownership n.a. TDT RFF (1) 2 M REFERENCE Dimensions of the transport, length C506 M REFERENCE 1153 M an..3 Reference qualifier LEN = Length 1154 M an..35 (n..5) Reference number Total length of the convoy t in centimetres 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. TDT RFF (2) 2 M REFERENCE Dimensions of the transport, width C506 M REFERENCE 1153 M an..3 Reference qualifier WID 1154 M an..35 (n..4) Reference number Total width of the convoy in centimetres 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. TDT RFF (3) 2 M REFERENCE Dimensions of the transport, draught C506 M REFERENCE 1153 M an..3 Reference qualifier DRA 1154 M an..35 (n..4) Reference number Draught of the convoy in centimetres 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. TDT RFF (4) 2 C REFERENCE Dimensions of the transport, the height C506 M REFERENCE 1153 M an..3 Reference qualifier HGT 1154 M an..35 (n..4) Reference number Height of the convoy above the waterline in centimetres 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. TDT RFF (5) 2 M REFERENCE Dimensions of the transport, tonnage C506 M REFERENCE Reference 1153 M an..3 Reference qualifier TON 1154 M an..35 (n..5) Reference number Maximum capacity of the convoy in metric tonnes 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. TDT RFF (6) 2 C REFERENCE National voyage reference, Belgium C506 M REFERENCE Reference 1153 M an..3 Reference qualifier GNB 1154 M an..35 Reference number Government reference of Belgium 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. TDT RFF (7) 2 C REFERENCE National voyage reference, France C506 M REFERENCE Reference 1153 M an..3 Reference qualifier GNF 1154 M an..35 Reference number Government reference of France 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. TDT RFF (8) 2 C REFERENCE National voyage reference, Germany C506 M REFERENCE Reference 1153 M an..3 Reference qualifier GNG 1154 M an..35 Reference number Government reference of Germany 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. TDT RFF (9) 2 C REFERENCE National voyage reference, reserved 1 C506 M REFERENCE Reference 1153 M an..3 Reference qualifier GN1 1154 M an..35 Reference number Government reference, reserved 1 1 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. TDT LOC (1) 2 M PLACE/LOCATION IDENTIFICATION Port of departure, the port where the transport starts 3227 M an..3 Place/location qualifier 5 place of departure C517 M LOCATION IDENTIFICATION 3225 M an..25 (an5) Place/location identification UN/ECE location code (Rec. 16), see Part 2, Chapter 4.2.13 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3224 C an..70 (an..17) Place/location Full name of the port location C519 C RELATED LOCATION ONE IDENTIFICATION 3223 M an..25 (an..5) Related place/location one identification Terminal code, see Part 2, Chapter 4.2.15 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 an..70 Related place/location one Full name of the terminal. C553 C RELATED LOCATION TWO IDENTIFICATION 3233 M an..25 (an5) Related place/location two identification Fairway section code, see Part 2, Chapter 4.2.14 1131 an..3 Code list qualifier 3055 an..3 Code list responsible agency n.a. 3232 C an..70 (an..5) Related place/location two Fairway section hectometre 5479 an..3 Relation n.a. TDT LOC (2) 2 C PLACE/LOCATION IDENTIFICATION Passage point that has already being passed by the ship. This segment and the TDT/DTM(2) segment with qualifier 186 are mandatory for passage reports. 3227 M an..3 Place/location qualifier 172 for passage point C517 M LOCATION IDENTIFICATION 3225 M an..25 (an5) Place/location identification UN/ECE location code (Rec. 16) of the passage point (lock, bridge, traffic centre), see Part 2, Chapter 4.2.13 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3224 C an..70 (an..17) Place/location Full name of the passage point C519 C RELATED LOCATION ONE IDENTIFICATION 3223 M an..25 (an..5) Related place/location one identification Passage point code 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 an..70 Related place/location one n.a. C553 C RELATED LOCATION TWO IDENTIFICATION 3233 M an..25 (an5) Related place/location two identification Fairway section code, see Part 2, Chapter 4.2.14 1131 an..3 Code list qualifier 3055 an..3 Code list responsible agency n.a. 3232 C an..70 (an..5) Related place/location two Fairway section hectometre 5479 an..3 Relation n.a. TDT LOC (3) 2 C PLACE/LOCATION IDENTIFICATION Next passage point 3227 M an..3 Place/location qualifier 61 for next port of call C517 M LOCATION IDENTIFICATION 3225 M an..25 (an5) Place/location identification UN/ECE location code (Rec. 16) of the passage point (lock, bridge, VTS centre), see Part 2, Chapter 4.2.13 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3224 C an..70 (an..17) Place/location Full name of the passage point C519 C RELATED LOCATION ONE IDENTIFICATION 3223 M an..25 Related place/location one identification Passage point code 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 an..70 Related place/location one n.a. C553 C RELATED LOCATION TWO IDENTIFICATION 3233 M an..25 (an5) Related place/location two identification Fairway section code, see Part 2, Chapter 4.2.14 1131 an..3 Code list qualifier 3055 an..3 Code list responsible agency n.a. 3232 C an..70 (an..5) Related place/location two Fairway section hectometre 5479 an..3 Relation n.a. TDT LOC (4..8) 2 C PLACE/LOCATION IDENTIFICATION Further future passage points (information on intended route). At most five intermediate points on the route can be given. The order of passage should be the order within the message. 3227 M an..3 Place/location qualifier 92 for routing C517 M LOCATION IDENTIFICATION 3225 M an..25 (an5) Place/location identification UN/ECE location code (Rec. 16) of the passage point (lock, bridge, traffic centre), see Part 2, Chapter 4.2.13 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3224 C an..17 Place/location Full name of the passage point C519 C RELATED LOCATION ONE IDENTIFICATION 3223 M an..25 (an..5) Related place/location one identification Passage point code 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 an..70 Passage datetime YYMMDDHHMM as 201 of DTM 2379 C553 C RELATED LOCATION TWO IDENTIFICATION 3233 M an..25 (an5) Related place/location two identification Fairway section code, see Part 2, Chapter 4.2.14 1131 an..3 Code list qualifier 3055 an..3 Code list responsible agency n.a. 3232 C an..70 (an..5) Related place/location two Fairway section hectometre 5479 an..3 Relation n.a. TDT LOC (9) 2 M PLACE/LOCATION IDENTIFICATION Port of destination. This is the first port where the transport is bound. 3227 M an..3 Place/location qualifier 153 for place of call C517 M LOCATION IDENTIFICATION 3225 M an..25 (an5) Place/location identification UN/ECE location code (Rec. 16) of the port, see Part 2, Chapter 4.2.13 1131 an..3 Code list qualifier n.a. 3055 an 3 Code list responsible agency n.a. 3224 C an..70 (an..17) Place/location Full name of the port location C519 C RELATED LOCATION ONE IDENTIFICATION 3223 M an..25 (an..5) Related place/location one identification Terminal code, see Part 2, Chapter 4.2.15 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 an..70 Related place/location one Full name of the terminal C553 C RELATED LOCATION TWO IDENTIFICATION 3233 M an..25 (an5) Related place/location two identification Fairway section code, see Part 2, Chapter 4.2.14 1131 an..3 Code list qualifier 3055 an..3 Code list responsible agency n.a. 3232 C an..70 (an..5) Related place/location two Fairway section hectometre 5479 an..3 Relation n.a. TDT DTM (1) to LOC(1) 2 C DATE/TIME/PERIOD Departure time (estimated) C507 M DATE/TIME/PERIOD 2005 M an..3 Date or time or period function code qualifier 133 for departure date/time, estimated 2380 M an..35 Date or time period value Value of departure time 2379 M an..3 Date or time or period format code 201 for YYMMDDHHMM TDT DTM (2) to LOC (2) 2 C DATE/TIME/PERIOD Passage time, as recorded by the traffic centre C507 M DATE/TIME/PERIOD 2005 M an..3 Date or time or period function code qualifier 186 for departure time, actual 2380 M an..35 Date or time period value Value of passage time: YYMMDDHHMM 2379 M an..3 Date or time or period format code 201 for YYMMDDHHMM TDT DTM (3) to LOC (9) 2 C DATE/TIME/PERIOD Estimated time of arrival at port of destination C507 M DATE/TIME/PERIOD 2005 M an..3 Date or time or period function code qualifier 132 for arrival time, estimated 2380 M an..35 Date or time period value Value of arrival time: YYMMDDHHMM 2379 M an..3 Date or time or period format code 201 for YYMMDDHHMM NAD NAD (1) 1 M NAME and ADDRESS name and address of message sender 3035 M an..3 Party function code qualifier MS for message sender C082 C PARTY IDENTIFICATION DATAILS 3039 M an..35 Party identification Identification code. For notifications to the Port of Rotterdam this element is mandatory. ERI fills this element with 900000000. 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C058 NAME AND ADDRESS n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. C080 M PARTY NAME 3036 M an..35 Party name Sender name 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3045 an..3 Party name format, coded n.a. C059 C STREET 3042 M an..35 Street and number/PO box Street and number or post office box 3042 an..35 Street and number/PO box n.a. 3042 an..35 Street and number/PO box n.a. 3042 an..35 Street and number/PO box n.a. 3164 C an..35 City name City 3229 an..9 Country sub-entity identification n.a. 3251 C an..9 postcode identification Postal identification code 3207 C an..3 Country ISO 3166-1 two alpha country code, see Part 2, Chapter 4.2.12 NAD CTA 2 C CONTACT INFORMATION Sender contact details 3139 an..3 Contact function n.a. C056 M DEPARTMENT OR EMPLOYEE DETAILS 3413 an..17 Department or employee identification n.a. 3412 M an..35 Department or employee ERI, dummy value NAD/CTA COM 4 C COMMUNICATION CONTACT Sender communication contact details (maximum 4 times) C076 M COMMUNICATION CONTACT 3148 M an..70 Communication number Communication number 3155 M an..3 Communication channel qualifier TE for telephone number FX for fax number EM for E-mail address EI for EDI mailbox number (EDI number or e-mail address for NAD 1 is mandatory if a response in the form of an ERIRSP message is requested for. If no response is requested, the EDI number and e-mail address is not to be used). NAD NAD (2) 1 C NAME and ADDRESS Name and address of agent/invoicee 3035 M an..3 Party function code qualifier CG for agent/invoice address (for VNF this segment is mandatory) C082 C PARTY IDENTIFICATION DETAILS 3039 M an..35 Party identification Identification code. For notifications to the Port of Rotterdam this element is mandatory. ERI fills this element with 900000000 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C058 NAME AND ADDRESS n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. C080 M PARTY NAME 3036 M an..35 Party name Sender name. 3036 C an..35 (an..25) Invoice number Invoice number of the agent/invoicee 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3045 an..3 Party name format, coded n.a. C059 C STREET Street 3042 M an..35 Street and number/PO box Address (street name + number or post office box number) 3042 an..35 Street and number/PO box n.a. 3042 an..35 Street and number/PO box n.a. 3042 an..35 Street and number/PO box n.a. 3164 C an..35 City name City 3229 an..9 Country sub-entity identification n.a. 3251 C an..9 Postcode identification Postal code 3207 C an..3 Country ISO 3166-1 two alpha country code, see Part 2, Chapter 4.2.12 EQD EQD (V) (1) 1 M EQUIPMENT DETAILS Specification of the VESSELS within the convoy (for each vessel 1 segment, also the main vessel), propulsed vessel 8053 M an..3 Equipment type code qualifier BRY for vessel participating in the propulsion C237 M EQUIPMENT IDENTIFICATION 8260 M an..17(an7) (an8) Equipment identification number Vessel number: 7 digits for OFS or IMO indication, 8 digits for ERN indication and unique European vessel identification number 1131 M an..3 Code list qualifier OFS for an official ship number of CCNR system, see Part 2, Chapter 4.2.2 IMO for an IMO number, see Part 2, Chapter 4.2.3 ERN for an Electronic Reporting International Number, see Part 2, Chapter4.2.4 ENI for a unique European vessel identification number, see Part 2, Chapter4.2.5 3055 an..3 Code list responsible agency n.a. 3207 an..3 Country n.a. C224 M EQUIPMENT SIZE AND TYPE 8155 M an..10 (an..4) Equipment size and type identification, vessel type Code for ship and convoy types of means of transport from UN/CEFACT Rec. 28, see Part 2, Chapter 4.2.1 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 8154 an..35 Equipment size and type Name of the vessel. If the name results in more than 35 positions, the name of the vessel is shortened 8077 an..3 Equipment supplier n.a. 8249 an..3 Equipment status n.a. 8169 an..3 Full/empty indicator n.a. EQD EQD (V) (2 - 15) 1 C EQUIPMENT DETAILS Specification of the VESSELS within the convoy (for each vessel 1 segment, also the main vessel) not propulsed vessels 8053 M an..3 Equipment type code qualifier BRN for vessel not participating in the propulsion C237 M EQUIPMENT IDENTIFICATION 8260 M an..17an7..8) Equipment identification number Vessel number: 7 digits for OFS or IMO indication, 8 digits for ERN indication and unique European vessel identification number 1131 M an..3 Code list qualifier OFS for an official ship number of the CCNR system, see Part 2, Chapter 4.2.2 IMO for an IMO number, see Part 2, Chapter 4.2.3 ERN for an electronic reporting number, see Part 2, Chapter 4.2.4 ENI for a unique European vessel identification number, see Part 2, Chapter 4.2.5. 3055 an..3 Code list responsible agency n.a. 3207 an..3 Country n.a. C224 M EQUIPMENT SIZE AND TYPE 8155 M an..10 (an..4) Equipment size and type identification, vessel type Code for ship and convoy types of means of transport from UN/CEFACT Rec. 28, see Part 2, Chapter 4.2.1 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 8154 an..35 Equipment size and type Name of the vessel. If the name results in more than 35 positions, the name of the vessel is shortened 8077 an..3 Equipment supplier n.a. 8249 an..3 Equipment status n.a. 8169 an..3 Full/empty indicator n.a. EQD MEA (1) 2 M MEASUREMENTS Vessel length 6311 M an..3 Measurement purpose qualifier DIM for dimension C502 MEASUREMENT DETAILS 6313 an..3 Property measured LEN for length 6321 an..3 Measurement significance n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute n.a. C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier CMT for centimetre (UN/ECE Rec. 20, Annex 3. Common code) 6314 M an..18n5) Measurement value Length 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 n..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. EQD MEA (2) 2 M MEASUREMENTS Vessel width 6311 M an..3 Measurement purpose code qualifier DIM for dimension C502 MEASUREMENT DETAILS 6313 an..3 Property measured WID for width 6321 an..3 Measurement significance n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute n.a. C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier CMT for centimetre (UN/ECE Rec. 20, Annex 3: Common code) 6314 M an..18n4) Measurement value Width 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 n..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. EQD MEA (3) 2 M MEASUREMENTS Vessel draught 6311 M an..3 Measurement purpose code qualifier DIM for dimension C502 MEASUREMENT DETAILS Size details 6313 an..3 Property measured DRA for draught 6321 an..3 Measurement significance n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute n.a. C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier CMT for centimetre (UN/ECE Rec. 20, Common code) 6314 M an..18(n4) Measurement value Draught 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 n..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. EQD MEA (4) 2 C MEASUREMENTS Vessel tonnage 6311 M an..3 Measurement purpose code qualifier VOL for volume C502 MEASUREMENT DETAILS Size details 6313 an..3 Property measured AAM for gross tonnage 6321 an..3 Measurement significance n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute n.a. C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier TNE for metric ton (UN/ECE Rec. 20, Common code) 6314 M an..18 (n6) Measurement value Tonnage (capacity) 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 n..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. EQD (C) (1..15) 1 C EQUIPMENT DETAILS Specification of the number of CONTAINERS 8053 M an..3 Equipment type code qualifier CN for container C237 EQUIPMENT IDENTIFICATION 8260 an..17 Equipment identification number n.a. 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3207 an..3 Country n.a. C224 M EQUIPMENT SIZE AND TYPE 8155 M an..10 (an5) Equipment size and type identification Container range: RNG20 for containers having a length between 20 and 29 feet RNG30 for containers having a length between 30 and 39 feet RNG40 for containers having a length of 40 feet or more 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 8154 an..35 Equipment size and type n.a. 8077 an..3 Equipment supplier n.a. 8249 an..3 Equipment status n.a. 8169 M an..3 Full/empty indicator Container status: 5 for loaded, 4 for empty, 6 for no volume available EQD MEA (5) 2 M EQD(2) MEASUREMENTS Specification of the number of containers 6311 M an..3 (an2) Measurement purpose qualifier NR for number C502 MEASUREMENT DETAILS n.a. 6313 an..3 Property measured n.a. 6321 an..3 Measurement significance n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute n.a. C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier NUM for number (see UN/ECE Rec. 20, common code) 6314 M an..18 (n1..4) Measurement value Number of containers of the given type and status. 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 n..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. CNI CNI 1 M CONSIGNMENT INFORMATION Consignment (similar source/destination) specification of the transported cargo 1490 M n..4 Consolidation item number Sequence number of the consignment. For modifications, the same sequence number is to be used C503 DOCUMENT/MESSAGE DETAILS n.a. 1004 an..35 Document/message number n.a. 1373 an..3 Document/message status, coded n.a. 1366 an..70 Document/message source n.a. 3453 an..3 Language, coded n.a. 1056 an..9 Version n.a. 1060 an..6 Revision number n.a. 1312 n..4 Consignment load sequence number n.a. HAN(1) 1 D C524 M HANDLING INSTRUCTIONS 4079 M Handling instructions, coded Default T 1131 C Code list qualifier n.a. 3055 C Code list responsible agency, coded n.a. 4078 C Handling instructions n.a. C218 C HAZARDOUS MATERIAL n.a. 7419 C Hazardous material class code, identification n.a. 1131 C Code list qualifier n.a. 3055 C Code list responsible agency, coded n.a. 7418 C Hazardous material class n.a. CNI DTM (1) 2 C DATE/TIME/PERIOD Estimated arrival time at the discharge place C507 M DATE/TIME/PERIOD 2005 M an..3 Date or time or period function code qualifier 132 for arrival time, estimated 2380 M an..35 Date or time period value Value of arrival time: YYMMDDHHMM 2379 M an..3 Date or time or period format code 201 for YYMMDDHHMM CNI DTM (2) 2 C DATE/TIME/PERIOD Estimated departure time from the loading place C507 M DATE/TIME/PERIOD 2005 M an..3 Date or time or period function code qualifier 133 for departure time, estimated 2380 M an..35 Date or time period value Time: YYMMDDHHMM 2379 M an..3 Date or time or period format code 201 CNI LOC (1) 2 C PLACE/LOCATION IDENTIFICATION Specification of the loading place of the cargo 3227 M an..3 Place/location qualifier 9 for place/port of loading C517 M LOCATION IDENTIFICATION 3225 M an..25 (an5) Place/location identification UN/ECE location code (Rec. 16), of the loading place, see Part 2, Chapter 4.2.13 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3224 C an..70 (an..17) Place/location Full name of the port location C519 C RELATED LOCATION ONE IDENTIFICATION 3223 M an..25 (an..5) Related place/location one identification Terminal code, see Part 2, Chapter 4.2.15 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 an..70 (an..17) Related place/location one Full name of the terminal C553 C RELATED LOCATION TWO IDENTIFICATION 3233 M an..25 (an5) Related place/location two identification Fairway section code, see Part 2, Chapter 4.2.14 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3232 C an..70 (an..5) Related place/location two Fairway section hectometre 5479 an..3 Relation n.a. CNI LOC (2) 2 C PLACE/LOCATION IDENTIFICATION Specification of the discharge place of the cargo 3227 M an..3 Place/location qualifier 11 for place/port of discharge C517 M LOCATION IDENTIFICATION 3225 M an..25 (an5) Place/location identification UN/ECE location code (Rec. 16), see Part 2, Chapter 4.2.13 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3224 C an..70 (an..17) Place/location Full name of the port C519 C RELATED LOCATION ONE IDENTIFICATION 3223 M an..25 (an..5) Related place/location one identification Terminal code, see Part 2, Chapter 4.2.15 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 C an..70 (an..17) Related place/location one Full name of terminal C553 C RELATED LOCATION TWO IDENTIFICATION 3233 M an..25 (an5) Related place/location two identification Fairway section code, see Part 2, Chapter 4.2.14 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3232 C an..70 (an.. 5) Related place/location two Fairway section hectometre 5479 an..3 Relation n.a. CNI/ NAD NAD (1) 2 C NAME AND ADDRESS Cargo sender name 3035 M an..3 Party function code qualifier SF for ship from C082 C PARTY IDENTIFICATION DETAILS 3039 M an..35 (an..25) Party identifier EDI number of cargo sender 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C058 NAME AND ADDRESS 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. C080 M PARTY NAME 3036 M an..35 Party name Ship from name. 3036 C an..35 (an..25) Party name Invoice number 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3045 an..3 Party name format, coded n.a. C059 STREET Street 3042 an..35 Street and number or post office box 3042 an..35 Street and number/PO box n.a. 3042 an..35 Street and number/PO box n.a. 3042 an..35 Street and number/PO box n.a. 3164 M an..35 City name 3229 an..9 Country sub-entity identification n.a. 3251 an..9 Postcode identification n.a. 3207 an..3 Country n.a. CNI/ NAD NAD (2) 2 C NAME AND ADDRESS Cargo receiver name 3035 M an..3 Party function code qualifier ST for ship to C082 M PARTY IDENTIFICATION DETAILS 3039 M an..35 (an..25) Party identification EDI number of receiver of cargo 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C058 NAME AND ADDRESS n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. C080 M PARTY NAME 3036 M an..35 Party name Ship to name 3036 C an..35 (an..25) Party name Invoice number 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3045 an..3 Party name format, coded n.a. C059 STREET Street 3042 an..35 Street and number/PO box 3042 an..35 Street and number/PO box n.a. 3042 an..35 Street and number/PO box n.a. 3042 an..35 Street and number/PO box n.a. 3164 M an..35 City name 3229 an..9 Country sub-entity identification n.a. 3251 an..9 Postcode identification n.a. 3207 an..3 Country n.a. CNI GID (1..99) 2 M GOODS ITEM DETAILS per vessel and per good a new GID segment 1496 M n..5 Goods item number Sequence number of the good within a consignment. Unique within the CNI C213 NUMBER AND TYPE OF PACKAGES 7224 C n..8 Number of packages Default value is 1 7065 an..17 Type of packages identification see Part 2, Chapter 4.2.18 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 7064 an..35 Type of packages n.a. 7233 an..3 Packaging related information, coded n.a. C213 NUMBER AND TYPE OF PACKAGES n.a. 7224 n..8 Number of packages n.a. 7065 an..17 Type of packages identification n.a. 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 7064 an..35 Type of packages n.a. 7233 an..3 Packaging related information n.a. C213 C NUMBER AND TYPE OF PACKAGES 7224 M n..8 Number of packages Number of inner packages 7065 M an..17 (a2) Type of packages identification UN/ECE recommendation No 21, see Part 2, Chapter 4.2.18 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 7064 an..35 Type of packages n.a. 7233 an..3 Packaging related information n.a. CNI/ GID FTX (1) 3 C FREE TEXT Extra goods information 4451 M an..3 Text subject code qualifier ACB for additional information 4453 an..3 Free text function code n.a. C107 TEXT REFERENCE 4441 an..17 Free text identification n.a. 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C108 M TEXT LITERAL 4440 M an..70 (an1) Free text type of good: D for Dangerous N for Non-dangerous 4440 C an..70 (n6..10) Free text HS code, can be left blank if unknown and good is dangerous, see Annex 4, No 5 4440 C an..70 (a1) Free text Customs status: T = Third country good C = Communal good F = Good from non-fiscal area X = Good declared for export in a member state 4440 C an..70 (an..35) Free text Customs document reference number for goods of type T, F, or X 4440 C an..70 (an1) Free text Overseas destination Y = with overseas destination N = without an overseas destination 3453 an..3 Language n.a. 4447 an..3 Text formatting n.a. CNI/ GID FTX (2) 3 C FREE TEXT Goods description of non-dangerous cargo 4451 M an..3 Text subject code qualifier AAA for goods description 4453 an..3 Free text function code n.a. C107 TEXT REFERENCE n.a. 4441 an..17 Free text identification n.a. 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C108 M TEXT LITERAL 4440 M an..70 Free text Goods name of the non-dangerous cargo 4440 C an..70 (n6) Free text value NST/R code of the non-dangerous cargo. Extended by 00 if only 4 digits are known, and 000 if only 3 digits are known, see Part 2, Chapter 4.2.8. 4440 C an..70 (n6..10) Free text HS code of the non-dangerous cargo, see Part 2, Chapter 4.2.6 4440 an..70 Free text Aditional goods description. 4440 an..70 Free text n.a. 3453 an..3 Language, coded n.a. 4447 an..3 Text formatting n.a. CNI/ GID SGP (1..99) 3 C SPLIT GOODS PLACEMENT Specification of the location of the non-dangerous cargo within the means of transport C237 M EQUIPMENT IDENTIFICATION 8260 M an..17 (an7) (an8) Equipment identification number Ship number: 7 digits for OFS or IMO indication, 8 digits for ERN indication and unique European vessel identification number 1131 M an..3 Code list qualifier IMO for an IMO number, see Annex 4, No 3 OFS for a Official Ship Number of CCNR system, see Part 2, Chapter 4.2.2 ERN for an Electronic Reporting Number, see Part 2, Chapter 4.2.4 ENI for a unique European vessel identification number, see Part 2, Chapter 4.2.5 3055 an..3 Code list responsible agency n.a. 3207 an..3 Country n.a. 7224 n..8 Number of packages n.a. CNI/ GID/ SGP MEA 4 M MEASUREMENTS Specification of the weight of a non dangerous good on board the vessel 6311 M an..3 Measurement purpose qualifier WT for weights C502 M MEASUREMENT DETAILS 6313 M an..3 Property measured AAL for net weight including normal packing 6321 an..3 Measurement significance n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute n.a. C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier KGM for kilogram (UN/ECE Rec. 20) 6314 M an..18 (n9) Measurement value weight in kilogram 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 an..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. CNI/ GID/ SGP MEA 4 C MEASUREMENTS Specification of the tonnage of a non dangerous good on board the vessel 6311 M an..3 Measurement purpose qualifier VOL for weights C502 M MEASUREMENT DETAILS 6313 M an..3 Property measured AAX The observed volume after adjustment for factors such as temperature or gravity 6321 an..3 Measurement significance n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute n.a. C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier TNE for metric ton (UN/ECE Rec. 20) 6314 M an..18 (n9) Measurement value Tonnage 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 an..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. CNI/ GID DGS 3 M DANGEROUS GOODS Dangerous goods identification 8273 M an..3 Dangerous goods regulations ANR for inland vessels (CCNR ADNR code) IMD for sea going vessels (IMO IMDG code) C205 M HAZARD CODE 8351 M an..7 Hazard code identification ADN(R), or IMDG code, see Part 2, Chapter 4.2.10 or 4.2.11 8078 C an..7 Additional hazard classification identifier ADNR danger classification code, see Part 2, Chapter 4.2.11 8092 an..10 Hazard code version number n.a. C234 M UNDG INFORMATION 7124 M n4 UNDG number UN number (UNDG code), see Part 2, Chapter 4.2.9 7088 an..8 Dangerous goods flashpoint n.a. C223 C DANGEROUS GOODS SHIPMENT FLASHPOINT 7106 M n..3 Shipment flashpoint Flashpoint of the good transported 6411 M an..3 Measure unit qualifier CEL for Celsius FAH for Fahrenheit 8339 C an..3 Packing group 1 for great danger 2 for medium danger 3 for minor danger 8364 C an..6 EMS number Emergency procedures 8410 C an..4 MFAG number Medical first aid guide 8126 an..10 TREM card number n.a. C235 C HAZARD IDENTIFICATION PLACARD DETAILS Placards mandatory for dangerous goods on dry cargo vessels 8158 M an..4 Hazard identification number, upper part see ADN(R) 8186 M an..4 Substance identification number, lower part see ADN(R) C236 DANGEROUS GOODS LABEL n.a. 8246 an..4 Dangerous goods label marking n.a. 8246 an..4 Dangerous goods label marking n.a. 8246 an..4 Dangerous goods label marking n.a. 8255 an..3 Packing instruction n.a. 8325 an..3 Category of means of transport n.a. 8211 an..3 Permission for transport n.a. CNI/ GID/ DGS FTX (1) 4 M FREE TEXT Dangerous good description 4451 M an..3 Text subject code qualifier AAD for dangerous goods, technical name 4453 an..3 Free text function code n.a. C107 TEXT REFERENCE n.a. 4441 an..17 Free text identification n.a. 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C108 M TEXT LITERAL 4440 M an..70 (an..50) Free text Name of dangerous good (proper shipping name) 4440 an..70 Free text value Additional goods description 4440 an..70 Free text n.a. 4440 an..70 Free text n.a. 4440 C an..70 Free text n.a. 3453 an..3 Language n.a. 4447 an..3 Text formatting n.a. CNI/ GID/ DGS FTX (2) 4 C FREE TEXT Additional information 4451 M an..3 Text subject code qualifier AAC for dangerous goods additional information 4453 an..3 Free text function code n.a. C107 TEXT REFERENCE 4441 M an..17 Free text identification SYN for indication that a synonym follows 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C108 M TEXT LITERAL 4440 M an..70 (an..50) Free text Synonym of the dangerous good 4440 an..70 Free text n.a. 4440 an..70 Free text n.a. 4440 an..70 Free text n.a. 4440 an..70 Free text n.a. 3453 an..3 Language n.a. 4447 an..3 Text formatting n.a. CNI/ GID/ DGS MEA 4 M MEASUREMENTS Total weight of the dangerous good within a transport 6311 M an..3 Measurement purpose qualifier WT for weights C502 M MEASUREMENT DETAILS 6313 M an..3 Property measured AAL for net weight including normal packing 6321 an..3 Measurement significance, coded n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute n.a. C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier KGM for kilogram (UN/ECE Rec. 20) 6314 M an..18 Measurement value Weight of the dangerous good in the consignment 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 n..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. CNI/ GID/ DGS SGP (1..99) 4 M SPLIT GOODS PLACEMENT Specification of the location of the goods. If the goods are transported in containers, this segment should contain the identification of the vessel (barge) the container is stowed on. C237 M EQUIPMENT IDENTIFICATION 8260 M an..17 (an7..8) Equipment identification number Ship number: 7 digits for OFS or IMO indication, 8 digits for ERN indication and unique European vessel identification number 1131 M an..3 Code list qualifier OFS for an Official Ship Number of CCNR system, see Part 2, Chapter 4.2.2 IMO for an IMO-number, see Part 2, Chapter 4.2.3 ERN for an Electronic Reporting Number, see Part 2, Chapter 4.2.4 ENI for a unique European vessel identification number, see Part 2, Chapter 4.2.5 3055 an..3 Code list responsible agency n.a. 3207 an..3 Country n.a. 7224 n..8 Number of packages n.a. CNI/ GID/ DGS/SGP MEA 5 M MEASUREMENTS Total of the goods within the vessel 6311 M an..3 Measurement purpose qualifier WT for weights C502 M MEASUREMENT DETAILS 6313 M an..3 Property measured AAL for net weight including normal packing 6321 an..3 Measurement significance, coded n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute n.a. C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier KGM for kilogram (UN/ECE Rec. 20) 6314 M an..18 Measurement value Weight of the goods in the vessel 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 n..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. CNI/ GID/ DGS/SGP MEA 5 C MEASUREMENTS Total tonnage of the goods within the vessel 6311 M an..3 Measurement purpose qualifier VOL for weights C502 M MEASUREMENT DETAILS 6313 M an..3 Property measured AAX The observed volume after adjustment for factors such as temperature or gravity 6321 an..3 Measurement significance, coded n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute n.a. C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier TNE for metric ton (UN/ECE Rec. 20) 6314 M an..18 Measurement value Tonnage 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 n..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. CNI/ GID/ DGS SGP 4 C SPLIT GOODS PLACEMENT The location of the goods if in containers. If the goods are transported in containers at least one SGP combination specifying the ship on which the container is stowed shall be specified. C237 M EQUIPMENT IDENTIFICATION Identification 8260 M an..17 Equipment identification number Container identification code (owner code, identifier, serial number. check digit), see Part 2, Chapter 4.2.17 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3207 an..3 Country n.a. 7224 n..8 Number of packages n.a. CNI/ GID/ DGS/ SGP LOC C PLACE/LOCATION IDENTIFICATION Stowage location 3227 M an..3 Place/location qualifier 147 for stowage cell C517 M LOCATION IDENTIFICATION 3225 M an..25 Place/location identification BBBRRTT for bay/row/tier 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3224 an..70 Place/location n.a. C519 RELATED LOCATION ONE IDENTIFICATION n.a. 3223 an..25 Related place/location one identification n.a. 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 an..70 Related place/location one n.a. C553 RELATED LOCATION TWO IDENTIFICATION n.a. 3233 an..25 Related place/location two identification n.a. 1131 an 3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3232 an..70 Related place/location two n.a. 5479 an 3 Relation n.a. CNI/ GID/ DGS/ SGP MEA 5 M MEASUREMENTS Specification of the weight of the good in the container 6311 M an..3 Measurement purpose qualifier WT for weights C502 M MEASUREMENT DETAILS 6313 M an..3 Property measured AAL for net weight including normal packing 6321 an..3 Measurement significance, coded n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute Container type (ISO 6364 chapter 4 and annexes D en E) C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier KGM for kilogram (UN/ECE Rec. 20) 6314 M an..18 Measurement value Weight of the good in this container 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 n..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. CNI/ GID/ DGS/SGP MEA 5 C MEASUREMENTS Total tonnage of the goods within the vessel 6311 M an..3 Measurement purpose qualifier VOL for weights C502 M MEASUREMENT DETAILS 6313 M an..3 Property measured AAX The observed volume after adjustment for factors such as temperature or gravity 6321 an..3 Measurement significance, coded n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute n.a. C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier TNE for metric ton (UN/ECE Rec. 20) 6314 M an..18 Measurement value Tonnage 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 n..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. UNT M MESSAGE TRAILER End and control of completeness of the message 0074 M n..6 Number of segments in a message 0062 M an..14 Message reference number First 14 positions of the message reference number UNZ M INTERCHANGE TRAILER End and control of the interchange 0036 M n..6 Interchange control count 1 for number of messages contained in the interchange 0020 M an..14 Interchange control reference First 14 positions of the message reference number 1.4. Dummy segments In some cases, amongst others in the passage message ERINOT(PAS), dummy segments shall be used as part of mandatory groups of segments. For these dummy segments the following rules apply: CNI group:  CNI: sequence number: 9999 CNI/GID group:  GID: sequence number: 99999 CNI/GID/DGS group:  DGS:  Class type: IMD  Classification: 0.0  UNDG number: 0000  FTX AAD: good name: DUMMY  MEA: weight: 0 1.5. Empty vessels If an empty vessel is reported, the following rules shall apply for the mandatory segment groups: 1. Empty of non-dangerous goods or unknown previous cargo: CNI group:  CNI: sequence number: 9999 CNI/GID group:  GID: sequence number: 99999 CNI/GID/DGS group:  DGS:  Class type: IMD  Classification: 0.0  UNDG number: 0000  FTX AAD: good name: DUMMY  MEA: weight: 0 2. Empty of dangerous goods (in the case previous dangerous cargo shall be reported): CNI group:  CNI: valid sequence number  LOC: source and destination (current voyage) CNI/GID group:  GID: valid sequence number  FTX ACB: type of good: D, HS code of (previous) dangerous good CNI/GID/DGS group:  DGS: dangerous goods details (previous cargo)  FTX AAD: dangerous good name  MEA: weight: 0  SGP: details of the empty vessel  MEA: weight: 0 1.6. Container transport with non-dangerous goods If containers are transported, the following extra rules shall apply for the mandatory groups if a container does not carry dangerous goods: CNI group:  CNI: valid sequence number  LOC: source and destination CNI/GID group:  GID: valid sequence number  FTX ACB: type of good: N, HS code of the good  FTX AAA, good name, NST/R code of the good, HS code of the good  SGP: details of the vessel  MEA: total weight of the non-dangerous good in the vessel CNI/GID/DGS group:  DGS:  Class type: IMD  Classification: 0.0  UNDG number: 0000  FTX AAD: good name: DUMMY  MEA: weight: 0  SGP group (1):  SGP: vessel details  MEA: weight of the good in the vessel  SGP group (2-99):  SGP: Container number  MEA: weight of the good in the container This way of entering data for a container loaded with non-dangerous goods follows the way the data for a container with dangerous goods shall be entered. Due to compatibility reasons with previous versions, the vessel details are entered twice. 1.7. Containers with unknown details on the goods or empty containers If containers are transported where the details of the goods in the containers are not known, or empty containers are transported, the following extra rules shall apply: EQD group: EQD: container range MEA: number of containers in the given range CNI group: CNI: valid sequence number LOC: source and destination CNI/GID group: GID: valid sequence number FTX ACB: type of good: N, HS code FTX AAA: good name, NST/R code, HS code SGP: details of the vessel MEA: total weight of the containers in the given range CNI/GID/DGS group: dummy group Depending on the range of containers the following codes shall be used: HS code NST/R code Containers 20 ft empty 8609000002 991001 Containers 30 ft empty 8609000004 991002 Containers 40 ft empty 8609000003 991003 Containers 20 ft loaded 8609000007 991004 Containers 30 ft loaded 8609000008 991005 Containers 40 ft loaded 8609000009 991006 1.8. Exchanging information between RIS authorities When exchanging information between RIS authorities, a passage message type shall be used by specifying PAS in the BGM segment (element 1001). In this PAS message the following information regarding the voyage shall be included:  BGM element 1001 = PAS.  TDT group:  LOC(1), type 5 = Place of departure.  LOC(2), type 172 = Passage point.  LOC(9), type 186 = Place of destination (first port where transport is bound).  DTM(2), type 186 = Passage time of LOC(2).  DTM(3), type 132 = ETA of LOC(9) only if available.  CNI groups with all the (known) cargo onboard. The CNI group can be empty only if it is a passage message notifying another (local) party of the last position/passage point of that vessel. 1.9. Cancelling a notification When cancelling a notification the following information shall be specified:  BGM element 1225 = 1.  RFF(ACW) element 1154 shall refer to the last message sent.  All other segments (TDT, CNI etc) shall contain the same information as specified in the last notification message sent. Appendix 2 Passenger and crew list  (PAXLST) TABLE OF CONTENTS 1. UN/EDIFACT standard message PAXLST 1.1. Functional definition 1.2. Field of application 2. Message structure 2.1. Branching diagram 2.2. Segment rable 2.3. Passenger/Crew list message format 1. UN/EDIFACT STANDARD MESSAGE PAXLST The passenger respectively crew list notification is based on the UN/EDIFACT message PAXLST. 1.1. Functional definition The Passenger/Crew list message (PAXLST) permits the transfer of passenger and/or crew data. The message shall be used for the exchange of data in inland navigation between the captain/skipper or carrier and designated authorities such as ISPS terminals, customs, immigration, police. The message shall be also used to transfer passenger/crew data from a designated authority in the country of departure to the appropriate authorities in the country of arrival of the means of transport. 1.2. Field of application The Passenger list message can be used for both national and international applications. It is based on general practice in administration, commerce and transport, and it is not dependent on the type of business or industry. The message is not dependent on the mode of transport. The basic concept of the PAXLST message is that there is one message for all crew members for a specified ship on a specified voyage, and another message for the passengers on that voyage whilst also possible stowaways can be reported through a separate message. The messages may be transmitted separately or combined into one transmission. In accordance with IMO FAL Form 5 Crew list, maritime authorities shall not require more than the following information:  Name and nationality of ship (country/area of registration)  Family name  Given names  Nationality  Rank or rating  Date and place of birth  Nature and number of identity document  Port and date of arrival  Arriving from In accordance with the requirements of the competent authorities in inland shipping the following information shall be also required:  Names of visitors to a vessel  Licence plates of the vehicles  Exact place and time of boarding and going ashore  Required services such as deliveries, stores and spares  Names of repair people together with company name  Changes of crew  Children of the crew. All these details can be exchanged through the PAXLST message. 2. MESSAGE STRUCTURE The structure for implementation of the crew or passenger list notification message is as follows: 2.1. Branching diagram 2.2. Segment table Tag Name S R ERI UNH Message header M 1 M 1 BGM Beginning of message M 1 M 1 RFF Reference C 1 C 1 DTM Date/time/period C 9 C 1 ¢ ¢ ¢Segment Group2 ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ M 10 ¢ ¢ ¢ M ¢ 1 ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ TDT Details of transport M 1 M 1 ¢ DTM Date/time/period M 1 M 1 ¢ ¢ ¢ ¢ ¢Segment Group 3 ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ C 99 ¢ ¢ ¢ M ¢ 10 ¢ ¢ ¢ ¢ ¢ ¢ ¢ LOC Place/location identification M 1 ¢ ¢ ¢ ¢ M ¢ 1 ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢Segment Group 4 ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ C 99999 ¢ C 9999 ¢ ¢ ¢ ¢ ¢ ¢ NAD Name and address M 1 M 1 ¢ ATT Attribute C 9 M 1 ¢ DTM Date/time/period C 9 M 1 ¢ FTX Free text C 9 9 C 9 | LOC Place/location identification C 2 5 C 9 ¢ ¢ ¢ ¢ ¢Segment Group 5 ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ C 5 ¢ ¢ ¢ ¢ C ¢ 1 ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ DOC Document/message details M 1 M 1 ¢ ¢ DTM Date/time/period C 1 ¢ ¢ ¢ ¢ C ¢ 1 ¢ ¢ ¢ ¢ ¢ ¢ ¢ ¢ CNT Control total C 1 C 1 AUT Authentication result C 1 C 1 UNT Message trailer M 1 M 1 It is possible to transmit up to three messages dealing with one voyage and one means of transport. The three messages being:  stowaway list  crew list  passenger list 2.3. Passenger/Crew list message format Segment Group Segment Composite data element(C) Data element TAG Level Mandatory Conditional Format Names Description Qualifiers in quotation marks 1 2 3 4 5 6 7 UNA 0 C Service String Advice M an1 Component data element separator : M an1 Segment Tag and Data element separator + M an1 Decimal notation . M an1 Release indicator ? M an1 Reserved future use space M an1 Segment terminator ' Advised string: UNA:+.? ' 6 characters UNB 0 M Interchange header S001 M SYNTAX IDENTIFIER 0001 M a4 Syntax identifier UNOC Controlling agency 0002 M n1 Syntax version number 2 S002 M INTERCHANGE SENDER 0004 M an..35 (an25) Sender identification Mailbox number or unique name 0007 an..4 Partner identification code qualifier n.a. 0008 an..14 Address for reverse routing n.a. S003 M INTERCHANGE RECIPIENT 0010 M an..35 (an25) Recipient identification Mailbox number or unique name 0007 C an..4 Partner identification code qualifier n.a. 0014 C an..14 Routing address n.a. S004 M DATE/TIME OF PREPARATION 0017 M n6 Date Generation date, YYMMDD 0019 M n4 Time Generation time, HHMM 0020 M an..14 Interchange reference identification. First 14 positions of the message reference number S005 C RECIPIENTS REFERENCE, PASSWORD n.a 0022 an..14 Recipient's reference/password n.a. 0025 an2 Recipient's reference, password qualifier n.a. 0026 an..14 Application reference 0029 a1 Processing priority code 0031 C C n1 Acknowledgement request 0032 an..35 Communications agreement id 0035 C n1 Test indicator UNH M MESSAGE HEADER Identification, specification and heading of a message 0062 M an..14 Message reference number First 14 positions of the message number S009 M MESSAGE IDENTIFIER Message identification 0065 M an..6 Message type PAXLST, message type 0052 M an..3 Message version number D, message version number 0054 M an..3 Message release number 05A, message release number 0051 M an..2 Controlling agency UN, controlling agency 0057 M an..6 Association assigned code ERI10, association assigned code 0068 an..35 Common access reference Common access reference Reference to all messages related to one common file S010 STATUS OF THE TRANSFER Transfer status 0070 n..2 Sequence of transfers n.a. 0073 a1 First and last transfer n.a. BGM 0 M DOCUMENT/MESSAGE NAME Identification of the type and function of the message C002 Document/message name code Message name 1001 M an..3 Code list qualifier Message type: 250 crew list 745 passenger list 10 stowaway list 1131 an..17 Code list responsible agency n.a. 3055 an..3 Document/message name n.a. 1000 M an..35 DOCUMENT/MESSAGE IDENTIFICATION Document name: CREW LIST PASSENGER LIST STOWAWAY LIST (one PAXLST contains one document) 1004 C an..35 Document identifier (an14) message reference number 1056 an..9 Version version identifier 1060 an..6 Revision number revision identifier 1225 C an..3 Message function code message function code 9 = new message 5 = modification message 4343 an..3 Response type code n.a. RFF 0 C REFERENCE Reference to the message which is changed, mandatory if the message is a modification message C506 M REFERENCE Reference 1153 M an..3 Reference qualifier ACW 1154 M an..35 Reference number (an14) message reference number of the BGM, tag 1004 of the message the current message refers to 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..35 Revision number n.a. DTM 0 M DATE/TIME/PERIOD C507 M DATE/TIME/PERIOD Date/time/period 2005 M an..3 Date or time or period function code qualifier 184 Notification date 2380 M an..35 Date or time period value Time: CCYYMMDD 2379 M an..3 Date or time or period format code 102 TDT 0 M Specification of the means of transport Specification of the means of transport, the naming vesselwithin a convoy (a single vessel without barge is also a convoy in this context) 8051 M an..3 20 (main transport) Transport stage code qualifier 8028 an..17 Conveyance reference number Voyage number, defined by sender of the message C220 Transport modality 8067 an..3 Mode of transport, coded 8 for inland water transport, 1 for maritime transport (see UN/ECE Rec. 19) 8066 an..17 n.a. C228 Type of means of transport identification, convoy type Code for ship and convoy types of means of transport from UN/CEFACT Rec. 28, see Part 2, Chapter 4.2.1 8179 an..8 n.a. 8178 an..17 n.a. C040 Carrier 3127 an..17 n.a. 1131 an..17 n.a. 3055 an..3 n.a. 3128 an..35 n.a. 8101 an..3 n.a. C401 Additional transport information 8457 an..3 n.a. 8459 an..3 n.a. 7130 an..17 n.a. C222 Transport identification 8213 M an..9 ID. of means of transport identification Vessel number: 7 digits for OFS or IMO indication, 8 digits for ERN indication and unique European vessel identification number 1131 an..17 Code list qualifier OFS for a official ship number of CCNR system, see Part 2, Chapter 4.2.2 IMO for an IMO number, see Part 2, Chapter 4.2.3 ERN for all other ships (electronic reporting international number), see Part II, Chapter 4.2.4 ENI for a unique European vessel identification number, see Part 2, Chapter 4.2.5 3055 an..3 n.a. 8212 M an..35 Name of the vessel Name of the ship. If the name results in more than 35 positions, the name of the vessel is shortened. 8453 D an..3 (an2) Nationality, ISO 3166 country code ISO two-alpha country code 3166-1, see Part 2, Chapter 4.2.12 Dependency note. If the nationality of the inland vessel is not available the code for the country or area of registration should be stated here in line with the ENI number specifications. 8281 an..3 n.a. TDT DTM 1 M TDT(20) Estimated time of arrival/departure C507 Date/time/period 2005 M an..3 Date or time or period function code qualifier 132 for arrival 133 for departure 2380 M an..35 Date or time period value Given in the local time of the place of arrival 2379 M an..3 Date or time or period format code 203 for CCYYMMDDHHMM TDT LOC 1 M PLACE/LOCATION IDENTIFICATION Port of departure, the port where the transport starts 3227 M an..3 Place/location qualifier 5place of departure C517 M LOCATION IDENTIFICATION 3225 M an..25 (an5) Place/location identification UN/ECE location code (Rec. 16), see Part 2, Chapter 4.2.13 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3224 C an..70 (an..17) Place/location Full name of the port location C519 C RELATED LOCATION ONE IDENTIFICATION 3223 M an..25 (an..5) Related place/location one identification Terminal code, Part 2, Chapter 4.2.15 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 an..70 Related place/location one Full name of the terminal C553 C RELATED LOCATION TWO IDENTIFICATION 3233 M an..25 (an5) Related place/location two identification Fairway section code, see Part 2, Chapter 4.2.14 1131 an..3 Code list qualifier 3055 an..3 Code list responsible agency n.a. 3232 C an..70 (an..5) Related place/location two Fairway section hectometre 5479 an..3 Relation n.a. TDT LOC 1 M PLACE/LOCATION IDENTIFICATION Last port of call 3227 M an..3 Place/location qualifier 125 C517 M LOCATION IDENTIFICATION 3225 M an..25 (an5) Place/location identification UN/ECE location code (Rec. 16), see Part 2, Chapter 4.2.13 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3224 C an..70 (an..17) Place/location Full name of the port location C519 C RELATED LOCATION ONE IDENTIFICATION 3223 M an..25 (an..5) Related place/location one identification Terminal code, see Part 2, Chapter 4.2.15 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 an..70 Related place/location one Full name of the terminal C553 C RELATED LOCATION TWO IDENTIFICATION 3233 M an..25 (an5) Related place/location two identification Fairway section code, see Part 2, Chapter 4.2.14 1131 an..3 Code list qualifier 3055 an..3 Code list responsible agency n.a. 3232 C an..70 (an..5) Related place/location two Fairway section hectometre 5479 an..3 Relation n.a. TDT LOC 1 M PLACE/LOCATION IDENTIFICATION Port of arrival 3227 M an..3 Place/location qualifier 60 C517 M LOCATION IDENTIFICATION 3225 M an..25 (an5) Place/location identification UN/ECE location code (Rec. 16), see Part 2, Chapter 4.2.13 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3224 C an..70 (an..17) Place/location Full name of the port location C519 C RELATED LOCATION ONE IDENTIFICATION 3223 M an..25 (an..5) Related place/location one identification Terminal code, see Part 2, Chapter 4.2.15 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 an..70 Related place/location one Full name of the terminal C553 C RELATED LOCATION TWO IDENTIFICATION 3233 M an..25 (an5) Related place/location two identification Fairway section code, see Part 2, Chapter 4.2.14 1131 an..3 Code list qualifier 3055 an..3 Code list responsible agency n.a. 3232 C an..70 (an..5) Related place/location two Fairway section hectometre 5479 an..3 Relation n.a. NAD 0 M NAME and ADDRESS Name and address details of person 3035 M an..3 Party function code qualifier Name type: FM for crew member FL for passenger BV for stowaway persons C082 C PARTY IDENTIFICATION DETAILS Name identification 3039 an..35 Party identification Code or textual description of the relation 1131 an..17 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C058 M NAME AND ADDRESS n.a. 3124 M an..35 Name and address line Family name 3124 M an..35 Name and address line Given names 3124 C an..35 Name and address line Prefix (gender) 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. C080 C PARTY NAME 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3045 an..3 Party name format, coded n.a. C059 C STREET 3042 C an..35 Street and number/PO box Street and number or post office box 3042 an..35 Street and number/PO box n.a. 3042 an..35 Street and number/PO box n.a. 3042 an..35 Street and number/PO box n.a. 3164 C an..35 City name City C819 C Country sub-entity identification n.a. 3229 C an..9 Postcode identification Postal identification code 1131 C an..17 Country ISO 3166-1 two alpha country code, see Part 2, Chapter 4.2.12 3055 an..3 n.a. 3228 an..70 n.a. 3251 C an..17 postal code 3207 M an..3 (an2) nationality, ISO3166 country code ATT C NAD Rank/title Rank/title 9017 M an..3 Attribute function qualifier 5 Professional title 1 Crewmember C955 C Attribute type 9021 an..17 Attribute type, coded 1131 an..17 n.a. 3055 an..3 n.a. 9020 an..70 n.a. C956 C Attribute detail 9019 an..17 n.a. 1131 an..17 n.a. 3055 an..3 n.a. 9018 M an..256 Attribute detail Rank/title name e.g. Chief officer/ NAD DTM 1 M NAD DATE/TIME/PERIOD Date of birth C507 Date/time/period Date/time/period 2005 M an..3 Date or time or period function code qualifier 329 2380 M an..35 Date or time period value Date: CCYYMMDD 2379 M an..3 Date or time or period format code 102 NAD FTX 1 C NAD Free text General information 4451 M an..3 Text subject qualifier Text subject type AAI General Information 4453 an..3 Text function, coded C107 C Text reference 4441 M an..17 Free text, coded Call information related to boarding of persons. General information on the call of the vessel. 1131 an..17 Code list qualifier 3055 an..3 Code list responsible agency, coded C108 C Text literal 4440 C an..512 Free text License number vehicle 4440 C an..512 Free text Visitor 4440 an..512 Free text Company Name of service provider and other details 4440 an..512 Free text Names and duration of visit of the visiting children 4440 an..512 Free text 3453 an..3 Language, coded. 4447 an..3 Text formatting, coded NAD LOC M NAD PLACE/LOCATION IDENTIFICATION Place of birth 3227 M an..3 Place/location qualifier 180 C517 LOCATION IDENTIFICATION 3225 C an..25 Place/location identification ISO 3166-1 two alpha country code, see Part 2, Chapter 4.2.12 1131 an..17 Code list qualifier 3055 an..3 Code list responsible agency 3224 M an..256 Place/location Place of birth C519 C RELATED LOCATION ONE IDENTIFICATION 3223 an..25 Related place/location one identification 1131 an..17 Code list qualifier 3055 an..3 Code list responsible agency 3222 an..70 Related place/location one C553 RELATED LOCATION TWO IDENTIFICATION 3233 an..25 Related place/location two identification 1131 an..17 Code list qualifier 3055 an..3 Code list responsible agency 3232 an..70 Related place/location two 5479 an..3 Relation NAD DOC 1 M NAD Travel document details Travel document details C002 M Document/message name Document/message name 1001 M n..3 Document/message name, coded Document type: 39 Passport 36 Identity card SMB Seaman's book 1131 an..17 Code list qualifier 3055 an..3 Code list responsible agency, coded 1000 an..35 Document name C503 Document/message details 1004 M an..35 Document/message number Document identifier 1373 an..3 Document/message status, coded 1366 an..70 Document/message source 3453 an..3 Language, coded 1056 an..9 Version 1060 an..6 Revision number 3153 an..3 Communication channel identifier, coded 1220 n..2 Number of copies of document required 1218 n..2 Number of originals of document required DOC DTM 2 C DOC DATE/TIME/PERIOD Expiration date C507 Date/time/period Date/time/period 2005 M an..3 Date or time or period function code qualifier 192 2380 M an..35 Date or time period value Date: YYMMDD 2379 M an..3 Date or time or period format code 101 AUT 0 C Authentication result Authentication result 9280 M an..35 Validation result value Validation result value 9282 C an..35 Validation key identifier Validation key identifier UNT 0 M End and control of completeness of the message 0074 M n..6 Number of segments in the message 0062 M an..14 First 14 positions of the message reference number UNZ M INTERCHANGE TRAILER End and control of the interchange 0036 M n..6 Interchange control count 1 for number of messages contained in the interchange 0020 M an..14 Interchange control reference First 14 positions of the message reference number Appendix 3 ERINOT response and receipt message (APERAK)  ERIRSP TABLE OF CONTENTS 1. APERAK general response and receipt message 1.1. Field of application 1.2. Principles 2. ERI response message ERIRSP 2.1. Segment table 2.2. ERIRSP message structure 3. Error codes 1. APERAK GENERAL RESPONSE AND RECEIPT MESSAGE This message shall be used to provide where required answering and response functions to send messages. The function of this message is: (a) to inform a message issuer that his message has been received by the addressee's application and has been rejected due to errors encountered during its processing in the application; (b) to acknowledge to a message issuer the receipt of his message by the addressee's application. 1.1. Field of application The application error and acknowledgement message can be used for both national and international applications. It is based on business practices related to administration and transport, and is not dependent on the type of business or industry. 1.2. Principles A message shall be first controlled at system level (CONTRL) to detect syntax errors and to acknowledge its receipt. It shall be then transmitted to the application process to be processed. If an error is detected at the application level, which prevents its complete processing, an APERAK message shall be sent to the original message issuer providing details of the error(s) encountered. In case of application error, the APERAK message processed manually, e.g. when the underlying reason is a programming error. If no error has been detected and when an acknowledgement is necessary (when no dedicated answer to the original message exists) an APERAK message shall be sent specifying the reasons of acknowledgement. In case of acknowledgement the APERAK message shall be automatically or manually processed at recipients discretion. 2. ERI RESPONSE MESSAGE ERIRSP The ERIRSP message is derived from the UN/EDIFACT APERAK message. The response messages to the functions (new, modification or cancellation) of the notification message ERINOT have all the same structure. The response to a modification or a cancellation contains information whether or not the modification or cancellation has been processed by the receiving system. A response is required only if the NAD (1)/COM segment, with qualifier EI, contains the mailbox number, or with qualifier EM, contains the e-mail address where the response is to be returned to. 2.1. Segment table Pos Tag Name S R 0010 Message header M 1 0020 Beginning of message M 1 0030 Date/time/period C 9 0040 Free text C 9 0050 Control total C 9 0060 ******Segment group 1********* ************ C 9 0070 Reference M 1 0080 Date/time/period C 9 0090 ******Segment group 2********* ************ C 9 0100 Name and address M 1 0110 Contact information C 9 0120 Communication contact C 9 0130 ******Segment group 3********* ************ C 9 0140 Application error information M 1 0150 Free text C 9 0160 ******Segment group 4******** ************ C 9 0170 Reference M 1 0180 Free text C 9 *********************************** ************ 0190 Message trailer M 1 2.2. ERIRSP message structure Table 2 defines the segments of the ERI response messages. Table 2: ERI response message ERIRSP Segment Group Segment Composite data element (C) Data element TAG Level Mandatory Conditional Format Name Description Qualifiers in quotation marks 1 2 3 4 5 6 7 UNB 0 M INTERCHANGE HEADER S001 M SYNTAX IDENTIFIER 0001 M a4 Syntax identifier UNOA Controlling agency 0002 M n1 Syntax version number 2 S002 M INTERCHANGE SENDER 0004 M an..35 (an25) Sender identification Mailbox number or unique name 0007 an..4 Partner identification code qualifier n.a. 0008 an..14 Address for reverse routing n.a. S003 M INTERCHANGE RECIPIENT 0010 M an..35 (an25) Recipient identification Mailbox number or unique name 0007 an..4 Partner identification code qualifier n.a. 0014 an..14 Routing address n.a. S004 M DATE/TIME OF PREPARATION 0017 M n6 Date Generation date, YYMMDD 0019 M n4 Time Generation time, HHMM 0020 M an..14 Interchange control reference First 14 positions of the message reference number S005 RECIPIENTS REFERENCE, PASSWORD 0022 an..14 Recipients reference/password n.a. 0025 an2 Recipients reference, password qualifier n.a. 0026 an..14 Application reference n.a. 0029 a1 Processing priority code n.a. 0031 C n1 Acknowledgement request 0032 an..35 Communications agreement id n.a. 0035 C n1 Test indicator 1 = the interchange relates to a test message UNH 0 M MESSAGE HEADER Identification, specification and heading of a message 0062 M an..14 Message reference number First 14 positions of the message reference number S009 M MESSAGE IDENTIFIER 0065 M an..6 Message type APERAK, message type 0052 M an..3 Message version number D 0054 M an..3 Message release number 98B 0051 M an..2 Controlling agency UN 0057 M an..6 Association assigned code ERI12, ERI Version 1.2 0068 an..35 Common access reference n.a. S010 STATUS OF THE TRANSFER 0070 n..2 Sequence of transfers n.a. 0073 a1 First and last transfer n.a. BGM 0 M BEGINNING OF MESSAGE Identification of the type and function of the message C002 M DOCUMENT/MESSAGE NAME 1001 M an..3 Document/message name code Type of message received for which this message contains the acknowledgement information: VES, from vessel to RIS authority message CAR, from carrier to RIS authority message PAS, passage report from RIS authority to RIS authority 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 1000 an..35 Document/message name n.a. C106 M DOCUMENT/MESSAGE IDENTIFICATION 1004 M an..35 (an15) Document identifier Message reference number. This number should be as unique as possible, both for sender and for receiver. If a message is received and then passed on to another receiver, the original message reference number should be used. The transitional system should in this case not generate another message reference number. 1056 an..9 Version n.a. 1060 an..6 Revision number n.a. 1225 M an..3 Message function code Function of message: 9 = new message 4343 M an..3 Response type code AP accepted RE rejected. The notification is rejected if the transport already is active. DTM 1 C DATE/TIME/PERIOD The date/time that the receiving application encounters the approval or rejection C507 M DATE/TIME/PERIOD 2005 M an..3 Date or time or period function code qualifier 137 for document/message date/time 2380 M an..35 Date or time period value Value of arrival time: YYMMDDHHMM 2379 M an..3 Date or time or period format code 201 for YYMMDDHHMM RFF (1) 1 C REFERENCE Reference to previous message C506 M REFERENCE 1153 M an..3 Reference qualifier ACW for reference number to previous message 1154 M an..35 Reference number Message reference number from BGM, TAG 1004 of the message this message refers to 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. RFF (2) 1 C REFERENCE Reference to transaction/invoice number C506 M REFERENCE 1153 M an..3 Reference qualifier AAY for reference number to transaction 1154 M an..35 Reference number Reference number assigned by the receiving authority. The reference number should start with the UN country code followed by three positions for the assigning system. The final part is the actual reference number. 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. NAD NAD (1) 1 M NAME and ADDRESS Name and address of the sender of the notification 3035 M an..3 Party function code qualifier MS for message sender C082 PARTY IDENTIFICATION DETAILS n.a. 3039 an..35 Party identification n.a. 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C058 NAME AND ADDRESS n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. 3124 an..35 Name and address line n.a. C080 M PARTY NAME 3036 M an..35 Party name Name of the sender of the notification 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3036 an..35 Party name n.a. 3045 an..3 Party name format, coded n.a. C059 C STREET 3042 M an..35 Street and number/PO box Street and number or post office box 3042 an..35 Street and number/PO box n.a. 3042 an..35 Street and number/PO box n.a. 3042 an..35 Street and number/PO box n.a. 3164 C an..35 City name City 3229 an..9 Country sub-entity identification n.a. 3251 C an..9 Postcode identification Postal identification code 3207 C an..3 Country ISO 3166-1 two alpha country code, see Part 2, Chapter 4.2.12 NAD COM 2 C COMMUNICATION CONTACT Sender communication contact details (maximum 2 times) C076 M COMMUNICATION CONTACT 3148 M an..70 Communication number Communication number 3155 M an..3 Communication channel qualifier TE for telephone number FX for fax number ERC 1 C APPLICATION ERROR INFORMATION C901 M APPLICATION ERROR DETAIL 9321 M an..8 Application error Application error code 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. ERC FTX 2 C FREE TEXT To communicate the reason for rejection 4451 M an..3 Text subject code qualifier AAO for free text error description 4453 an..3 Free text function code n.a. C107 TEXT REFERENCE 4441 an..17 Free text identification n.a. 1131 an..3 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. C108 C TEXT LITERAL Text 4440 M an.. 70 Free text Further description 4440 C an.. 70 Free text Further description 4440 C an.. 70 Free text Further description 4440 C an.. 70 Free text Further description 4440 C an.. 70 Free text Further description 3453 an.. 3 Language, coded n.a. 4447 an..3 Text formatting, coded n.a. UNT M MESSAGE TRAILER End and control of completeness of the message 0074 M n..6 Number of segments in a message 0062 M an..14 Message reference number First 14 positions of the message reference number UNZ M INTERCHANGE TRAILER End and control of the interchange 0036 M n..6 Interchange control count 1 for number of messages contained in the interchange 0020 M an..14 Interchange control reference First 14 positions of the message reference number 3. ERROR CODES This chapter contains the list of error codes which shall be used in segment ERC, data element 9321 for data attribute: MESSAGE REFERENCE ANSWERED TO ERROR DESCR CODE. It is the code list for the description of the error used by the PROTECT group; the codes values are numeric. For local implementations additional codes may be needed. In local applications extra codes may be assigned having alphanumeric values; in this case the first character shall be alphabetic (e.g. A12). The error codes are presented in two tables. In the first table the code entries are sorted on code description, in the other table the entries are sorted on code value. It is also indicated whether the code can be used in reply to either a BERMAN (B) an ERINOT (E) or a WASDIS (W) message. These indications serve as guidance and are not intended to limit the use of codes. Error codes  sorted on code description Code value Code description  shall be used in reply to message: BERMAN ERINOT WASDIS 202 Agent not known E 153 Available landing space not sufficient B 356 Berth code invalid B E W 355 Berth code not indicated B E 358 Berth code or terminal code invalid E 158 Berth from equal to berth to B 161 Berth from not equal to previous berth (to) location B 21 Berth from not indicated B 19 Berth from unknown (code and/or text) B 150 Berth not allowed or vessel length too long B 155 Berth not available B 20 Berth planned unknown (code and/or text) B 30 Berth request type (BGM.1001) invalid B 31 Berth request type (BGM.1001) out of sequence B 22 Berth to (next berth) not indicated B 23 Berth to (next berth) unknown (code and/or text) B 25 Berth unknown (code and/or text) B 128 Cancellation not allowed: already activated by VTS B E W 130 Cancellation not allowed: ship is arriving B E W 131 Cancellation not allowed: ship is moored B E W 135 Carrier agent contact name invalid or not indicated B E 136 Carrier agent ID invalid B E 137 Carrier agent NAD details invalid or not indicated B E W 138 Carrier agent not authorised B E W 139 Carrier ID SCAC code invalid or not indicated B E 140 Carrier NAD details invalid or not indicated B 119 CNI-number has already been used in this notification E 156 Combination invalid: draft/length ratio of vessel B 222 Combination invalid: IMDG class versus UN number E 225 Combination invalid: Lloyds Register number versus radio call sign B D W 232 Combination invalid: MARPOL annex code versus MARPOL annex subdivision W 233 Combination invalid: vessels call reference versus vessel identification B E W 27 Consignee not indicated E 220 Dangerous goods technical name not indicated E 236 Dangerous/hazardous goods on board and/or manifest on board indicator invalid or not indicated B 400 Date arrival pre-carriage has to be indicated or is not valid E 402 Date arrival pre-carriage/date departure on-carriage: invalid or not indicated E 401 Date departure on-carriage has to be indicated or is not valid E 352 Date of operation (discharge) not indicated E 351 Date of operation (load) not indicated E 376 Date of operation is after the date of on-carriage E 377 Date of operation is before the date of pre-carriage E 375 Date of operation is invalid/outside the period of stay E 350 Date of operation: not indicated or not valid E 353 Date of registry invalid B 378 Date on-carriage is before arrival of pre-carriage means of transport E 379 Date pre-carriage is after departure of on-carriage means of transport E 381 Date/time last waste discharge invalid E W 382 Date/time of message invalid B E W 383 Date/time of vessels last waste discharge invalid W 384 Date/time vessels waste discharge in port of call invalid W 207 Declaring party not indicated E 201 Declaring party not known E 209 Declaring party: only 1 declaring party authorised E 152 Depth of water insufficient B 112 Duplicate message reference (BGM.1004) E 114 Duplicate notification/request for vessel B D W 600 Equipment identification invalid (EQD versus SGP do not match) E 407 ETA greater than current local time (system time) B D W 408 ETA main carriage in port of call invalid or not indicated B D W 409 ETA main-carriage at berth to (next berth) invalid or not indicated B 411 ETA main-carriage greater than ETD B D W 405 ETA main-carriage on berth invalid or not indicated B E 370 ETA of referenced party not valid E 406 ETD main-carriage on berth invalid or not indicated B E 372 ETD of referenced party not valid B E 373 ETD on-carriage invalid or not indicated B E 226 Flashpoint invalid or not indicated E 203 Forwarder not known E 253 Goods gross weight invalid or not indicated (incl. unit of measure invalid or not indicated) E 250 Goods item number has already been used in this consignment E 265 Goods net explosive weight invalid or not indicated (incl. unit of measure invalid or not indicated) E 261 Goods net weight invalid or not indicated (incl. unit of measure invalid or not indicated) E 262 Goods radioactive criticality index invalid or not indicated (incl. unit of measure invalid or not indicated) E 263 Goods radioactive index of transport invalid or not indicated (incl. unit of measure invalid or not indicated) E 264 Goods radioactivity invalid or not indicated (incl. unit of measure invalid or not indicated) E 304 Handling instruction code invalid E 305 Handling instruction not valid for declaring party E 234 Handling not permitted at indicated berth/warehouse E 221 IMDG class not known E 341 Lloyds number not indicated B E W 340 Lloyds number not valid B E W 505 Location identification code warehouse not valid E 506 Location identification, name/address warehouse not indicated E 520 MARPOL annex code invalid W 521 MARPOL annex subdivision code invalid W 311 Message change remarks code invalid B E 310 Message change remarks text not indicated B E 113 Message function indicator invalid B E W 116 Message identifier data invalid (UNH.S009) B E W 132 Message recipient ID invalid B E W 133 Message reference invalid or not indicated B D W 142 Message reference of previous message invalid (unknown) B E W 143 Message sender ID invalid B E W 144 Message sender NAD details invalid or not indicated B E W 165 Message sequence invalid (value message function indicator in BGM.1225 not expected) B E W 170 Mismatch Lloyds Register number versus previous Lloyds Register number B D W 171 Mismatch Lloyds Register number versus previous Lloyds Register number B D W 172 Mismatch Vessel characteristics in message versus PA database W 321 Mode of transport invalid or not indicated B E W 322 Mode of transport not allowed (e.g. for declaring agent) E 323 Mooring info text code invalid B 345 Name of means of transport not indicated E 229 Net weight invalid or not indicated (incl. unit of measure invalid or not indicated) E 415 Notification/request submitted too early B 416 Notification/request submitted too late B E 420 Notify party not indicated E 425 Number of crew on board invalid B 426 Number of packages not indicated E 427 Number of people on board invalid B 428 Number of pilots required invalid B 429 Number of towage vessel required invalid B 440 Overlapping vessels call encountered B 224 Page number IMDG code: format invalid E 395 Party identification: not indicated/valid B E W 300 Party qualifier code invalid E 450 Pilotage exemption number invalid B 455 Port by-laws not followed E 460 Port of call entry point code invalid B 461 Port of call exit point code invalid B 462 Port of discharge not indicated E 463 Port of loading not indicated E 470 Port services requested code invalid B 115 Previous message not received B E W 475 Previous message still pending B D W 231 Quantity limitation exceeded E 330 Radio call sign of vessel invalid or not indicated B E W 331 Radio call sign of vessel not valid B E W 380 Radio call sign or ETA and ETD have to be indicated B E 366 Reference to agent not indicated E 367 Reference to agent not valid E 360 Reference to freight forwarder not indicated E 361 Reference to freight forwarder not valid E 317 Reference to previous message not valid B E 480 Request rejected by port authority B D W 481 Requested priority for passing lock invalid B 482 Requested priority for passing lock issued too late B 483 Requested priority for passing lock not possible B 485 Security file number of dangerous goods: not indicated E 486 Security file number of dangerous goods: not valid E 487 Security level at previous port facility invalid B 488 Security level invalid B 489 Security procedures followed indicator invalid B 493 Security: ISPS code information missing B 490 Security: ISSC issuing authority code invalid B 491 Security: ISSC issuing authority NAD details invalid or not indicated B 492 Security: ISSC on board code and/or capable to execute ISPS code indicator invalid B 535 Service requirement code (TSR.7273) invalid B 540 Shipper not indicated E 541 Shipping line/regular service (SCAC code) invalid or not indicated B E 546 Ship's stay reference (call reference) in port of call not indicated B 545 Ship's stay reference (call reference) number invalid B E 357 Terminal code invalid E 531 Transport licence for explosives not indicated E 326 Transport stage qualifier invalid or not indicated B E W 103 Tried to add detail to closed notification E 100 Tried to add detail to unknown notification E 111 Tried to cancel closed notification/message B E W 110 Tried to cancel unknown notification/message B E W 108 Tried to change closed notification/message B E W 121 Tried to change deleted detail E 104 Tried to change detail section in closed notification E 101 Tried to change detail section in unknown notification E 106 Tried to change heading section of unknown notification E 120 Tried to change unknown detail E 107 Tried to create notification with duplicate identification E 123 Tried to delete deleted detail E 105 Tried to delete detail from closed notification E 102 Tried to delete detail from unknown notification E 124 Tried to delete last remaining detail E 122 Tried to delete unknown detail E 126 Tried to replace closed notification/message B E W 125 Tried to replace unknown notification/message B E W 550 Type of berth not appropriate for type of vessel B 551 Type of call (purpose of call) at berth code invalid B 228 Type of package not indicated or invalid E 555 UN number (UNDG number) invalid E 227 UN number or page number IMDG code: not indicated E 561 UNLOCODE inspection place waste last invalid W 562 UNLOCODE place of registry invalid B 563 UNLOCODE port of call invalid B 565 UNLOCODE port of call next invalid B 567 UNLOCODE port of call previous invalid B 568 UNLOCODE port of delivery of waste remainder invalid W 577 UNLOCODE port of destination invalid B 570 UNLOCODE port of discharge invalid E 572 UNLOCODE port of discharge of waste invalid W 574 UNLOCODE port of loading invalid E 575 UNLOCODE port of loading pre-carriage invalid E 576 UNLOCODE port of origin invalid B 614 Vessel deadweight invalid or not indicated (incl. unit of measure invalid or not indicated) B 591 Vessel defect code invalid B 235 Vessel does not come to port B 592 Vessel draft actual for and/or aft invalid or not indicated B 594 Vessel falls within boycott regime B 615 Vessel length overall invalid or not indicated invalid or not indicated (incl. unit of measure invalid or not indicated) B 597 Vessel master name invalid or not indicated B 598 Vessel name invalid 599 Vessel nationality invalid or not indicated B E W 610 Vessel owner agent contact name invalid or not indicated B 611 Vessel owner agent NAD details invalid or not indicated B 613 Vessel tonnage gross invalid or not indicated (incl. unit of measure invalid or not indicated) B 620 Vessel type code invalid B 616 Vessel width maximum invalid or not indicated invalid or not indicated (incl. unit of measure invalid or not indicated) B 630 Vessels call cancelled B 631 Vessels call closed B E W 635 Voyage number not indicated B 650 Waste collector ID invalid W 651 Waste report exemption indication invalid or not indicated W 652 Waste report message info code (BGM.1001) invalid W 653 Waste specification text invalid or not appropriate W 654 Waste volume on board invalid or not indicated (incl. unit of measure invalid or not indicated) W 655 Waste volume storage capacity invalid or not indicated (incl. unit of measure invalid or not indicated) W 656 Waste volume to be delivered invalid or not indicated (incl. unit of measure invalid or not indicated) W 657 Waste volume to be generated invalid or not indicated (incl. unit of measure invalid or not indicated) W 658 Waste volume to remain on board invalid or not indicated (incl. unit of measure invalid or not indicated) W Error codes  sorted on code value Code Value Code description  shall be used in reply to message: BERMAN ERINOT WASDIS 19 Berth from unknown (code and/or text) B 20 Berth planned unknown (code and/or text) B 21 Berth from not indicated B 22 Berth to (next berth) not indicated B 23 Berth to (next berth) unknown (code and/or text) B 25 Berth unknown (code and/or text) B 27 Consignee not indicated E 30 Berth request type (BGM.1001) invalid B 31 Berth request type (BGM.1001) out of sequence B 100 Tried to add detail to unknown notification E 101 Tried to change detail section in unknown notification E 102 Tried to delete detail from unknown notification E 103 Tried to add detail to closed notification E 104 Tried to change detail section in closed notification E 105 Tried to delete detail from closed notification E 106 Tried to change heading section of unknown notification E 107 Tried to create notification with duplicate identification E 108 Tried to change closed notification/message B E W 110 Tried to cancel unknown notification/message B E W 111 Tried to cancel closed notification/message B E W 112 Duplicate message reference (BGM.1004) E 113 Message function indicator invalid B E W 114 Duplicate notification/request for vessel B D W 115 Previous message not received B E W 116 Message identifier data invalid (UNH.S009) B E W 119 CNI number has already been used in this notification E 120 Tried to change unknown detail E 121 Tried to change deleted detail E 122 Tried to delete unknown detail E 123 Tried to delete deleted detail E 124 Tried to delete last remaining detail E 125 Tried to replace unknown notification/message B E W 126 Tried to replace closed notification/message B E W 128 Cancellation not allowed: already activated by VTS B E W 130 Cancellation not allowed: ship is arriving B E W 131 Cancellation not allowed: ship is moored B E W 132 Message recipient ID invalid B E W 133 Message reference invalid or not indicated B D W 135 Carrier agent contact name invalid or not indicated B E 136 Carrier agent ID invalid B E 137 Carrier agent NAD details invalid or not indicated B E W 138 Carrier agent not authorised B E W 139 Carrier ID SCAC code invalid or not indicated B E 140 Carrier NAD details invalid or not indicated B 142 Message reference of previous message invalid (unknown) B E W 143 Message sender ID invalid B E W 144 Message sender NAD details invalid or not indicated B E W 150 Berth not allowed or vessel length too long B 152 Depth of water insufficient B 153 Available landing space not sufficient B 155 Berth not available B 156 Combination invalid: draft/length ratio of vessel B 158 Berth from equal to berth to B 161 Berth from not equal to previous berth (to) location B 165 Message sequence invalid (value message function indicator in BGM.1225 not expected) B E W 170 Mismatch Lloyds Register number versus previous Lloyds Register number B D W 171 Mismatch Lloyds Register number versus previous Lloyds Register number B D W 172 Mismatch vessel characteristics in message versus PA database W 201 Declaring party not known E 202 Agent not known E 203 Forwarder not known E 207 Declaring party not indicated E 209 Declaring party: only 1 declaring party authorised E 220 Dangerous goods technical name not indicated E 221 IMDG class not known E 222 Combination invalid: IMDG class versus UN number E 224 Page number IMDG code: format invalid E 225 Combination invalid: Lloyds Register number versus radio call sign B D W 226 Flashpoint invalid or not indicated E 227 UN number or page number IMDG code: not indicated E 228 Type of package not indicated or invalid E 229 Net weight invalid or not indicated (incl. unit of measure invalid or not indicated) E 231 Quantity limitation exceeded E 232 Combination invalid: MARPOL annex code versus MARPOL annex subdivision W 233 Combination invalid: vessels call reference versus vessel identification B E W 234 Handling not permitted at indicated berth/warehouse E 235 Vessel does not come to port B 236 Dangerous/hazardous goods on board and/or manifest on board indicator invalid or not indicated B 250 Goods item number has already been used in this consignment E 253 Goods gross weight invalid or not indicated (incl. unit of measure invalid or not indicated) E 261 Goods net weight invalid or not indicated (incl. unit of measure invalid or not indicated) E 262 Goods radioactive criticality index invalid or not indicated (incl. unit of measure invalid or not indicated) E 263 Goods radioactive index of transport invalid or not indicated (incl. unit of measure invalid or not indicated) E 264 Goods radioactivity invalid or not indicated (incl. unit of measure invalid or not indicated) E 265 Goods net explosive weight invalid or not indicated (incl. unit of measure invalid or not indicated) E 300 Party qualifier code invalid E 304 Handling instruction code invalid E 305 Handling instruction not valid for declaring party E 310 Message change remarks text not indicated B E 311 Message change remarks code invalid B E 317 Reference to previous message not valid B E 321 Mode of transport invalid or not indicated B E W 322 Mode of transport not allowed (e.g. for declaring agent) E 323 Mooring info text code invalid B 326 Transport stage qualifier invalid or not indicated B E W 330 Radio Call Sign of vessel invalid or not indicated B E W 331 Radio call sign of vessel not valid B E W 340 Lloyds number not valid B E W 341 Lloyds number not indicated B E W 345 Name of means of transport not indicated E 350 Date of operation: not indicated or not valid E 351 Date of operation (load) not indicated E 352 Date of operation (discharge) not indicated E 353 Date of registry invalid B 355 Berth code not indicated B E 356 Berth code invalid B E W 357 Terminal code invalid E 358 Berth code or terminal code invalid E 360 Reference to freight forwarder not indicated E 361 Reference to freight forwarder not valid E 366 Reference to agent not indicated E 367 Reference to agent not valid E 370 ETA of referenced party not valid E 372 ETD of referenced party not valid B E 373 ETD on-carriage invalid or not indicated B E 375 Date of operation is invalid/outside the period of stay E 376 Date of operation is after the date of on-carriage E 377 Date of operation is before the date of pre-carriage E 378 Date on-carriage is before arrival of pre-carriage means of transport E 379 Date pre-carriage is after departure of on-carriage means of transport E 380 Radio call sign or ETA and ETD have to be indicated B E 381 Date/time last waste discharge invalid W 382 Date/time of message invalid B E W 383 Date/time of vessels last waste discharge invalid E W 384 Date/time vessels waste discharge in port of call invalid W 395 Party identification: not indicated/valid B E W 400 Date arrival pre-carriage has to be indicated or is not valid E 401 Date departure on-carriage has to be indicated or is not valid E 402 Date arrival pre-carriage/date departure on-carriage: invalid or not indicated E 405 ETA main-carriage on berth invalid or not indicated B E 406 ETD main-carriage on berth invalid or not indicated B E 407 ETA greater than current local time (system time) B D W 408 ETA main carriage in port of call invalid or not indicated B D W 409 ETA main-carriage at berth to (next berth) invalid or not indicated B 411 ETA main-carriage greater than ETD B D W 415 Notification/request submitted too early B 416 Notification/request submitted too late B E 420 Notify party not indicated E 425 Number of crew on board invalid B 426 Number of packages not indicated E 427 Number of people on board invalid B 428 Number of pilots required invalid B 429 Number of towage vessel required invalid B 440 Overlapping vessels call encountered B 450 Pilotage exemption number invalid B 455 Port by-laws not followed E 460 Port of call entry point code invalid B 461 Port of call exit point code invalid B 462 Port of discharge not indicated E 463 Port of loading not indicated E 470 Port services requested code invalid B 475 Previous message still pending B D W 480 Request rejected by port authority B D W 481 Requested priority for passing lock invalid B 482 Requested priority for passing lock issued too late B 483 Requested priority for passing lock not possible B 485 Security file number of dangerous goods: not indicated E 486 Security file number of dangerous goods: not valid E 487 Security level at previous port facility invalid B 488 Security level invalid B 489 Security procedures followed indicator invalid B 490 Security: ISSC issuing authority code invalid B 491 Security: ISSC issuing authority NAD details invalid or not indicated B 492 Security: ISSC on board code and/or capable to execute ISPS code indicator invalid B 493 Security: ISPS code information missing B 505 Location identification code warehouse not valid E 506 Location identification, name/address warehouse not indicated E 520 MARPOL annex code invalid W 521 MARPOL annex subdivision code invalid W 531 Transport licence for explosives not indicated E 535 Service requirement code (TSR.7273) invalid B 540 Shipper not indicated E 541 Shipping line/regular service (SCAC code) invalid or not indicated B E 545 Ship's stay reference (call reference) number invalid B E 546 Ship's stay reference (call reference) in port of call not indicated B 550 Type of berth not appropriate for type of vessel B 551 Type of call (purpose of call) at berth code invalid B 555 UN number (UNDG number) invalid E 561 UNLOCODE inspection place waste last invalid W 562 UNLOCODE place of registry invalid B 563 UNLOCODE port of call invalid B 565 UNLOCODE port of call next invalid B 567 UNLOCODE port of call previous invalid B 568 UNLOCODE port of delivery of waste remainder invalid W 570 UNLOCODE port of discharge invalid E 572 UNLOCODE port of discharge of waste invalid W 574 UNLOCODE port of loading invalid E 575 UNLOCODE port of loading pre-carriage invalid E 576 UNLOCODE port of origin invalid B 577 UNLOCODE port of destination invalid B 591 Vessel defect code invalid B 592 Vessel draft actual for and/or aft invalid or not indicated B 594 Vessel falls within boycott regime B 597 Vessel master name invalid or not indicated B 598 Vessel name invalid 599 Vessel nationality/registration invalid or not indicated B E W 600 Equipment identification invalid (EQD versus SGP do not match) E 610 Vessel owner agent contact name invalid or not indicated B 611 Vessel owner agent NAD details invalid or not indicated B 613 Vessel tonnage gross invalid or not indicated (incl. unit of measure invalid or not indicated) B 614 Vessel deadweight invalid or not indicated (incl. unit of measure invalid or not indicated) B 615 Vessel length overall invalid or not indicated invalid or not indicated (incl. unit of measure invalid or not indicated) B 616 Vessel width maximum invalid or not indicated invalid or not indicated (incl. unit of measure invalid or not indicated) B 620 Vessel type code invalid B 630 Vessels call cancelled B 631 Vessels call closed B E W 635 Voyage number not indicated B 650 Waste collector ID invalid W 651 Waste report exemption indication invalid or not indicated W 652 Waste report message info code (BGM.1001) invalid W 653 Waste specification text invalid or not appropriate W 654 Waste volume on board invalid or not indicated (incl. unit of measure invalid or not indicated) W 655 Waste volume storage capacity invalid or not indicated (incl. unit of measure invalid or not indicated) W 656 Waste volume to be delivered invalid or not indicated (incl. unit of measure invalid or not indicated) W 657 Waste volume to be generated invalid or not indicated (incl. unit of measure invalid or not indicated) W 658 Waste volume to remain on board invalid or not indicated (incl. unit of measure invalid or not indicated) W Appendix 4 Berth management port notification (BERMAN) TABLE OF CONTENTS 1. Necessary data in accordance with the FAL Convention 2. Message function 2.1. Functional definition 2.2. Message principles 3. Message structure 4. Data attributes 1. NECESSARY DATA IN ACCORDANCE WITH THE FAL CONVENTION In the FAL General Declaration (1), public authorities should not require more than the following information: 1. name and description of the ship 2. nationality of ship 3. particulars regarding registry 4. particulars regarding tonnage 5. name of master 6. name and address of ship's agent 7. brief description of cargo 8. number of crew 9. number of passengers 10. brief particulars of voyage 11. date and time of arrival, date of departure 12. port of arrival or departure 13. position of the ship in the port 14. the ships requirements in terms of waste and residue reception facilities 15. Purpose of call In addition the following particulars are to be included for ISPS (2) purposes: 16. name of the ships security officer 17. security certificate (ISSC) number and authority 18. security level at which ship is operating level 1, 2 or 3 19. Information on nr. of persons and vehicles 2. MESSAGE FUNCTION 2.1. Functional definition The BERMAN message is a message from a carrier, its agent or a vessel to the responsible Port Authority, requesting a berth, giving details of the call, ship, berth requirements and expected operations (3). It is based on the EDIFACT BERMAN message as published in the UN/EDIFACT D 04B directory. The implementation manual is based on the guidelines as defined by the PROTECT group. 2.2. Message principles The following principles shall apply to the BERMAN message as defined in these technical specifications for the purpose of electronic ship reporting in inland navigation: 1. A message shall contain information on only one means of transport/conveyance. 2. One message shall relate to one visit of a ship to one port of call. 3. The visit of the vessel shall be identified by a unique call reference number that is issued by or on behalf of the authority in the port (e.g. the port authority or the customs authority). 4. The message shall incorporate the (legal) requirements regarding the notification of a ship to a port. It shall support one request for the ship  be it for entering the port, berthing on arrival of the ship, leaving the berth on departure of the ship or shifting of berths for the ship within the port or for only transiting through the port area. 5. The arrival notification shall contain all details regarding the movement of the ship from outside the port area to the first berth in the port area. The additional services to be arranged for arrival at the first berth (e.g. arrangement of pilots, VTS, tugboats, and linesmen) may be specified. The ETA (estimated time of arrival) at the entry point and previous port of call of the ship shall be given. 6. A shift berthing request shall contain all details as to the movement from one berth to the next berth in the same port area. The additional services to be arranged (e.g. arrangement of tugboats, pilots or linesman) may be specified for each berth separately. The ETD (estimated time of departure) for the first berth is mandatory. The shift berthing request shall further contain the other berths that are planned to be visited during the ship's call, including the ETA at these berths. 7. A departure request shall contain all details related to the departure of the ship from the (last) berth in the port area. Additional services to be arranged for departure from the berth (e.g. arrangement of tugboats, pilots or linesman) may be specified. The ETD from the berth and the next port of call of the ship shall be given upon departure. 8. The message is based on and supports the implementation by means of EDI of the following international and European legislation: (a) the IMO FAL Form 1 (as also contained in the IMO Compendium on Facilitation and electronic business, document FAL.5/Circ.15, dated February 19, 2001 and also contained in the European Directive on reporting formalities for ships arriving in and/or departing from ports of the Member States of the Community, Directive 2002/6/EC (OJ L 67, 9.3.2002, p. 31)); (b) International ship and port facility security (ISPS) code, adopted by the Conference of Contracting Governments of the International Maritime Organisation (IMO) on 12 December 2002, in the amendments to the annex to the International Convention of Safety of Life at Sea (SOLAS), 1974 and Regulation (EC) No 725/2004 of the European Parliament and of the Council of 31 March 2004 on enhancing ship and port facility security (OJ L 129, 29.4.2004, p. 6). 9. The message shall cater for the provision of sending a replacement or a cancellation of a previously sent original message. 10. The message content shall be uniquely identified by means of the message reference (in BGM 1004) and the message sender identification (in NAD(MS) 3039). All other identifying data, such as the unique ship ID of the ship or the voyage number, are secondary references. The sending of replacements and updates also makes use of this principle. 3. MESSAGE STRUCTURE Page Pos. Seg. Base User Group Notes and No No ID Name status status Max. use repeat comments UNA C C 1 UNB M M 1 10 UNH Message header M M 1 20 BGM Beginning of message M M 1 30 DTM Date/time/period C R 1 40 FTX Free text C D 1 50 RFF Reference C D 3 Message Ship 70 Segment Group 1: NAD-SG2 M M 9 80 NAD Name and address M M 1 Sender Recipient, Agent, Captain, Security Officer 90 Segment Group 2: CTA-COM C O 1 100 CTA Contact information M M 1 110 COM Communication contact C O 3 120 Segment Group 3: TDT-RFF-MEA-FTX-SG4 M M 1 130 TDT Transport information M M 1 Ship ID 140 RFF Reference C D 1 6 160 MEA Measurements C R 1 9 LOA Draft, GRT 170 FTX Free text C O 1 3 DGS indicator Cargo desc. 190 Segment Group 4: LOC-DTM C R 9 200 LOC Place/location identification M M 1 Port Arr. Prev. port next port, final dest. 210 DTM Date/time/period C M 1 2 ETA ETD 300 Segment Group 7: TSR-QTY-SG8 C O 4 310 TSR Transport service requirements M M 1 Request 320 QTY Quantity C D 1 2 Persons 330 FTX Free text C R 1 9 ISSC, Security level, Capable CAR 340 Segment Group 8: LOC-DTM-POC-SG9 C C 4 350 LOC Place/location identification M M 1 Activity loc. 370 DTM Date/time/period C D 1 2 380 QTY Quantity C D 1 2 390 POC Purpose of call C O 9 400 FTX Free text C R 1 410 Segment Group 9: HAN-NAD C O 4 420 HAN Handling instructions M M 1 Port services 430 NAD Name and address C D 1 4 500 UNT Message trailer M M 1 The pre-arrival notification message format for the berth management message is as follows: Segment Group Segment Composite data element (C) Data element TAG Level Mandatory Conditional Format Description segments/fields Description of qualifiers and used codes, general remarks on usage of data elements, Usage notes UNA C Service String Advice M an1 Component data element separator : M an1 Segment tag and data element separator + M an1 Decimal notation . M an1 Release indicator ? M an1 Reserved future use Space M an1 Segment terminator ' Advised string: UNA:+.? ' 6 characters UNB M Interchange header S001 M SYNTAX IDENTIFIER 0001 M a4 Syntax identifier UNOC Controlling agency 0002 M n1 Syntax version number 2 S002 M INTERCHANGE SENDER 0004 M an..35 (an25) Sender identification Mailbox number or unique name 0007 an..4 Partner identification code qualifier n.a. 0008 an..14 Address for reverse routing n.a. S003 M INTERCHANGE RECIPIENT 0010 M an..35 (an25) Recipient identification Mailbox number or unique name 0007 C an..4 Partner identification code qualifier n.a. 0014 C an..14 Routing address n.a. S004 M DATE/TIME OF PREPARATION 0017 M n6 Date Generation date, YYMMDD 0019 M n4 Time Generation time, HHMM 0020 M an..14 Interchange reference identification First 14 positions of the message reference number S005 C RECIPIENTS REFERENCE, PASSWORD n.a 0022 an..14 Recipients reference/password n.a. 0025 an2 Recipients reference, password qualifier n.a. 0026 an..14 Application reference 0029 a1 Processing priority code 0031 C C n1 Acknowledgement request 0032 an..35 n.a. 0035 C n1 Test indicator 1 = the interchange relates to a test message UNH M Identification, specification and heading of a message 0062 M an..14 Message reference number First 14 positions of the message number S009 M MESSAGE IDENTIFIER Message identification 0065 M an..6 Message type BERMAN, message type 0052 M an..3 Message version number D, message version number 0054 M an..3 Message release number 05B, message release number 0051 M an..2 Controlling agency UN, controlling agency 0057 M an..6 Association assigned code ERI20, association assigned code/ERI/Protect version 2.0 0068 C an..35 Common access reference Reference to all messages related to one common file S010 STATUS OF THE TRANSFER 0070 n..2 Sequence of transfers n.a. 0073 a1 First and last transfer n.a. BGM M Identification of the type and function of the message C002 Message name 1001 M an..3 Document/message name code Message Type: 185 Arrival 186 Departure 187 Combination, shift 318 Application for shifting 23 Status information, ¦ Change of original 187 Note: 187 to be used as continued voyage indicator 1131 an..17 Code list qualifier 3055 an..3 Code list responsible agency 1000 an..35 Document/message name C106 M DOCUMENT/MESSAGE IDENTIFICATION 1004 M an..35 Document identifier Use max. (an15) for message reference number 1056 an..9 Version 1060 an..6 Revision number 1225 M an..3 Message function code Function of message: 9 = new message, original 5 = modification message by replacement 1 = cancellation 4343 an..3 Response type code QA DTM M DATE/TIME/PERIOD C507 M DATE/TIME/PERIOD 2005 M an..3 Date or time or period function code qualifier 137 Date of preparation 2380 M an..35 Date or time period value Date: CCYYMMDD 2379 M an..3 Date or time or period format code 102 For CCYYMMDDHHMM use 203 FTX C Free text 4451 M an..3 Text subject code qualifier 4453 an..3 Free text function code C107 TEXT REFERENCE 4441 C an..17 Free text identification General information on the call of the vessel CAM = mistakes in previous message CAN = cancelled because of cargo change GIV = General info vessel 1131 an..17 Code list qualifier 3055 an..3 Code list responsible agency C108 C 4440 C an..512 Free text Free text: Vessel defects info (vessel, nautical equipment, cargo handling, protruding parts, fire, overheating, smoke) 4440 C an..512 Free text 4440 an..512 Free text 4440 an..512 Free text 4440 an..512 Free text 3453 an..3 Language, coded 4447 an..3 Text formatting, coded RFF C REFERENCE Reference to the message which is changed, mandatory if the message is a modification message C506 M REFERENCE 1153 M an..3 Reference qualifier ACW Reference to previous message 1154 M an..70 Reference number Use (an15) message reference number of the BGM, tag 1004 of the message this current message refers to 1156 an..6 Line number 4000 an..35 Reference version number 1060 an..6 Revision number RFF C REFERENCE Reference information C506 M REFERENCE Only if known 1153 M an..3 Reference qualifier ATZ Ship's stay reference number GDN General Declaration number AAE Goods declaration number 1154 M an..70 Reference identifier Reference number or declaration number 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. RFF C REFERENCE C506 M REFERENCE 1153 M an..3 Reference qualifier EPC = Electronic port clearance (single window) ACE Related document number EPC Referenced document is sent via EDI and an EPC application ROB Referenced document is available but remains on board 1154 M an..70 Reference identifier 799 Ship's stores declaration 797 Maritime declaration of health 745 Passenger list 744 Crew's effects declaration 250 Crew list declaration 85 Customs manifest 1156 an..6 Line number n.a. 4000 an..35 Reference version number n.a. 1060 an..6 Revision number n.a. NAD Gr 1 NAD M Name and address 3035 M an..3 NAME and ADDRESS Sender, Carrier's agent and/or Vessel master are mandatory Name type: MS Message sender CG Carrier's agent CPE Vessel captain (master) AM Authorised official (security officer) C082 C Party function code qualifier Code if known at receiver, otherwise other fields 3039 M an..35 PARTY IDENTIFICATION DETAILS 1131 an..17 Party identification 3055 an..3 Code list qualifier C058 Code list responsible agency 3124 an..35 NAME AND ADDRESS 3124 an..35 Name and address line 3124 an..35 Name and address line 3124 an..35 Name and address line 3124 an..35 Name and address line C080 C Name and address line 3036 M an..35 PARTY NAME 3036 an..35 Party name 3036 an..35 Party name 3036 an..35 Party name 3036 an..35 Party name 3045 an..3 Party name C059 C Party name format, coded 3042 M an..35 STREET 3042 an..35 Street and number/PO box 3042 an..35 Street and number/PO box 3042 an..35 Street and number/PO box 3164 C an..35 Street and number/PO box C819 Country sub-entity details 3229 an..9 n.a. 1132 an..17 n.a. 3055 an..3 n.a. 3228 an..70 n.a. 3251 C an..17 Postcode identification Postal identification code 3207 C an..3 Country ISO 3166-1 two alpha country code, see Part 2, Chapter 4.2. 12 XXXXXXX NAD Gr 2 CTA C NAD CONTACT INFORMATION Sender contact details 3139 M an..3 Contact function IC = Information contact C056 DEPARTMENT OR EMPLOYEE DETAILS 3413 an..17 Department or employee identification n.a. 3412 C an..35 Department or employee Contact person, name or function CTA COM C NAD/CTA COMMUNICATION CONTACT Sender communication contact details C076 COMMUNICATION CONTACT 3148 M an..512 Communication number Communication number 3155 M an..3 Communication channel qualifier TE for telephone number FX for fax number EM for e-mail address EI for EDI mailbox number (EDI number or e-mail address for NAD 1 is mandatory if a response in the form of an APERAK message is requested for. If no response is requested, the EDI number and e-mail address is not to be used). TDT Gr 3 TDT M TRANSPORT INFORMATION Specification of the means of transport, the naming vesselwithin a convoy (a single vessel without barge is also a convoy in this context) 8051 M an..3 Transport stage code qualifier 20 for main carriage transport 8028 M an..17 Conveyance reference number Voyage number, defined by sender of the message C220 M MODE OF TRANSPORT 8067 M an..3 Mode of transport, coded 8 for inland water transport' 1 for maritime transport see UN/ECE Rec. 19) 8066 an..17 Mode of transport n.a. C228 M TRANSPORT MEANS 8179 M an..8 Type of means of transport identification, convoy type Code for ship and convoy types of means of transport from UN/CEFACT Rec. 28, see Part 2, Chapter 4.2.1 and Chapter 6 8178 an..17 Type of means of transport n.a. C040 C CARRIER n.a. 3127 C an..17 Carrier identification n.a. 1131 an..17 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3128 C an..35 Carrier name n.a. 8101 an..3 Transit direction, coded n.a. C401 EXCESS TRANSPORTATION INFORMATION 8457 an..3 Excess transportation reason n.a. 8459 an..3 Excess transportation responsibility n.a. 7130 an..17 Customer authorization number n.a. C222 M TRANSPORT IDENTIFICATION 8213 M an..9 ID. of means of transport identification Vessel number: 7 digits for OFS or IMO indication, 8 digits for ERN indication and unique European vessel identification number 1131 an..17 Code list qualifier OFS for a official ship number of CCNR system, see Part 2, Chapter 4.2.2 IMO for an IMO number, see Part 2, Chapter 4.2.3 ERN for all other ships (electronic reporting international number), see Part 2, Chapter 4.2.4 ENI for a unique European vessel identification number, see Part 2, Chapter 4.2.5 3055 an..3 Code list responsible agency n.a. 8212 M an..35 ID of the means of transport Name of the ship. If the name results in more than 35 positions, the name of the vessel is shortened. 8453 M an..3 Nationality of means of transport ISO two-alpha country code 3166-1, see Part 2, Chapter 4.2.12. If the nationality of the means of transport is not known the 3 digit code of the competent authority which issued the European vessel identification number should be used. 8281 an..3 Transport ownership n.a. TDT RFF C TDT REFERENCE C506 M REFERENCE 1153 M an..3 Reference qualifier VM Vessel identification PEX Pilotage exemption number 1154 M an..70 Reference number Radio call sign if applicable or the identity of each barge/vessel in a combination (OFS/ERI ID Number of exemption 1156 an..6 Line number 4000 an..35 Reference version number 1060 an..6 Revision number TDT DTM C TDT DATE/TIME/PERIOD C507 M DATE/TIME/PERIOD 2005 M an..3 Date or time or period function code qualifier Local time at the place of arrival Code 132 = ETA 2380 M an..35 Date or time period value Datetime: CCYYMMDDHHMM 2379 M an..3 Date or time or period format code 203 TDT MEA C TDT MEASUREMENTS 6311 M an..3 Measurement purpose qualifier Measurement application qualifier: AAE Measurement C502 M MEASUREMENT DETAILS 6313 M an..3 Property measured Measurement dimension: AAM Gross tonnage of vessel, BT AAN Net tonnage of vessel ACS Length overall, ADS Length bow to bridge WM Width, maximum DP Draft, maximum (depth) HM Height maximum above the water (air draft) 6321 an..3 Measurement significance n.a. 6155 an..17 Measurement attribute identification n.a. 6154 an..70 Measurement attribute n.a. C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier Measure unit qualifier: TNE Metric tons CMT Centimetre MTR Metre 6314 M n..18 Measurement value 6162 n..18 Range minimum n.a. 6152 n..18 Range maximum n.a. 6432 n..2 Significant digits n.a. 7383 an..3 Surface/layer indicator n.a. TDT FTX C TDT Free text 4451 M an..3 Text subject code qualifier General subject indicator Text subject type ACB Additional information AFJ Defect description HAZ Hazardous AAA General goods description WAS Waste reporting VES vessel particulars 4453 C an..3 Free text function code If text subject is ACB, WAS, AAA or AFJ here the dangerous goods can be indicated through: DGN = No dangerous goods DGY = Dangerous goods on board C107 C TEXT REFERENCE 4441 C an..17 Free text identification WEX = Waste report exempt for WAS CGS = Cargo is gassed for ACB For HAZ: Co0 = 0 Cone Co1 = 1 Cones Co2 = 2 Cones Co3 = 3 Cones B = Red Flag (B) for IMO V special permit 1131 an..17 Code list qualifier 3055 an..3 Code list responsible agency C108 M 4440 C an..512 Free text Text description of defects such as AIS, Navigation equipment radar, engine, rudder etc. 4440 C an..512 Free text n.a. 4440 D an..512 Free text n.a. 4440 an..512 Free text n.a. 4440 an..512 Free text n.a. 3453 an..3 Language, coded n.a. 4447 an..3 Text formatting, coded n.a. TDT GR 4 LOC C TDT PLACE/LOCATION IDENTIFICATION Port. 3227 M an..3 Place/location qualifier Place/location qualifier: 5 Place of departure 94 Previous of port of call 61 Next port of call 89 Place of registration 153 Port of call C517 M LOCATION IDENTIFICATION 3225 M an..25 Place/location identification UN/ECE location code (Rec. 16) of the port, see Part 2, Chapter 4.2.13 1131 an..17 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3224 C an..256 Place/location Full name of the port C519 RELATED LOCATION ONE IDENTIFICATION 3223 an..25 Related place/location one identification Terminal code, see Part 2, Chapter 4.2.15 1131 an..17 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 an..70 Related place/location one Full name of the terminal C553 RELATED LOCATION TWO IDENTIFICATION 3233 an..25 Related place/location two identification Fairway section code, see Part 2, Chapter 4.2.14 1131 an..17 Code list qualifier 3055 an..3 Code list responsible agency n.a. 3232 an..70 Related place/location two Fairway section hectometre 5479 an..3 Relation n.a. DTM C TDT/LOC DATE/TIME/PERIOD Required if place of registration is given C507 M DATE/TIME/PERIOD 2005 M an..3 Date or time or period function code qualifier 259 Registration date 2380 M an..35 Date or time period value Date: CCYYMMDD 2379 M an..3 Date or time or period format code 102 date format TSR Gr 7 TSR C Transport service requirements C536 C Contract and carriage condition n.a. 4065 M an..3 Contract and carriage condition code n.a. 1131 an..17 Code list identification code n.a. 3055 an..3 Code list responsible agency code n.a. C233 M Service n.a. 7273 M an..3 Service requirement code Service requirement: BER Request for mooring service at a berth PIL Request for pilot service VTS Request for Vessel Traffic Services TUG Request for tugboat service MAR Planned handling of MARPOL substances SEC Security services 1131 an..17 Code list identification code n.a. 3055 an..3 Code list responsible agency code n.a. 7273 an..3 Service requirement code n.a. 1131 an..17 Code list identification code n.a. 3055 an..3 Code list responsible agency code n.a. C537 Transport priority 4219 an..3 Transport service priority code n.a. 1131 an..17 Code list identification code n.a. 3055 an..3 Code list responsible agency code n.a. C703 Nature of cargo 7085 an..3 Cargo type classification code n.a. 1131 an..17 Code list identification code n.a. 3055 an..3 Code list responsible agency code n.a. TSR QTY C TSR/QTY QUANTITY To indicate the number of crew, passengers and others such as pets or other animals C186 M Quantity details 6063 M an..3 Quantity type code qualifier 115 = Total number of crew on board including the master 114 = Total number of people on board 14 = Total number of animals on board 6060 M an ¦35 Quantity Number e.g. 4 6411 C an..8 Measure unit code TSR Gr 8 LOC C TSR PLACE/LOCATION IDENTIFICATION Port 3227 M an..3 Place/location qualifier Place/location qualifier: 5 Place of departure 94 Previous of port of call 61 Next port of call 89 Place of registration 153 Port of call C517 M LOCATION IDENTIFICATION 3225 M an..25 Place/location identification UN/ECE location code (Rec. 16) of the port, see Part 2, Chapter 4.2.13 1131 an..17 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3224 C an..256 Place/location Full name of the port location C519 C RELATED LOCATION ONE IDENTIFICATION 3223 M an..25 Related place/location one identification Terminal code, see Part 2, Chapter 4.2.15 1131 an..17 Code list qualifier n.a. 3055 an..3 Code list responsible agency n.a. 3222 C an..70 Related place/location one Full name of the terminal C553 C RELATED LOCATION TWO IDENTIFICATION 3233 M an..25 Related place/location two identification Fairway section code, see Part 2, Chapter 4.2.14 1131 an..17 Code list qualifier 3055 an..3 Code list responsible agency n.a. 3232 C an..70 Related place/location two Fairway section hectometre 5479 an..3 Relation n.a. Gr 8 DTM C TSR/LOC DATE/TIME/PERIOD Date and time of the start of the transport service requirement C507 M DATE/TIME/PERIOD 2005 M an..3 Date or time or period function code qualifier 132 Arrival date/time, estimated 2380 M an..35 Date or time period value Time: CCYYMMDDHHMM 2379 M an..3 Date or time or period format code 203 Gr 8 QTY C TSR/LOC Quantity C186 M Quantity details Quantity details 6063 M an..3 Quantity type code qualifier: Quantity type code qualifier: 1 Discrete quantity 6060 M an..35 Quantity Number of tugboats required Number of linesman 6411 an..3 Measurement unit code n.a. Gr 8 POC M TSR Purpose of call C525 M Purpose of conveyance call Purpose of conveyance call 8025 M an..3 Conveyance call purpose description code 1 Cargo operation 2 Passenger movement 3 Taking bunkers 4 Changing crew 5 Goodwill visit 6 Taking supplies 7 Repair 8 Laid-up 9 Awaiting orders 10 Miscellaneous 11 Crew movement 12 Cruise, leisure and recreation 13 This is a visit to a port which has been ordered by government 14 Quarantine inspection 15 Refuge 16 Tank cleaning 17 Waste disposal 1131 an..17 Code list identification code n.a. 3055 an..3 Code list responsible agency code n.a. 8024 an..35 Conveyance call purpose description n.a. Gr 8 FTX C TSR/LOC Free text Only to be used for security information 4451 M an..3 Text subject code qualifier The security information can be given in 4441 SEC Current security information 4453 an..3 Free text function code C107 TEXT REFERENCE 4441 an..17 Free text identification Level of security S1 Security level 1 S2 Security level 2 S3 Security level 3 1131 an..17 Code list qualifier 3055 an..3 Code list responsible agency C108 M 4440 M an..512 Free text Further remarks PER followed by the number of persons on board. 4440 C an..512 Free text ISSC information SCN Security certificate not available SCY Security certificate on board 4440 an..512 Free text Here the brand of the car and licence plate number can be given CAR licence number 4440 an..512 Free text Free text: Name of the service provider requested for in the TSR segment 4440 an..512 Free text 3453 an..3 Language, coded 4447 an..3 Text formatting, coded LOC Gr 9 HAN C TSR/LOC Handling instructions C524 M HANDLING INSTRUCTIONS Handling instructions 4079 M an..3 Handling instructions, coded Handling instructions coded: LLO LOA = Loading LDI DIS = Discharge RES RES = Re-stow T TRA = Transit TSP CTC = Cargo tank cleaning CUS CUS = Customs declaration only BUN BUN = Bunkering only DRY RED = Repairs in dry-dock WET REW = Repairs in wet-dock NCO = No cargo operation 1131 an..17 Code list qualifier n.a. 3055 an..3 Code list responsible agency, coded n.a. 4078 an..70 Handling instructions Bolder numbers, preferred side for berthing, pilot embarkation point, MFO, MDF, fresh water etc. C218 HAZARDOUS MATERIAL 7419 an..7 Hazardous material class code, identification n.a. 1131 an..17 Code list qualifier n.a. 3055 an..3 Code list responsible agency, coded n.a. 7418 an..35 Hazardous material class n.a. HAN Gr 10 GDS C TSR/LOC/HAN Nature of cargo C703 M Nature of cargo 7085 M an..3 Cargo type classification code Nature of cargo coded (4) 5 Other non-containerised 6 Vehicles 7 Roll-on roll-off 8 Palletised 9 Containerised 10 Break bulk 11 Hazardous cargo 12 General cargo 13 Liquid cargo 14 Temperature controlled cargo 15 Environmental pollutant cargo 16 Not-hazardous cargo 17 Diplomatic 18 Military 19 Obnoxious 21 Household goods 22 Froozen cargo 30 Cargo in bulk (sand, gravel, ore, etc.) 1131 an..17 Code list identification code. n.a. 3055 an..3 n.a. n.a. MEA C TSR/LOC/HAN/GDS Measurements 6311 M an..3 Measurement purpose qualifier Measurement application qualifier: AAE Measurement C502 M MEASUREMENT DETAILS Measurement details 6313 M an..3 Property measured Measurement dimension: G Gross weight 6321 an..3 Measurement significance 6155 an..17 Measurement attribute identification 6154 an..70 Measurement attribute C174 M VALUE/RANGE 6411 M an..3 Measurement unit qualifier Measure unit qualifier: KGM Kilogram TNE Metric tons 6314 M n..18 Measurement value 6162 n..18 Range minimum 6152 n..18 Range maximum 6432 n..2 Significant digits 7383 an..3 Surface/layer indicator UNT M End and control of completeness of the message 0074 M n..10 Number of segments in a message 0062 M an..14 Message reference number First 14 positions of the message reference number UNZ M End and control of the interchange 0036 M n..6 Interchange control count 1 for number of messages contained in the interchange 0020 M an..14 Interchange control reference First 14 positions of the message reference number 4. DATA ATTRIBUTES Legend: M = mandatory, C = conditional, O = optional, indication that attribute is mentioned in IMO FAL Form 1 and/or SOLAS/ISPS Entity Data attribute BERMAN IMO FAL SOLAS/ISPS Mapping Definition Condition Header info: MESSAGE TYPE REQUEST BERTH CODE M M = Arr/ Dep BGM.1001 Code identifying the request type of the message (e.g. request for arrival at, departure from berth in port, shift to other berth in port or request for transit through port area) as specified by the sender. MESSAGE REFERENCE M BGM.1004 Reference number of the message assigned by the sender this must be unique for the sender within the message type and business application area. MESSAGE FUNCTION INDICATOR M BGM.1225 Indication whether the message is an original, a replacement or a cancellation. MESSAGE DATE TIME M M DTM(137).2380 Date and time at which the information supplied in the message has been created (local time). (This is not (necessarily) the time the message is processed, converted or sent. It is the date/time of the letter and not the date/time of the postal stamp on the envelope (which is in UNB).) MESSAGE CHANGE REFERENCE PREVIOUS MESSAGE C RFF(ACW).1154 Reference number assigned by the sender of the previously sent message instance to which the replacement (or other change(s)) apply. To be completed in case message is other than original. MESSAGE CHANGE REMARKS CODED C FTX(CHG).4441 Coded indication of the (kind of) change(s) contained in this message with respect to the previously sent message. May only be completed in case message is other than original. MESSAGE SENDER ID and NAD M NAD(MS).3039 and 3124 Identification code of the party sending the message. MESSAGE SENDER CONTACT PERSON O CTA(IC).3412 in NAD(MS) group Name of the contact person of the message sender. MESSAGE SENDER CONTACT PHONE/FAX/E-MAIL O COM.3148(TE/FX/EM) in NAD(MS).CTA(IC) Phone number/fax number/e-mail address of the contact person of the party sending the message. MESSAGE RECIPIENT ID M NAD(MR).3039 Identification code of the message recipient. Parties info:  Agents M5 CARRIER AGENT ID and NAD M M NAD(CG).3039 and 3124 Identification code of the party acting on behalf of the carrier (cargo agent) CARRIER AGENT CONTACT NAME M CTA(IC).3412 in NAD(CG) group Name of the contact person of the carrier's agent. CARRIER AGENT CONTACT PHONE/FAX/E-MAIL O COM.3148(TE/FX/EM) in NAD(CG).CTA(IC) Phone number/fax number/e-mail address of the contact person of the carrier's agent. SHIP OWNER AGENT NAD C NAD(DQ).3124 Name and address of the party acting on behalf of the owner of the ship (synonym: ship's operator). In case of chartered ships. SHIP OWNER AGENT CONTACT NAME C CTA(IC).3412 in NAD(DQ) group Name of the contact person of the owner's agent. In case of chartered ships SHIP OWNER AGENT CONTACT PHONE/FAX/E-MAIL O COM.3148(TE/FX/EM) in NAD(DQ).CTA(IC) Phone number/fax number/e-mail address of the contact person of the owner's agent. NAME OF CAPTAIN M M NAD(CPE).3124 Name of the Captain of the ship. NAME SHIPS SECURITY OFFICER O  NAD(AM).3124 Name of the person who is assigned the role of ship Security Officer in the context of the ISPS code. ISSC ISSUING AUTHORITY CODE or NAD C M NAD(FO).3039 or 3124 Code or name and address of the Authority who has issued the International Ship Security Certificate (ISSC). Either the code or the name is to be completed if required by ISPS code dependant on the type of SHIP and voyage. Ship info: SHIP ID RADIO CALL SIGN O RFF(VM).1154 in TDT group Radio call sign of the ship according the ITU. Note: Should be completed without spaces or hyphens. Only for sea going ships if required. SHIPS IDENTITY NUMBER M M TDT(20).8213 Identification of the ship (IMO number or the unique ships identity number). SHIP NAME M M TDT.8212 Name of the vessel. SHIP NATIONALITY M M TDT.8453 Code for nationality of the ship according to UN country code. CARRIER ID O TDT.3127 Identification of the carrier/ship's owner of the vessel e.g. from the SCAC code list (Standard Carrier Alpha Code USA). This is the US code for carriers. CARRIER NAD O NAD(CA).3124 Name and address of the carrier/owner of the ship. SHIP TYPE CODE M M TDT.8179 Code for vessel type according to UN/Recommendation 28. SHIP LENGTH M MEA(AAE).(ACS).(MTR).6314 in TDT group Length of vessel overall in accordance with the Certificate of Registry. SHIP WIDTH MAXIMUM O MEA(AAE).(WM).(MTR).6314 in TDT group Maximum distance from side to side of the ship. SHIP DEADWEIGHT O MEA (AAE)(ABY).(TNE). 6314 Registered summer dead weight total tonnage of the ship. SHIP TONNAGE GROSS O M MEA(AAE).(AAM).(TNE).6314 in TDT group Gross tonnage in accordance with the certificate of registry. SHIP HELISPOT PRESENT INDICATOR X FTX.(TDT).4441 in TDT group Indication that the vessel is equipped with a helispot (a place where a helicopter can land and take off. Not used in inland waterway transportation. SHIP PILOTAGE EXEMPTION NUMBER O RFF.(PEX).1154 The number of the declaration granting exemption with respect to the requirement to use piloting services for the ship to enter or leave the port. SHIP WASTE REPORTING EXEMPTION INDICATOR O FTX.(WAS).4441 in TDT group Indication that the ship is exempted to file a waste report for the ship's call in the port. SHIP REGISTRY CERTIFICATE PLACE CODE and NAME O O LOC(89).3225 in TDT group Name/code of the place where the ship was officially registered. UN/LOCODE SHIP REGISTRY DATE O O DTM(597).2380(102). In TDT.LOC group Date that the ship was officially registered. SHIP REGISTRY NUMBER C O TDT (20).8213 Number assigned by the registration authority in the place where the ship was officially registered. For inland shipping this is the official number. If the number is known it should be submitted for control purposes, see also identity number. Voyage info: Port of arrival/departure M M LOC(153).3225 in TDT group Voyage particulars. Code according to un/locoed. UN/LOCODE ENTRY POINT AT THE PORT C LOC(153).C519.3223 in TDT group Code/name for the point of entry where the ship will enter the port area (VTS area). e.g. pilot station. For arrival EXIT POINT OF THE PORT C LOC(153).C553.3223 in TDT group Code/name for the point of exit where the ship will leave the port area (VTS area). e.g. pilot station For departure PREVIOUS PORTS of CALL CODED C O LOC(94).3225 in TDT group Code for the previous port of call of the ship. Code according to UN/LOCODE. To be completed in case berth request type is arrival or transit. UN/LOCODE NEXT PORT OF CALL CODED C LOC(61).3225 in TDT group Code for the next port of call of the SHIP. Code according UN/LOCODE  Note: Add code XXXXX for Unknown. To be completed in case berth request type is departure or transit. UN/LOCODE PORT OF CALL NEXT TEXT C LOC(61).3224 in TDT group Textual description for the next port of call, including e.g. additional details such as: at anchor, waiting for orders. May be completed in case berth request type is departure or transit. PORT OF ORIGIN CODE O LOC(5).3225 in TDT group Code for the port where the voyage of the ship started. PORT/ORIGIN TEXT O LOC(5).3224 in TDT group Name of the port where the voyage of the ship started. PORT OF DESTINATION CODE O LOC(8).3225 in TDT group Code for the port where the voyage of the ship will end. UN/LOCODE PORT OF FINAL DESTINATION TEXT O LOC(8).3224 in TDT group Name of the port where the voyage of the ship ends. HAZARDOUS GOODS YES/NO M FTX(HAZ).DGY 4453 in TDT group Indication whether ship carries dangerous goods during voyage or not. HAZARDOUS CLASS AND CONES D FTX(HAZ)4441 in TDT group Indication that the cones are carried and for what ADNR class these are applicable. DANGEROUS GOODS DATA ON BOARD AVAILABLE INDICATOR O FTX(HAZ).DGM in TDT group Confirmation that a listing of the data or manifest or appropriate bay plan/loading plan giving details of the dangerous or polluting goods carried and of their location on the ship is on board or has been made available through an electronic means. If required for control purposes a computer listing should be sufficient to ensure that the information is available. CARGO GASSED INDICATOR O FTX (CGS) 4441 Indication that cargo has been gassed. CARGO DESCRIPTION TEXT O C FTX(AAA).4440 in TDT group General or brief description of the cargo on board the ship. If available the HS code should be used. WASTE REPORTING O O FTX (WAS) 4451 4441 (WEX) is waste reporting exemption Indicator that waste is on board or that the ship has an exemption on reporting. of waste. REPORTED DEFECTS TEXT O FTX(AFJ).4440 in TDT group Text describing the relevant defects to the equipment or cargo (e.g. to radars, GPS equipment, gyro or other compass, radio equipment, any defects or damage to the ship or engines. VOYAGE DETAILS TEXT O O FTX(TDT).4440 several lines Textual remarks regarding any events about the ship or her voyage such as safety aspects e.g. ship was involved in accident, run aground, suffered damage. VOYAGE NUMBER C TDT.8028 If this number is available. SHIP'S STAY REFERENCE C RFF(ATZ).1154 in TDT group A visit number for the ship's stay in the port, assigned by the Authority (e.g. PA, Customs or PCS). To be completed in case message is other than original. DRAFT DEEPEST M MEA(AAE).(DP). (MTR).6311 in TDT group Depth of the ship in the water measured at the draft mark. DRAFT ACTUAL FORWARD C MEA(AAE).(AEQ). (MTR).6311 in TDT group DRAUGHT ACTUAL AFT C MEA(AAE).(AER). (MTR).6311 in TDT group Depth of the ship in the water measured at the draft mark of the stern. MANOEUVRING SPEED O MEA(ABS).(NMH new code).6314 in TDT group The manoeuvring speed of the ship at the pilot station location or port area entrance. ETA AT PORT M M DTM(132).2380 in TDT.LOC group Expected date/time of arrival of the ship at the entry point or the port area of the port of call, expressed in local time. To be completed in case berth request type is arrival. ETD FROM PORT C C DTM(133).2380 in TDT.LOC group Expected date/time of departure of the ship in the port of call (where this notification message is issued), expressed in local time. To be completed in case berth request type is departure. Berth planning: C,9 TSR(BPL=Planning) group Berth that is planned to be visited by the ship during the call in port. Is not to be completed in case berth request type is departure or transit. BERTH CODE C LOC(164).3225 in TSR group Code for the berth for the ship in port of call, at which the SHIP will moor in the port. Code or text for the berth is to be completed. BERTH TEXT C LOC(164).3224 in TSR group Description for the berth for the ship in the port of call, at which the ship will moor in the port, including e.g. additional details such as: jetty number or moorage pile/buoy. Code or text for the berth is to be completed. Berth request: C,9 TSR(BER) group To be completed in case berth request type is other than transit. NUMBER/CREW ON BOARD C O QTY(115).6060 in TSR group Total number of crew on board the ship, including the master. To be completed in case berth request type is arrival or departure. NUMBER/PEOPLE ON BOARD M M QTY(114).6060 in TSR Total number of people on board the ship, crew, passengers and stowaways included. To be completed in case berth request type is arrival or departure. NUMBER OF PASSENGERS ON BOARD O C QTY(115).6060 in TSR group Total number of passengers on board the ship. To be completed in case of passenger vessels. NUMBER OF ANIMALS ON BOARD O QTY(14).6060 in TSR group Number of animals kept on board. To be completed in case berth request type is arrival or departure. PRIORITY INDICATOR FOR PASSING LOCKS O TSR.4219 Indication that priority is requested for passing the locks.  Berth M,1 LOC(164) group in TSR group Information on the berth at which the ship will moor in the port of call. BERTH CODE C LOC(164).3225 in TSR group Code for the berth for the ship in the port of call. Code or text for the berth is to be completed. BERTH TEXT C LOC(164).3224 in TSR group Name of the berth in port of call, at which the ship will moor in the port, including e.g. additional details such as: jetty number or moorage pile/buoy 20-36. Code or text for the berth is to be completed. BERTH MOORING INFO CODE O LOC(164).3223 in TSR group Code for the mooring information for the ship at the berth in port of call. The first 2 characters specify the Mooring side info (such as portside mooring) of the ship, and these may be followed by 2 characters specifying the Berth extension info (such as mooring north to buoy). Format: XX or XX--; where XX is mooring side info and -- is berth extension info. BERTH RANGE TO CODE O LOC(164).3233 in TSR group Code for the up to berth in a range of berths in case the ship occupies a range of berths in the port. ETA AT BERTH C DTM (132).2380 in TSR.LOC group Expected date/time of arrival of the ship at the berth in the port of call, expressed in local time. To be completed in case berth request type is arrival. ETD AT BERTH C DTM(133).2380 in TSR.LOC group Expected date/time of departure of the ship from the berth in the port of call, expressed in local time. To be completed in case berth request type is departure or shift. Requested services at berth: O,4 HAN in TSR.LOC group PORT SERVICE REQUESTED CODE O HAN.4079 in TSR.LOC group Code for the service that is requested to be arranged for the arrival/departure/transit of the ship in the port of call or for shifting berths in the port (e.g. arrange pilotage, arrange linesman, arrange tugs, arrange disposal of waste). PORT SERVICE REMARKS TEXT O HAN.4078 in TSR.LOC group Text for the special services that are requested to be arranged for the arrival/departure/transit of the ship in the port of call in the port (e.g. number of linesman, pilots or tugs to be decided in consultation with captain). NUMBER/PILOTS REQUIRED D QTY(321).6060 in TSR.LOC group Including VTS/VTM services. Only to be completed in case port service is pilotage. NUMBER/TUGBOATS REQUIRED C QTY(459).6060 in TSR.LOC group Only to be completed in case port service is tugs. LINESMAN COMPANY ID and NAD O NAD(BOA).3039 and 3124 in TSR.LOC.HAN group Name of the party responsible for mooring the ship at the berth in the port. PILOT COMPANY ID and NAD O,2 NAD(PIL).3039 and 3124 in TSR.LOC.HAN group Name of the party responsible for the pilotage of the ship in the port area and the harbour approach. TUG COMPANY ID and NAD O,2 NAD(TOW).3039 and 3124 in TSR.LOC.HAN group Name of the party responsible for the delivery of tug services to the ship. TYPE OF CALL AT BERTH CODED O POC.8025 in TSR.LOC group Code for the type of action at the berth, (e.g. cargo operation, bunkering, repair, disposal of waste, bunkering, tank cleaning, de-gassing, changing crew). TYPE OF CALL AT BERTH TEXT O POC.8024 in TSR.LOC group Description for the type of action at the berth.  Berth to (next berth) C,1 LOC(217=Next berth) group in TSR group Information on the next berth to which the ship will shift in the port of call. Only to be completed in case berth request type is shift. BERTH CODE C LOC(217).3225 in TSR group Code for the berth for the ship in port of call, at which the ship will moor in the port. Code or text for the berth is to be completed. BERTH TEXT O LOC(217).3224 in TSR group Description for the berth for the ship in port of call, at which the ship will moor in the port, including e.g. additional details such as: jetty number or moorage pile/buoy. Code or text for the berth is to be completed. BERTH MOORING INFO OF SHIP CODED O LOC(164).3223 in TSR group Code for the mooring information for the ship at the berth in port of call. The first 2 characters specify the Mooring side info (such as portside mooring) of the ship, and these may be followed by 2 characters specifying the Berth extension info (such as mooring north to buoy). Format: XX or XX; where XX is mooring side info and -- is berth extension info. BERTH RANGE TO CODE O LOC(164).3233 in TSR group Code for the up to berth in a range of berths in case the ship occupies a range of berths in the port. ETA AT BERTH O DTM (132).2380 in TSR.LOC group Expected date/time of arrival of the ship at the berth in the port of call, expressed in local time.   Port services at next berth: O,4 HAN in TSR.LOC group PORT SERVICE REQUESTED CODE D HAN.4079 in TSR.LOC group Code for the service that is requested to be arranged for the arrival/departure/transit of the ship in the port of call or for shifting berths in the port (e.g. arrange pilotage, arrange linesman, arrange tugs, arrange disposal of waste). Only to be used in case services are requested and/or obligatory port services. PORT SERVICE REMARKS TEXT O HAN.4078 in TSR.LOC group Text for the special services that are requested to be arranged for the arrival/departure/transit of the ship in the port of call in the port e.g. number of Linesman, pilots or tugs to be decided in consultation with captain. NUMBER/PILOTS REQUIRED O QTY(321).6060 in TSR.LOC group May only be completed in case port service is pilotage. NUMBER/TUGBOATS REQUIRED O QTY(459).6060 in TSR.LOC group May only be completed in case port service is tug. LINESMAN COMPANY ID and NAD O NAD(BOA).3039 and 3124 in TSR.LOC.HAN group Name of the party responsible for the handling of the lines in the port. PILOT COMPANY ID and NAD O,2 NAD(PIL).3039 and 3124 in TSR. LOC.HAN group Name of the party responsible for the provision of pilots in the port area and the harbour approach. TUG COMPANY ID and NAD O,2 NAD(TOW).3039 and 3124 in TSR.LOC.HAN group Name of the party responsible for the provision of tugs. TYPE OF CALL AT BERTH CODE O POC.8025 in TSR.LOC group Code for the type of action at the berth, (e.g. cargo operation, bunkering, repair, disposal of waste, bunkering, tank cleaning, de-gassing, changing crew). TYPE OF CALL AT BERTH TEXT O POC.8024 in TSR.LOC group Description in text for the handling action for the ship at the berth. Transit request: C,1 TSR group To be completed in case the request type is transit. SHIP OUTBOUND/INBOUND INDICATOR C TSR.7273 Code to indicate whether the ship's voyage through the port area is outbound or inbound without requesting berth in the port area. Only for ships in transit through the seaport area. Outbound is towards the sea. Inbound is upstream. NUMBER/CREW ON BOARD C C QTY(115).6060 in TSR group Total number of crew on board the ship, including the master. NUMBER/PEOPLE ON BOARD M M QTY(114).6060 in TSR Total number of people on board the ship, crew and passengers included, irrespective of their age. REQUESTED PRIORITY FOR PASSING LOCK O TSR.4219 Indication of the requested priority for passing the locks.  Activity location: O,1 LOC(175) group in TSR group ACTIVITY LOCATION CODE C LOC(164).3225 in TSR group Code for the location where a certain activity takes place, e.g. the place where pilot will embark/disembark Code or text for the activity location is to be completed. ACTIVITY LOCATION TEXT C LOC(164).3224 in TSR group Description for the place where a certain activity takes place, e.g. where pilot will embark/disembark Code or text for the activity location is to be completed. ETA AT ACTIVITY LOCATION O DTM (132).2380 in TSR.LOC group Expected date/time of arrival of the ship at the berth in the port of call, expressed in local time.  Port services at activity location: M,2 HAN in TSR.LOC group PORT SERVICE REQUESTED CODE C HAN.4079 in TSR.LOC group Code for the service that is requested to be arranged for the arrival/departure/transit of the ship in the port of call or for shifting berths in the port (e.g. arrange pilotage, arrange linesman, arrange tugs, arrange disposal of waste). PORT SERVICE REMARKS TEXT O HAN.4078 in TSR.LOC group Text for the special services that are requested to be arranged for the arrival/departure/transit of the ship in the port of call in the port e.g. number of linesman, pilots or tugs to be decided in consultation with captain. SHIP NUMBER/PILOTS REQUIRED C QTY(321).6060 in TSR.LOC group May only be completed in case port service is pilotage. SHIP NUMBER/TUGBOATS REQUIRED C QTY(459).6060 in TSR.LOC group May only be completed in case port service is towage. PILOT COMPANY ID and NAD O NAD(PIL).3039 and 3124 in TSR.LOC.HAN group Name of the party responsible for the provision of pilots for the ship in the port area and the harbour approach). TOWAGE COMPANY ID and NAD O NAD(TOW).3039 and 3124 in TSR.LOC.HAN group Name of the party responsible for the provision of tugs in the port. Ship security services: C TSR(SEC) group To be completed in case required by ISPS code (e.g. depending on type of ship, ship is engaged in international voyage and ship's gross tonnage. ISSC ON BOARD YES/NO D M FTX(SEC new code).4441 Confirmation that a valid (Interim) International Ship Security Certificate (ISSC)  as issued under the provisions of part A of the International Ship and Port Facility Security (ISPS) Code, adopted by the Conference of Contracting Governments on 12 December 2002, in the amendments to the annex to the International Convention of Safety of Life at Sea (SOLAS), 1974 and as may be amended under agreed provisions  is available on board or not. SECURITY LEVEL CURRENT CODE D M FTX(SEC new code).4441 Indication of the security level (as defined in the ISPS code) at which the ship is currently operating (i.e. at the date/time of this message). Values: 1, 2, 3. SECURITY RELATED INFO TEXT O O FTX(SEC new code).4440 Text describing other practical security related information (but not details of the SHIP security plan), taking into account the guidance given in part B of the ISPS code (e.g. security measures currently in force on the ship). CAPABLE TO EXECUTE ISPS CODE YES/NO D  FTX(SEC).4441 Indication whether or not the ship's crew is capable of executing the ISPS code (i.e. maintaining security of the whole ship at all possible security levels according to ISPS code). SECURITY MEASURES REQUESTED O  FTX(SER).4440 Text describing any special or additional security measures that are requested to be executed by the port facility concerning the ship/port interface to be conducted (e.g. access controls, supervision of ship's stores). SECURITY PROCEDURES FOLLOWED YES/NO O M FTX(SEH Security history).4441 Indication whether or not appropriate ship security procedures were maintained during the 10 last calls at port facilities including ship to ship operations at sea during a certain time-frame).  Previous ports security info: D,10 M To be completed at least once and to occur maximum 10 times for the last 10 calls at port facilities in previous ports of call of the ship (so, where a ship/port interface was conducted). SECURITY LEVEL AT PREVIOUS PORT FACILITY D M FTX(SEH Security history).4441 Indication of the security level at which the ship operated in a previous port where it has conducted a ship/port interface. Values: 1, 2, 3. PORT OF CALL PREVIOUS CODE D LOC(94).3225 in TSR group Code for the previous port of call of the ship where the ship/port interface was conducted. UN/LOCODE D/T ATA-ATD PERIOD PORT/CALL PREVIOUS O DTM(512).2380(711) Period between actual date/time of arrival and the actual time of departure of the ship in previous port of call, expressed in local time. SECURITY MEASURES AT PREVIOUS PORT FACILITY TEXT O O FTX(SEH).4440 Text describing any special or additional security measures that were taken by the ship in the previous port where it had conducted a ship/port interface. (1) IMO Compendium on facilitation and electronic business, FAL.5/Cic.15, 19 February 2001; Directive 2002/6/EC of the European Parliament and of the Council of 18 February 2002 on reporting formalities for ships arriving in and/or departing from ports of the Member States of the Community (OJ L 67, 9.3.2002, p. 31). (2) The International Ship and Port Facility Security Code (ISPS code) was adopted by the IMO in 2002 it is mandatory under the SOLAS Convention entering in force on 1 July 2004. (3) In accordance with the IMO Compendium the BERMAN message can be used as a substitute for the IMO General Declaration (CUSREP) for the purpose of the announcement of the expected arrival of a ship in a certain port. (4) For common maintenance and usage this code table will be added to Part IV of the ERI guide as Annex 20 Nature of Cargo.